Exhibit 10.4

 

PURCHASE AND SALE AGREEMENT

 

BY AND BETWEEN

 

CONSOLIDATED THEATRES, LLC

 

THE OTHER SELLERS IDENTIFIED HEREIN

 

AND

 

REGAL CINEMAS, INC.

 

 

JANUARY 14, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I PURCHASE AND SALE; CLOSING

 

1

SECTION 1.1.

Transfer of Options and Partnership Interests

 

1

SECTION 1.2.

Closing

 

2

SECTION 1.3.

Purchase Price; Closing Cash Payment

 

2

SECTION 1.4.

Closing Deliveries

 

2

SECTION 1.5.

Adjustment to Purchase Price

 

4

SECTION 1.6.

Escrow

 

6

SECTION 1.7.

Retained Leases

 

6

 

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES REGARDING THE TRANSACTIONS

 

6

SECTION 2.1.

Organization

 

6

SECTION 2.2.

Authority

 

6

SECTION 2.3.

No Conflicts; Required Filings; and Consents

 

7

SECTION 2.4.

Ownership of Options and Partnership Interests

 

8

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANIES

 

8

SECTION 3.1.

Organization and Qualification; Subsidiaries

 

8

SECTION 3.2.

Capitalization

 

9

SECTION 3.3.

Financial Statements; Indebtedness

 

9

SECTION 3.4.

Absence of Certain Changes or Events

 

10

SECTION 3.5.

Absence of Litigation

 

10

SECTION 3.6.

Licenses and Permits; Compliance with Laws

 

11

SECTION 3.7.

Taxes

 

12

SECTION 3.8.

Intellectual Property

 

14

SECTION 3.9.

Material Contracts

 

14

SECTION 3.10.

Employee Benefit Plans

 

16

SECTION 3.11.

Properties; Assets

 

17

SECTION 3.12.

Employees; Labor Relations

 

20

SECTION 3.13.

Environmental Matters

 

21

SECTION 3.14.

Insurance

 

22

SECTION 3.15.

Affiliate Transactions

 

23

SECTION 3.16.

Brokers

 

23

SECTION 3.17.

Notes and Accounts Receivable

 

23

SECTION 3.18.

Powers of Attorney

 

23

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

23

SECTION 4.1.

Organization and Qualification

 

23

SECTION 4.2.

Authority

 

23

SECTION 4.3.

No Conflict; Required Filings and Consents

 

24

SECTION 4.4.

Absence of Litigation

 

25

 

i

--------------------------------------------------------------------------------


 

SECTION 4.5.

Brokers

 

25

SECTION 4.6.

Financial Ability

 

25

SECTION 4.7.

Disclaimer of Other Representations and Warranties

 

25

 

 

 

 

ARTICLE V COVENANTS

 

26

SECTION 5.1.

Affirmative Covenants of Sellers

 

26

SECTION 5.2.

Restrictive Covenants of Sellers

 

26

SECTION 5.3.

Tax Matters

 

28

 

 

 

 

ARTICLE VI ADDITIONAL AGREEMENTS

 

29

SECTION 6.1.

Access and Information

 

29

SECTION 6.2.

Confidentiality

 

29

SECTION 6.3.

Further Action; Efforts Regarding Closing

 

30

SECTION 6.4.

Public Announcements

 

32

SECTION 6.5.

Employee Matters

 

32

SECTION 6.6.

Labor Matters; WARN

 

32

SECTION 6.7.

Information, Etc

 

33

SECTION 6.8.

Notification

 

33

SECTION 6.9.

Contacts with Suppliers, Customers and Other Parties

 

35

SECTION 6.10.

Kingstowne Litigation

 

35

SECTION 6.11.

Landlord Approvals, Estoppels; SNDAs; Memoranda of Leases

 

36

SECTION 6.12.

Non-Competition Agreement Amendment

 

37

SECTION 6.13.

ABRY Indemnification Letter

 

37

 

 

 

 

ARTICLE VII CLOSING CONDITIONS

 

37

SECTION 7.1.

Conditions to Obligations of Purchaser and Sellers

 

37

SECTION 7.2.

Additional Conditions to Obligations of Purchaser

 

38

SECTION 7.3.

Additional Conditions to Obligations of Sellers

 

40

SECTION 7.4.

Frustration of Closing Conditions

 

41

 

 

 

 

ARTICLE VIII INDEMNIFICATION

 

41

SECTION 8.1.

Indemnification of Purchaser

 

41

SECTION 8.2.

Indemnification of Sellers

 

43

SECTION 8.3.

Notice of Claim

 

45

SECTION 8.4.

Defense of Third-Party Claims

 

45

SECTION 8.5.

Resolution of Notice of Claim

 

46

SECTION 8.6.

Survival of Covenants, Representations and Warranties

 

48

SECTION 8.7.

Exclusive Remedy; Non-Recourse

 

48

 

 

 

 

ARTICLE IX TERMINATION, AMENDMENT AND WAIVER

 

49

SECTION 9.1.

Termination

 

49

SECTION 9.2.

Effect of Termination

 

50

 

 

 

 

ARTICLE X GENERAL PROVISIONS

 

51

SECTION 10.1.

Notices

 

51

SECTION 10.2.

Certain Definitions

 

52

SECTION 10.3.

Headings; Interpretation

 

58

 

ii

--------------------------------------------------------------------------------


 

SECTION 10.4.

Severability

 

58

SECTION 10.5.

Entire Agreement

 

58

SECTION 10.6.

Assignment

 

59

SECTION 10.7.

Third Party Beneficiaries

 

59

SECTION 10.8.

Expenses

 

59

SECTION 10.9.

Specific Performance

 

59

SECTION 10.10.

Amendments; Waiver

 

59

SECTION 10.11.

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

 

59

SECTION 10.12.

No Recourse

 

61

SECTION 10.13.

Counterparts

 

61

SECTION 10.14.

Time of Essence

 

61

SECTION 10.15.

Privilege and Related Matters

 

61

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

Exhibit A

Subsidiaries of the Partnership

Exhibit B

Form of Exercise Notice

Exhibit C

Form of Lessor Estoppel

Exhibit D

Form of ABRY Indemnification Letter

Exhibit E

Sellers’ Counsel Opinions

Exhibit F

Form of Escrow Agreement

 

SCHEDULES

 

 

 

1.3(c)

Closing Cash Consideration Calculation

2.3

Consents and Approvals

3.1

Jurisdiction for non-Delaware Companies

3.3(a)

Financial Statements

3.3(b)

Indebtedness

3.3(c)

Theatre Cash Flow

3.4

Absence of Certain Changes or Events

3.5

Litigation

3.6(a)

Permits

3.7(a)

Taxes

3.7(b)

Tax Notices

3.8(a)

Intellectual Property Rights

3.9

Material Contracts

3.10

Employee Benefit Plans

3.11(a)

Non-Owned Personal Property

3.11(b)

Leased Real Property

3.11(h)

Notice of Taking

3.11(i)

Notice of Certain Violations

3.12(a)

Highly Compensated Employees

3.12(b)

Labor Relations

3.13(a)

Environmental Compliance

3.13(b)

Environmental Notice

3.13(c)

Environmental Orders

3.13(d)

Hazardous Substances

3.13(e)

Environmental Permits and Consents

3.13(f)

Hazardous Substances

3.13(g)

Environmental Conditions

3.14(a)

Insurance Polices

3.14(b)

Other Insurance Matters

3.15

Affiliate Transactions

5

Exceptions to Covenants of Sellers

5.1

Certain Employees

 

iv

--------------------------------------------------------------------------------


 

Index of Defined Terms

 

 

 

Section

AAA

 

8.5(c)

Adjustment Time

 

1.3(b)

Affiliate

 

10.2

Agreement

 

Preamble

Antitrust Division

 

6.3(b)

Audited Financial Statements

 

3.3(a)

Bank Facility

 

10.2

Benefit Plans

 

3.10(a)

Business Day

 

10.2

Claim

 

8.2(b)(a)

Closing

 

1.2

Closing Balance Sheet

 

1.5(a)

Closing Cash

 

10.2

Closing Cash Payment

 

1.3(c)

Closing Date

 

1.2

Closing Indebtedness

 

10.2

Closing Statement

 

1.5(a)

Closing Working Capital

 

10.2

Closing Working Capital Adjustment

 

10.2

COBRA

 

3.10(l)

Code

 

3.10(a)

Company Financial Statements

 

3.3(a)

Companies

 

Recitals

Company Material Adverse Effect

 

10.2

Confidentiality Agreement

 

6.2

Contested Claim

 

8.5(b)

Control, controlled by, under common control with

 

10.2

Damages

 

8.1(a)

Deductible

 

8.1(c)

Divestiture

 

10.2

Dispute Notice

 

1.5(b)

EGTRRA

 

3.10(g)

Encumbrances

 

10.2

Enterprise Value

 

10.2

Environmental Law

 

10.2

ERISA

 

3.10(a)

ERISA Affiliate

 

3.10(a)

ERISA Plan

 

3.10(a)

Escrow Amount

 

10.2

Escrow Agent

 

10.2

Escrow Agreement

 

10.2

Estimated Closing Statement

 

1.3(b)

Estimated Enterprise Value

 

1.3(b)

Estimated Option Purchase Price

 

1.3(b)

 

v

--------------------------------------------------------------------------------


 

 

 

Section

Estimated Purchase Price

 

1.3(b)

Exercise Notice

 

1.1

Final Award

 

8.5(f)

Final Cash Payment

 

1.5(d)

Final Purchase Price

 

1.5(d)

FTC

 

6.3(b)

GAAP

 

1.5(d)

Governmental Entity

 

10.2

GUST

 

3.10(g)

Hazardous Substance

 

10.2

HSR Act

 

2.3(b)

Indemnified Parties

 

8.2(b)

Indemnitee

 

8.2(b)(a)

Indemnitor

 

8.2(b)(a)

Independent Accountants

 

1.5(c)

Intellectual Property

 

10.2

Interim Balance Sheet

 

3.3(a)

J.A.M.S.

 

8.5(c)

Knowledge

 

10.2

Landlord Approval

 

10.2

Law

 

10.2

Lease

 

3.11(b)

Leased Real Property

 

3.11(b)

Lessor Estoppel

 

6.11(b)

Limited-Indemnity Cap

 

8.1(c)

Limited-Indemnity Items

 

8.1(a)

Material Contracts

 

3.9(a)

Notice of Claim

 

8.3(a)

Notice of Divestiture

 

6.3(c)

Option

 

Recitals

Option Exercise Price

 

Recitals

Order

 

10.2

Pending Claim

 

1.3(a)

Permitted Encumbrances

 

10.2

Permits

 

3.6

Person

 

10.2(kk)

Purchase Price

 

1.3(a)

Purchaser Indemnified Items

 

8.1(a)

Purchaser-Indemnified Persons

 

8.1(a)

Related Agreement

 

10.2

Release

 

10.2

Seller and Sellers

 

Preamble

Seller Account

 

1.4(b)(ii)

Seller COBRA Obligations

 

6.15

Seller Parties

 

6.1(b)

Subsidiary

 

10.2

 

vi

--------------------------------------------------------------------------------


 

 

 

Section

Supplemental Financial Statements

 

3.3(a)

Survival Date

 

10.2(oo)

Tax and Taxes

 

10.2

Tax Return

 

10.2

Termination Date

 

9.1(e)

Theatre Level Cash Flow

 

10.2

Third-Party Claim

 

8.3(a)

Transactions

 

1.4(a)

Transfer Taxes

 

6.3(e)

Unresolved Items

 

1.5(c)

WARN Act

 

6.6(a)

 

vii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated January 14, 2008,
and made by and among Consolidated Theatres, LLC, a Delaware limited liability
company (“Parent”), the corporations (other than Purchaser) identified on the
signature pages hereto (collectively, the “Corporations”, and together with
Parent, each a “Seller” and, together, the “Sellers”), Consolidated Theatres
Holdings, GP, a North Carolina partnership (the “Partnership”), and Regal
Cinemas, Inc., a Tennessee corporation (“Purchaser”).  Capitalized terms used
but not otherwise defined herein shall have the meanings set forth in
Section 10.2.

 

WHEREAS, the Partnership, and its Subsidiaries identified on Exhibit A hereto
(collectively, with the Partnership, the “Companies”) operate a chain of cinemas
located in the Southeastern United States;

 

WHEREAS, the Corporations own 100% of the outstanding Equity Securities
(excluding the Options (as defined below)) of the Partnership (collectively, the
“Partnership Interests”), and Parent owns 100% of the outstanding capital stock
of each of the Corporations;

 

WHEREAS, Parent owns 100% of the outstanding options to purchase all of the
Partnership Interests (collectively, the “Options”) from the Corporations for an
aggregate exercise price (the “Option Exercise Price”) of $41,910,614.83; and

 

WHEREAS, Purchaser desires to purchase from Sellers, and Sellers desire to sell
to Purchaser, all the assets of the Companies through the purchase (1) from
Parent of the Options, and (2) from the Corporations of the Partnership
Interests upon the exercise of the Options, in each case subject to the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and for other consideration the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 


ARTICLE I

PURCHASE AND SALE; CLOSING

 

SECTION 1.1.              Transfer of Options and Partnership Interests.

 

Upon the terms and subject to the conditions contained herein, Parent shall
sell, convey, transfer, assign and deliver to Purchaser, and Purchaser shall
acquire at the Closing, the Options.  Immediately following such purchase and
sale of the Options, Purchaser shall exercise the Options by delivering to the
Corporations an exercise notice (the “Exercise Notice”) substantially in the
form attached hereto as Exhibit B and paying the Option Exercise Price, and
Purchaser and Sellers shall consummate the purchase and sale of the Partnership
Interests as set forth herein.  Each Corporation agrees that the exercise by the
Purchaser at the Closing of the Option granted by such Corporation, on the terms
of this Agreement instead of pursuant to the procedures set forth in the
contribution agreement pursuant to which such Option was granted, will
constitute a valid exercise of such Option.

 

--------------------------------------------------------------------------------


 

SECTION 1.2.              Closing.

 

The closing of the purchase and sale of the Options and the Partnership
Interests pursuant to this Agreement (the “Closing”) shall occur at the offices
of Hogan & Hartson L.L.P., 1200 Seventeenth Street, Suite 1500, Denver,
Colorado, at 10:00 a.m. local time on the second Thursday following full
satisfaction or due waiver of all of the closing conditions set forth in
Article VII hereof (other than those to be satisfied by actions to be taken at
the Closing), or such other time and place as may be mutually agreed.  The date
upon which the Closing actually occurs is referred to herein as the “Closing
Date”.

 

SECTION 1.3.              Purchase Price; Closing Cash Payment.

 


(A)   UPON THE TERMS AND SUBJECT TO THE CONDITIONS CONTAINED HEREIN, AS
CONSIDERATION FOR THE PURCHASE OF THE OPTIONS, PURCHASER SHALL PAY TO PARENT AN
AGGREGATE PURCHASE PRICE EQUAL TO THE ENTERPRISE VALUE LESS THE OPTION EXERCISE
PRICE (THE “OPTION PURCHASE PRICE”).  THE AGGREGATE CONSIDERATION FOR THE
TRANSACTIONS (THE “PURCHASE PRICE”) SHALL BE AN AMOUNT EQUAL TO (I) THE OPTION
EXERCISE PRICE PLUS (II) THE OPTION PURCHASE PRICE, AS ADJUSTED IN ACCORDANCE
WITH SECTION 1.5.


 


(B)   NOT FEWER THAN THREE (3) BUSINESS DAYS PRIOR TO THE CLOSING, PARENT SHALL
DELIVER TO PURCHASER A STATEMENT (THE “ESTIMATED CLOSING STATEMENT”) SETTING
FORTH PARENT’S GOOD FAITH ESTIMATES OF THE AMOUNTS OF CLOSING WORKING CAPITAL
AND CLOSING CASH AS OF 11:59 P.M. EASTERN TIME ON THE CLOSING DATE (THE
“ADJUSTMENT TIME”), AND A CALCULATION OF THE ENTERPRISE VALUE AND OPTION
PURCHASE PRICE BASED ON THE FOREGOING ESTIMATES (THE “ESTIMATED ENTERPRISE
VALUE” AND “ESTIMATED OPTION PURCHASE PRICE,” RESPECTIVELY).


 


(C)   AT THE CLOSING, THE PURCHASER SHALL PAY IN CASH (I) TO THE CORPORATIONS,
THE OPTION EXERCISE PRICE, (II) TO THE PARENT, A PORTION OF THE ESTIMATED OPTION
PURCHASE PRICE (THE “CLOSING CASH PAYMENT”) EQUAL TO THE ESTIMATED OPTION
PURCHASE PRICE LESS (A) THE AMOUNTS PAID PURSUANT TO CLAUSE (III) BELOW IN
RESPECT OF THE BANK FACILITY AND (B) THE ESCROW AMOUNT, AND (III) ON BEHALF OF
THE COMPANIES (AND EACH OF THE SELLERS AS GUARANTORS), ALL AMOUNTS THEN DUE
UNDER THE BANK FACILITY (INCLUDING ALL PREPAYMENT PREMIUMS, PENALTIES OR OTHER
LIKE CHARGES) AS SET FORTH IN THE PAYOFF LETTER DELIVERED TO PURCHASER AS
PROVIDED IN SECTION 7.2(C)(VII), WITH THE EFFECT THAT THE BANK FACILITY AND
RELATED DOCUMENTATION SHALL BE TERMINATED EFFECTIVE AS OF THE CLOSING (OTHER
THAN ANY PROVISION THEREOF THAT, BY ITS TERMS, SURVIVES SUCH REPAYMENT).  FOR
ILLUSTRATIVE PURPOSES ONLY, SCHEDULE 1.3(C) ATTACHED HERETO SETS FORTH AN
EXAMPLE OF THE CALCULATION OF THE CASH PAYMENTS TO BE MADE AT CLOSING IN
ACCORDANCE WITH THIS SECTION 1.3(C).


 

SECTION 1.4.              Closing Deliveries.

 


(A)   CLOSING DELIVERIES BY SELLERS.  TO EFFECT THE TRANSACTIONS REFERRED TO IN
SECTION 1.1 (THE “TRANSACTIONS”), SELLERS SHALL, ON THE CLOSING DATE, DELIVER TO
PURCHASER THE FOLLOWING:


 

(I)            ONE OR MORE INSTRUMENTS TRANSFERRING TO PURCHASER THE OPTIONS AND
THE PARTNERSHIP INTERESTS, IN FORM REASONABLY SATISFACTORY TO PURCHASER;

 

2

--------------------------------------------------------------------------------


 

(II)           COPIES OF ALL CONSENTS, APPROVALS, RELEASES, AND WAIVERS FROM
GOVERNMENTAL ENTITIES AND OTHER THIRD PARTIES, INCLUDING LANDLORD APPROVALS,
RELATING TO THE TRANSACTIONS THAT HAVE BEEN OBTAINED; AND

 

(III)          ALL OTHER DOCUMENTS REQUIRED TO BE DELIVERED BY SELLERS PURSUANT
TO ARTICLE VII NOT SPECIFICALLY MENTIONED ABOVE IN THIS SECTION 1.4(A).

 

All instruments and documents executed and delivered to Purchaser pursuant
hereto shall be in form and substance, and shall be executed in a manner,
reasonably satisfactory to Purchaser and its counsel.

 


(B)   CLOSING DELIVERIES BY PURCHASER.  TO EFFECT THE TRANSACTIONS, PURCHASER
SHALL, ON THE CLOSING DATE, DELIVER THE FOLLOWING:


 

(I)            THE EXERCISE NOTICE;

 

(II)           THE CLOSING CASH PAYMENT BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO AN ACCOUNT (THE “SELLER ACCOUNT”) DESIGNATED BY PARENT NOT
FEWER THAN THREE (3) BUSINESS DAYS PRIOR TO THE CLOSING DATE;

 

(III)          THE OPTION EXERCISE PRICE, BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO THE SELLER ACCOUNT (FOR THE ACCOUNT OF THE CORPORATIONS);

 

(IV)          THE ESCROW AMOUNT BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS
TO THE ESCROW AGENT; AND

 

(V)           ALL OTHER DOCUMENTS REQUIRED TO BE DELIVERED BY PURCHASER PURSUANT
TO ARTICLE VII NOT SPECIFICALLY MENTIONED ABOVE IN THIS SECTION 1.4(B).

 

All instruments and documents executed and delivered to Sellers pursuant hereto
shall be in form and substance, and shall be executed in a manner, reasonably
satisfactory to Parent and its counsel.

 


(C)   OTHER ACTIONS TO BE TAKEN PRIOR TO AND AT THE CLOSING.  TO FURTHER
FACILITATE THE TRANSACTIONS:  (I) NOT FEWER THAN SEVEN (7) NOR GREATER THAN
FIFTEEN (15) DAYS PRIOR TO THE CLOSING DATE, PURCHASER WILL DELIVER TO THE
COMMONWEALTH 20 LANDLORD NOTICE OF THE CLOSING DATE, AS REQUIRED BY SECTION 3 OF
THE COMMONWEALTH 20 LANDLORD AGREEMENT, (II) ON OR PRIOR TO THE CLOSING DATE,
PURCHASER WILL CAUSE TO BE DELIVERED TO THE COMMONWEALTH 20 LANDLORD THE REG
GUARANTY (AS THAT TERM IS DEFINED IN THE COMMONWEALTH 20 LANDLORD AGREEMENT),
DULY EXECUTED BY EACH OF PURCHASER, REGAL ENTERTAINMENT GROUP, A DELAWARE
CORPORATION, REGAL ENTERTAINMENT HOLDINGS AND REGAL CINEMAS CORPORATION, AND
PURCHASER WILL CAUSE THE SECURITY DEPOSIT (AS THAT TERM IS DEFINED IN THE
COMMONWEALTH 20 LEASE) TO BE DELIVERED TO THE COMMONWEALTH 20 LANDLORD AS
CONTEMPLATED BY SECTION 2 OF THE COMMONWEALTH 20 LANDLORD AGREEMENT, EACH IN
ACCORDANCE WITH THE COMMONWEALTH 20 LANDLORD AGREEMENT, AND (III) SELLERS WILL
COMPLETE THE LIST OF DEFERRED MAINTENANCE ITEMS AS SET FORTH ON PAGE 3 OF THE
WELLS FARGO ANNUAL PROPERTY INSPECTION REPORT RELATING TO THE INSPECTION OF THE
COMMONWEALTH 20 BUILDING ON AUGUST 19, 2007 PRIOR TO THE CLOSING DATE, BUT IN NO
EVENT LATER THAN 90 DAYS AFTER JANUARY 7, 2008.

 

3

--------------------------------------------------------------------------------


 

SECTION 1.5.              Adjustment to Purchase Price.

 


(A)   NO LATER THAN THE 75TH DAY AFTER THE CLOSING DATE, PURCHASER SHALL PREPARE
AND DELIVER TO PARENT A CONSOLIDATED BALANCE SHEET OF THE COMPANIES AS OF THE
ADJUSTMENT TIME (THE “CLOSING BALANCE SHEET”), TOGETHER WITH A STATEMENT (THE
“CLOSING STATEMENT”) SETTING FORTH PURCHASER’S DETERMINATION OF CLOSING WORKING
CAPITAL, CLOSING CASH AND ENTERPRISE VALUE, AND A CALCULATION OF THE PURCHASE
PRICE BASED ON THE FOREGOING DETERMINATIONS.  PURCHASER SHALL PREPARE THE
CLOSING BALANCE SHEET AND THE CLOSING STATEMENT (INCLUDING THE DETERMINATIONS
INCLUDED THEREIN) IN ACCORDANCE WITH SECTION 1.5(E).


 


(B)   DURING THE 30-DAY PERIOD IMMEDIATELY FOLLOWING PARENT’S RECEIPT OF THE
CLOSING BALANCE SHEET AND THE CLOSING STATEMENT (OR DURING THE 30-DAY PERIOD
IMMEDIATELY FOLLOWING THE 75-DAY PERIOD DESCRIBED IN SECTION 1.5(A), IF
PURCHASER FAILS TO DELIVER THE CLOSING BALANCE SHEET AND THE CLOSING STATEMENT
TO PARENT WITHIN THE 75-DAY PERIOD PROVIDED IN SECTION 1.5(A) (IN WHICH CASE,
FOR PURPOSES OF THIS SECTION 1.5(B), THE ESTIMATED CLOSING CERTIFICATE SHALL BE
TREATED AS THE CLOSING BALANCE SHEET AND THE CLOSING STATEMENT AND WILL BE
DEEMED TO HAVE BEEN DELIVERED TO PARENT ON THE 75TH DAY AFTER THE CLOSING
DATE)), PARENT AND ITS ADVISORS AND REPRESENTATIVES (I) SHALL BE PERMITTED TO
REVIEW, UPON REASONABLE NOTICE, THE COMPANIES’ BOOKS AND RECORDS AND THE WORKING
PAPERS RELATED TO THE PREPARATION OF THE CLOSING BALANCE SHEET AND THE CLOSING
STATEMENT (INCLUDING THE DETERMINATIONS INCLUDED THEREIN), AND (II) SHALL BE
GIVEN REASONABLE ACCESS, UPON REASONABLE NOTICE, TO KNOWLEDGEABLE EMPLOYEES AND
ACCOUNTING PROFESSIONALS OF PURCHASER AND THE COMPANIES IN ORDER TO FACILITATE
PARENT’S REVIEW OF THE CLOSING BALANCE SHEET AND THE CLOSING STATEMENT; PROVIDED
THAT THE REVIEW AND ACCESS DESCRIBED IN CLAUSES (I) AND (II) SHALL BE CONDUCTED
AT TIMES AND IN A MANNER THAT DOES NOT UNREASONABLY INTERFERE WITH THE OPERATION
OF PURCHASER’S OR THE COMPANIES’ RESPECTIVE BUSINESSES.  THE CLOSING BALANCE
SHEET AND THE CLOSING STATEMENT (INCLUDING THE DETERMINATIONS INCLUDED THEREIN)
SHALL BECOME FINAL, BINDING AND CONCLUSIVE UPON PURCHASER AND SELLERS (A) ON THE
30TH DAY FOLLOWING PARENT’S RECEIPT THEREOF, UNLESS PURCHASER RECEIVES FROM
PARENT PRIOR TO SUCH 30TH DAY WRITTEN NOTICE OF PARENT’S DISAGREEMENT (A
“DISPUTE NOTICE”) WITH ANY ACCOUNT OR DETERMINATION SET FORTH IN THE CLOSING
BALANCE SHEET OR THE CLOSING STATEMENT OR (B) ON SUCH EARLIER DATE AS PARENT
NOTIFIES PURCHASER THAT IT DOES NOT DISPUTE THE CLOSING BALANCE SHEET AND
CLOSING STATEMENT.  IF PARENT TIMELY DELIVERS A DISPUTE NOTICE, THEN THE
DETERMINATION OF THE PURCHASE PRICE SHALL BECOME FINAL, BINDING AND CONCLUSIVE
UPON PURCHASER AND SELLERS ON THE FIRST TO OCCUR OF (X) THE DATE ON WHICH
PURCHASER AND PARENT RESOLVE IN WRITING ALL DIFFERENCES THEY HAVE WITH RESPECT
TO THE DISPUTED ITEMS OR (Y) THE DATE ON WHICH ALL OF THE DISPUTED ITEMS THAT
ARE NOT RESOLVED BY PURCHASER AND PARENT IN WRITING ARE FINALLY RESOLVED IN
WRITING BY THE INDEPENDENT ACCOUNTANTS IN ACCORDANCE WITH SECTION 1.5(C).


 


(C)   DURING THE 30 DAYS FOLLOWING DELIVERY OF A DISPUTE NOTICE, PURCHASER AND
PARENT SHALL SEEK IN GOOD FAITH TO RESOLVE IN WRITING ANY DIFFERENCES THAT THEY
HAVE WITH RESPECT TO THE DISPUTED ITEMS.  ANY DISPUTED ITEM RESOLVED IN WRITING
BY PURCHASER AND PARENT SHALL BE DEEMED FINAL, BINDING AND CONCLUSIVE ON
PURCHASER AND SELLERS.  IF PURCHASER AND PARENT DO NOT REACH AGREEMENT ON ALL OF
THE DISPUTED ITEMS DURING SUCH 30-DAY PERIOD (OR SUCH LONGER PERIOD AS THEY
SHALL MUTUALLY AGREE), THEN AT THE END OF SUCH 30-DAY (OR LONGER) PERIOD
PURCHASER AND PARENT SHALL SUBMIT ALL UNRESOLVED DISPUTED ITEMS (COLLECTIVELY,
THE “UNRESOLVED ITEMS”) TO ERNST & YOUNG LLP (THE “INDEPENDENT ACCOUNTANTS”) TO
REVIEW AND RESOLVE SUCH MATTERS AND EACH WILL SPECIFY TO THE OTHER AND TO THE
INDEPENDENT ACCOUNTANT ITS DETERMINATION OF THE AMOUNT OF THE

 

4

--------------------------------------------------------------------------------


 


PURCHASE PRICE (A PARTY’S “PROPOSED PRICE”).  THE INDEPENDENT ACCOUNTANTS WILL
DETERMINE EACH UNRESOLVED ITEM IN ACCORDANCE WITH THIS SECTION 1.5(C) AND
SECTION 1.5(E) AS PROMPTLY AS MAY BE REASONABLY PRACTICABLE, AND PURCHASER AND
PARENT SHALL INSTRUCT THE INDEPENDENT ACCOUNTANTS TO ENDEAVOR TO COMPLETE SUCH
PROCESS WITHIN A PERIOD OF NO MORE THAN 60 DAYS.  THE INDEPENDENT ACCOUNTANTS
MAY CONDUCT SUCH PROCEEDINGS AS THE INDEPENDENT ACCOUNTANTS BELIEVE, IN THEIR
SOLE DISCRETION, WILL ASSIST IN THE DETERMINATION OF THE UNRESOLVED ITEMS;
PROVIDED THAT, EXCEPT AS PURCHASER AND PARENT MAY OTHERWISE AGREE IN WRITING,
ALL COMMUNICATIONS BETWEEN PURCHASER AND PARENT OR ANY OF THEIR RESPECTIVE
REPRESENTATIVES, ON THE ONE HAND, AND THE INDEPENDENT ACCOUNTANTS, ON THE OTHER
HAND, SHALL BE IN WRITING WITH COPIES SIMULTANEOUSLY DELIVERED TO THE
NON-COMMUNICATING PARTY.  THE INDEPENDENT ACCOUNTANTS’ DETERMINATION OF THE
UNRESOLVED ITEMS SHALL BE FINAL, BINDING AND CONCLUSIVE ON PURCHASER AND
SELLERS, EFFECTIVE AS OF THE DATE THE INDEPENDENT ACCOUNTANTS’ WRITTEN
DETERMINATION IS RECEIVED BY PURCHASER AND PARENT.  THE FEES AND EXPENSES OF THE
INDEPENDENT ACCOUNTANTS SHALL BE BORNE AS FOLLOWS:  (X) BY PARENT, IN A PORTION
EQUAL TO A FRACTION, THE NUMERATOR OF WHICH IS THE ABSOLUTE DIFFERENCE BETWEEN
PARENT’S PROPOSED PRICE AND THE PURCHASE PRICE DETERMINED BY THE INDEPENDENT
ACCOUNTANTS AND THE DENOMINATOR OF WHICH IS THE ABSOLUTE DIFFERENCE BETWEEN
PARENT’S PROPOSED PRICE AND THE PURCHASER’S PROPOSED PRICE, AND (Y) BY
PURCHASER, IN A PORTION EQUAL TO ONE (1) MINUS THE FRACTION DESCRIBED IN THE
PRECEDING CLAUSE (X).


 


(D)   WITHIN FIVE (5) BUSINESS DAYS AFTER THE FINAL DETERMINATION OF THE
PURCHASE PRICE PURSUANT TO SECTION 1.5(B) OR SECTION 1.5(C) (THE “FINAL PURCHASE
PRICE”), EITHER (I) IF THE ESTIMATED PURCHASE PRICE EXCEEDS THE FINAL PURCHASE
PRICE, THEN PARENT WILL PAY TO PURCHASER THE AMOUNT OF SUCH EXCESS, OR (II) IF
THE FINAL PURCHASE PRICE EXCEEDS THE ESTIMATED PURCHASE PRICE, THEN PURCHASER
WILL PAY TO PARENT THE AMOUNT OF SUCH EXCESS.  ANY PAYMENT TO BE MADE PURSUANT
TO THIS SECTION 1.5(D) WILL BE MADE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS TO AN ACCOUNT SPECIFIED BY THE PARTY TO RECEIVE SUCH PAYMENT.


 


(E)   FOR THE PURPOSES OF THIS AGREEMENT, EACH ACCOUNTING TERM WILL HAVE THE
MEANING THAT IS APPLIED THERETO IN ACCORDANCE WITH UNITED STATES GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”) AS IN EFFECT ON DECEMBER 31, 2006 AND,
TO THE EXTENT CONSISTENT WITH GAAP AS IN EFFECT ON DECEMBER 31, 2006, THE
ACCOUNTING PRINCIPLES, POLICIES, PROCEDURES AND METHODOLOGIES APPLIED IN
PREPARING THE BALANCE SHEET THAT IS PART OF THE AUDITED FINANCIAL STATEMENTS AND
THE ACCOMPANYING STATEMENT OF INCOME.  EACH ACCOUNT INCLUDED IN THE CLOSING
STATEMENT AND THE CLOSING BALANCE SHEET SHALL BE (I) CALCULATED IN ACCORDANCE
WITH GAAP AS IN EFFECT ON DECEMBER 31, 2006, AND, TO THE EXTENT CONSISTENT WITH
GAAP AS IN EFFECT ON DECEMBER 31, 2006, UTILIZING THE ACCOUNTING PRINCIPLES,
POLICIES, PROCEDURES AND METHODOLOGIES APPLIED IN PREPARING THE COMPANY
FINANCIAL STATEMENTS (WITHOUT REGARD TO MATERIALITY), INCLUDING WITH RESPECT TO
THE NATURE OR CLASSIFICATION OF ACCOUNTS, AND DETERMINING LEVELS OF RESERVES OR
LEVELS OF ACCRUALS; AND (II) CONSISTENT WITH THE BOOKS AND RECORDS OF THE
COMPANIES AND THE DEFINITIONS HEREIN; PROVIDED THAT IN DETERMINING CURRENT
ASSETS AND LIABILITIES HEREUNDER, (A) ALL ACCOUNTING ENTRIES SHALL BE TAKEN INTO
ACCOUNT REGARDLESS OF THEIR AMOUNT AND ALL KNOWN ERRORS AND OMISSIONS SHALL BE
CORRECTED, (B) ALL KNOWN PROPER ADJUSTMENTS SHALL BE MADE, AND (C) APPROPRIATE
RESERVES FOR ALL KNOWN AND QUANTIFIABLE LIABILITIES AND OBLIGATIONS FOR WHICH
RESERVES ARE APPROPRIATE IN ACCORDANCE WITH GAAP AS IN EFFECT ON DECEMBER 31,
2006 SHALL BE INCLUDED.

 

5

--------------------------------------------------------------------------------


 

SECTION 1.6.              Escrow.

 

At the Closing, the Escrow Amount shall be paid to the Escrow Agent as described
in Section 1.4 and deposited by the Escrow Agent into an interest-bearing escrow
account pursuant to the Escrow Agreement.  On the Business Day after the
Survival Date, the portion of the Escrow Amount then held by the Escrow Agent,
plus any interest or other earnings on the Escrow Amount and then held by the
Escrow Agent, less the aggregate amount of any unresolved outstanding claims on
the Escrow Account made by the Seller-Indemnified Persons pursuant to
Section 8.3, shall be distributed to Parent pursuant to the terms of the Escrow
Agreement.  Purchaser shall be entitled to be paid from the Escrow Amount and
any interest or other earnings on the Escrow Amount, in each case held by the
Escrow Agent from time to time, any amount that any Seller is required to pay to
Purchaser pursuant to this Agreement that has not been paid to Purchaser in
accordance with the provisions hereof and any indemnity payment required to be
made by Sellers pursuant to Article VIII of this Agreement, in each case
pursuant to the terms of the Escrow Agreement.

 

SECTION 1.7.              Retained Leases.

 

Sellers acknowledge and agree that the Partnership and the Companies have no
right, title or interest in or to that certain (i) Lease Agreement dated
March 18, 2001 by and between Remington San Simeon, L.L.C. and Consolidated
Theatres, as amended, and (ii) Lease Agreement dated as of November 8, 1993 by
and between Fairview Plaza Associates Limited Partnership and Consolidated
Theatres, Inc., as amended, which leases and all obligations and liabilities
associated therewith shall be retained in their entirety by Sellers.

 


ARTICLE II

REPRESENTATIONS AND WARRANTIES REGARDING THE TRANSACTIONS

 

Sellers and the Partnership hereby jointly and severally represent and warrant
to Purchaser as follows:

 

SECTION 2.1.              Organization.

 

Parent is a limited liability company duly organized, validly existing, and in
good standing under the Laws of the State of Delaware, and is qualified to do
business as a foreign entity in those jurisdictions in which it is required to
be so qualified in order for it to be able to perform its obligations under this
Agreement.  Each Corporation is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Delaware, and is qualified
to do business as a foreign entity in those jurisdictions in which it is
required to be so qualified in order for it to be able to perform its
obligations under this Agreement and the Option it has granted.

 

SECTION 2.2.              Authority.

 

Each Seller and the Partnership has the necessary power and authority to enter
into this Agreement and each Related Agreement to which it is or will become a
party, and to perform its obligations hereunder and thereunder and to consummate
the Transactions, and each Corporation

 

6

--------------------------------------------------------------------------------


 

has the necessary power and authority to perform its obligations with respect to
the Option that it has granted.  The execution and delivery of this Agreement
and each Related Agreement to which it is or will become a party by each Seller
and the Partnership and the consummation by each Seller and the Partnership of
the Transactions have been duly and validly authorized by all necessary action
and no other proceedings on the part of such Seller or the Partnership is
necessary to authorize this Agreement and each Related Agreement to which it is
or will become a party or to consummate the Transactions.  This Agreement and
each Related Agreement to which it is or will become a party has been, or will
be, duly executed and delivered by each Seller and the Partnership and, assuming
its due authorization, execution and delivery by Purchaser, constitutes a legal,
valid and binding obligation of such Seller and the Partnership, enforceable
against such Seller and the Partnership in accordance with its terms, and each
Option constitutes a legal, valid and binding obligation of the Corporation that
granted it, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar Laws of general
applicability relating to or affecting creditors’ rights generally and by the
application of general principles of equity.

 

SECTION 2.3.              No Conflicts; Required Filings; and Consents.

 


(A)   THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND EACH RELATED AGREEMENT BY
SELLERS AND THE PARTNERSHIP DO NOT, AND THE CONSUMMATION BY SELLERS AND THE
PARTNERSHIP OF THE TRANSACTIONS WILL NOT, SUBJECT TO COMPLIANCE WITH THE
REQUIREMENTS DESCRIBED IN SECTION 2.3(B): (I) CONFLICT WITH OR VIOLATE, RESULT
IN A BREACH OF, OR CONSTITUTE A DEFAULT UNDER THE CERTIFICATE OF FORMATION,
PARTNERSHIP OR LIMITED LIABILITY COMPANY AGREEMENT OR CERTIFICATE OF
INCORPORATION OR BYLAWS (AS APPLICABLE) OF ANY SELLER OR ANY COMPANY,
(II) REQUIRE ANY AUTHORIZATION, CONSENT, APPROVAL, EXEMPTION OR OTHER ACTION OR
NOTICE UNDER THE PROVISIONS OF ANY SELLER’S OR ANY COMPANY’S CERTIFICATE OF
FORMATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY AGREEMENT OR CERTIFICATE OF
INCORPORATION OR BYLAWS (AS APPLICABLE), (III) CONFLICT WITH OR VIOLATE ANY LAW
APPLICABLE TO ANY SELLER OR ANY COMPANY OR BY WHICH ANY OF THEIR RESPECTIVE
PROPERTIES OR ASSETS IS BOUND OR AFFECTED, OR (IV) RESULT IN ANY BREACH OF OR
CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME OR BOTH
WOULD BECOME A BREACH OR A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF
TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, OR RESULT IN THE
CREATION OF AN ENCUMBRANCE ON ANY OF THE PROPERTIES OR ASSETS OF ANY SELLER OR
ANY COMPANY PURSUANT TO, ANY NOTE, BOND, MORTGAGE, INDENTURE, CONTRACT,
AGREEMENT, LEASE, LICENSE, PERMIT, FRANCHISE OR OTHER INSTRUMENT OR OBLIGATION
TO WHICH ANY SELLER OR ANY COMPANY IS A PARTY OR BY WHICH ANY SELLER, ANY
COMPANY OR ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS IS BOUND, EXCEPT, IN THE
CASE OF CLAUSES (III) AND (IV) ABOVE FOR ANY SUCH CONFLICTS, VIOLATIONS,
BREACHES, DEFAULTS OR OTHER ACCELERATIONS OR OCCURRENCES THAT IN THE AGGREGATE
WOULD NOT HAVE AND WOULD NOT REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL
ADVERSE EFFECT.


 


(B)   THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND EACH RELATED AGREEMENT TO
WHICH IT IS OR WILL BECOME A PARTY BY ANY SELLER OR THE PARTNERSHIP DOES NOT,
AND THE CONSUMMATION OF THE TRANSACTIONS BY ANY SELLER OR ANY COMPANY SHALL NOT,
REQUIRE ANY CONSENT, APPROVAL, AUTHORIZATION OR PERMIT OF, OR FILING WITH OR
NOTIFICATION TO, ANY GOVERNMENTAL ENTITY EXCEPT (I) FOR (A) APPLICABLE
REQUIREMENTS OF THE HART-SCOTT-RODINO ANTITRUST IMPROVEMENT ACT OF 1976, AS
AMENDED (THE “HSR ACT”) AND STATE BLUE SKY LAWS, AND (B) APPLICABLE REQUIREMENTS
IDENTIFIED ON SCHEDULE 2.3, AND (II) WHERE FAILURE TO OBTAIN SUCH CONSENTS,
APPROVALS, AUTHORIZATIONS OR PERMITS, OR TO MAKE SUCH FILINGS OR NOTIFICATIONS,
INDIVIDUALLY OR IN THE

 

7

--------------------------------------------------------------------------------


 


AGGREGATE WOULD NOT HAVE AND WOULD NOT REASONABLY BE EXPECTED TO HAVE A COMPANY
MATERIAL ADVERSE EFFECT.


 

SECTION 2.4.              Ownership of Options and Partnership Interests.

 

Parent holds all right, title and interest in and to the Options, free and clear
of any restrictions on transfer, Taxes, Encumbrances, options, warrants,
purchase rights, contracts, commitments, equities, claims, and demands (other
than restrictions under the Securities Act and state securities laws or that
shall be terminated effective as of the Closing in connection with the repayment
of the indebtedness under the Bank Facility).  The Corporations, taken together,
hold all right, title and interest in and to the Partnership Interests, free and
clear of any restrictions on transfer, Taxes, Encumbrances, options, warrants,
purchase rights, contracts, commitments, equities, claims, and demands (other
than the Options and restrictions under the Securities Act and state securities
laws or that shall be terminated effective as of the Closing in connection with
the repayment of the indebtedness under the Bank Facility).  None of Parent or
any of the Corporations is a party to any option, warrant, purchase right, or
other contract or commitment that could require it to sell, transfer, or
otherwise dispose any of the Partnership Interests (other than this Agreement
and the Options).  There are no Encumbrances or restrictions that would prohibit
Parent or any Corporation from transferring (or impose any liability on any
Person in connection with the transfer of) any of the Options or the Partnership
Interests to Purchaser at the Closing, and the Partnership has no outstanding
Equity Security other than the Partnership Interests and the Options.  All of
the outstanding Equity Securities of the Partnership have been duly authorized
and are validly issued.  No Equity Securities of the Partnership are reserved
for issuances.  There are no distributions that have accrued or been declared
but are unpaid on the Equity Securities of the Partnership.  There are no
outstanding or authorized unit appreciation, phantom units, unit plans or
similar rights with respect to the Partnership.  There are no agreements among
any members of Parent or shareholders of the Corporations, as applicable,
relating to the Partnership (including any agreement related to the management
of the Partnership or any equity interest in the Partnership), other than
(i) the partnership agreement of the Partnership, a true and correct copy of
which has been made available to Purchaser, and (ii) agreements to which the
Partnership is not a party, that are not binding on the Partnership, and that
could not otherwise give rise to any liability of the Partnership or Purchaser. 
The Options represent the right to purchase one hundred percent (100%) of the
Partnership Interests.

 


ARTICLE III

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANIES

 

Sellers and the Partnership hereby jointly and severally represent and warrant
to Purchaser as follows:

 

SECTION 3.1.              Organization and Qualification; Subsidiaries.

 

The Partnership is a partnership duly organized and validly existing in the
State of North Carolina.  Each other Company is a limited liability company
validly existing and in good standing under the laws of the State of Delaware
(or the laws of the jurisdiction designated for such Company on the attached
Schedule 3.1).  Each Company is duly qualified to conduct its

 

8

--------------------------------------------------------------------------------


 

business as a foreign entity, and is in good standing, in each jurisdiction
where the character of its properties owned or leased or the nature of its
activities makes such qualification necessary, except where the failure to be so
qualified in the aggregate would not have and would not reasonably be expected
to have a Company Material Adverse Effect.  Each Company has the requisite power
and authority to own, operate, lease and otherwise to hold and operate its
assets and properties and to carry on the businesses as now being conducted.  No
Company has any Subsidiary, or owns any Equity Security of any entity, other
than another Company.  Sellers have made available to Purchaser complete and
accurate copies of the certificate of formation and limited liability company
agreement of each Company other than the Partnership, and the minutes of the
meetings of the partners of the Partnership and members of each other Company
that are in its possession.  All actions of the Companies since their inception
have been authorized, approved or otherwise ratified by all necessary limited
liability company action of Parent, partnership action of the Partnership or
corporate action of the Corporations, as applicable.

 

SECTION 3.2.              Capitalization.

 

The Partnership owns all of the outstanding Equity Securities of each of the
other Companies.  There are no options, warrants or other rights, agreements,
arrangements or commitments of any character relating to the issued or unissued
Equity Securities of any Company other than the Partnership or obligating any
such Company to issue or sell any shares of capital stock of, or other Equity
Securities in such Company, including upon the exchange or conversion of any
Indebtedness or security.  There are no outstanding contractual obligations of
any Company to acquire any Equity Securities in any other Person.

 

SECTION 3.3.              Financial Statements; Indebtedness.

 


(A)   ATTACHED AS SCHEDULE 3.3(A) ARE: (I) THE AUDITED CONSOLIDATED BALANCE
SHEETS OF THE COMPANIES AS OF DECEMBER 31, 2006, AND DECEMBER 31, 2005, AND THE
RELATED AUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOW FOR THE YEAR
ENDED ON SUCH DATES (THE “AUDITED FINANCIAL STATEMENTS”), AND (II) THE UNAUDITED
CONSOLIDATED BALANCE SHEET OF THE COMPANIES AS OF SEPTEMBER 30, 2007 (THE
“INTERIM BALANCE SHEET”) AND THE RELATED UNAUDITED CONSOLIDATED STATEMENT OF
INCOME FOR THE NINE-MONTH PERIOD THEN ENDED (ALL OF THE FOREGOING FINANCIAL
STATEMENTS AND ANY NOTES THERETO ARE HEREINAFTER COLLECTIVELY REFERRED TO AS THE
“COMPANY FINANCIAL STATEMENTS”).  THE COMPANY FINANCIAL STATEMENTS PRESENT
FAIRLY (AND, WHEN DELIVERED, THE FINANCIAL STATEMENTS TO BE DELIVERED PRIOR TO
THE CLOSING PURSUANT TO SECTION 5.1(X) (THE “SUPPLEMENTAL FINANCIAL STATEMENTS”)
WILL PRESENT), IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION OF THE COMPANIES
AT THEIR RESPECTIVE DATES, AND THE RESULTS OF OPERATIONS AND CASH FLOWS OF THE
COMPANIES FOR THE PERIODS REFERRED TO THEREIN, ALL IN ACCORDANCE WITH GAAP
APPLIED ON A BASIS CONSISTENT WITH PRIOR PERIODS EXCEPT, WITH RESPECT TO THE
UNAUDITED COMPANY FINANCIAL STATEMENTS OR SUPPLEMENTAL FINANCIAL STATEMENTS, FOR
ANY ABSENCE OF REQUIRED FOOTNOTES AND SUBJECT TO THE COMPANIES’ CUSTOMARY
YEAR-END ADJUSTMENTS.  DURING THE PERIODS COVERED BY THE COMPANY FINANCIAL
STATEMENTS, NONE OF THE CORPORATIONS (X) CONDUCTED ANY BUSINESS, (Y) OWNED ANY
ASSET OTHER THAN ITS OWNERSHIP INTEREST IN THE PARTNERSHIP, OR (Z) INCURRED ANY
LIABILITY OTHER THAN LIABILITIES FOR (1) FRANCHISE AND SIMILAR TAXES, (2) TAXES
ARISING OUT OF THE OWNERSHIP OF ITS INTEREST IN THE PARTNERSHIP, (3) LIABILITIES
INCURRED BY IT BY VIRTUE OF ITS

 

9

--------------------------------------------------------------------------------


 


STATUS AS A GENERAL PARTNER OF THE PARTNERSHIP, AND (4) GUARANTIES OF
OBLIGATIONS OF ONE OR MORE OF THE COMPANIES.


 


(B)   THE COMPANIES HAVE NO LIABILITIES OF THE TYPE REQUIRED TO BE REFLECTED ON
A CONSOLIDATED BALANCE SHEET PREPARED IN ACCORDANCE WITH GAAP, APPLIED ON A
BASIS CONSISTENT WITH THE METHOD USED IN PREPARATION OF THE AUDITED FINANCIAL
STATEMENTS EXCEPT FOR (I) THE INDEBTEDNESS, LIABILITIES AND OBLIGATIONS SHOWN ON
THE INTERIM BALANCE SHEET (INCLUDING ANY NOTES THERETO) OR THAT WILL CONSTITUTE
CLOSING INDEBTEDNESS, (II) CURRENT LIABILITIES THAT HAVE BEEN INCURRED BY THE
COMPANIES AFTER THE DATE OF THE INTERIM BALANCE SHEET IN THE ORDINARY COURSE OF
THEIR BUSINESSES OR IN CONNECTION WITH THE TRANSACTIONS, AND (III) INDEBTEDNESS,
LIABILITIES AND OBLIGATIONS SET FORTH ON SCHEDULE 3.3(B).


 


(C)   SCHEDULE 3.3(C) SETS FORTH THE AMOUNT OF THE THEATRE LEVEL CASH FLOW FOR
EACH THEATRE OPERATED BY THE COMPANIES, FOR THE TWELVE-MONTH PERIOD ENDED
SEPTEMBER 30, 2007.


 

SECTION 3.4.              Absence of Certain Changes or Events.

 

Since the date of the Interim Balance Sheet and through the date of this
Agreement, except as set forth on Schedule 3.4, the Companies have conducted
their business in all material respects only in the ordinary course of business
and there has not been any:

 

(I)            DESTRUCTION OR LOSS OF, OR DAMAGE TO, ANY OF THE ASSETS OR
PROPERTIES OF ANY COMPANY, WHETHER OR NOT COVERED BY INSURANCE, IN EXCESS OF
$250,000;

 

(II)           SALE OR OTHER DISPOSITION (OTHER THAN THE SALE, USE OR OTHER
DISPOSITION OF INVENTORIES, COLLECTION OF ACCOUNTS RECEIVABLE, AND DISPOSITIONS
OF OBSOLETE OR REPLACED PROPERTY, IN THE ORDINARY COURSE OF BUSINESS) OF ANY
ASSET OR PROPERTY OF ANY COMPANY HAVING A VALUE IN EXCESS OF $250,000;

 

(III)          CANCELLATION OR WAIVER OF ANY CLAIMS OR RIGHTS WITH A VALUE TO
THE COMPANIES IN EXCESS OF $250,000;

 

(IV)          CAPITAL INVESTMENT IN, OR ANY LOAN TO, ANY OTHER PERSON (OTHER
THAN ANOTHER COMPANY) BY A COMPANY IN EXCESS OF $250,000;

 

(V)           LOAN TO, OR ANY OTHER TRANSACTION WITH, ANY OF COMPANY’S PARTNERS,
MEMBERS, MANAGERS, SHAREHOLDERS, DIRECTORS, OFFICERS, AND EMPLOYEES OR
AFFILIATES, OTHER ANY LOAN TO OR OTHER TRANSACTION WITH ANY OTHER COMPANY OR ANY
EMPLOYEE OF ANY COMPANY IN THE ORDINARY COURSE OF BUSINESS; OR

 

(VI)          COMMITMENT OR CONTRACT TO DO ANY OF THE FOREGOING BY A COMPANY.

 

SECTION 3.5.              Absence of Litigation.

 

Except as set forth on Schedule 3.5, there is no action, suit, investigation, or
proceeding pending or, to the Sellers’ Knowledge, threatened by or against any
of the Companies before any court, administrative, governmental, arbitration,
mediation or regulatory authority or body, domestic or foreign, that could
reasonably be expected to result in liability or loss to the

 

10

--------------------------------------------------------------------------------


 

Companies in excess of $250,000 or that could reasonably be expected to have a
Company Material Adverse Effect, or that challenges, or that seeks to prevent,
delay, make illegal or otherwise interfere with, any of the Transactions.  To
the Sellers’ Knowledge, no event has occurred or circumstance exists that is
reasonably likely to give rise to or serve as a basis for the commencement of
any such action, suit, investigation, or proceeding of a type described in the
preceding sentence.  Except as set forth on Schedule 3.5, there is no action,
suit, investigation, or proceeding with respect to which the defense is not
being provided by the insurer under the insurance policies referenced in
Section 3.14.  Except as set forth on Schedule 3.5, there are no unsatisfied
judgments, decrees, injunctions or orders of any Governmental Entity or
arbitrator outstanding against any Company, and each Company is and has been in
compliance in all material respects with the terms and requirements of such
judgments, decrees, injunctions or orders to which it or any of its assets or
properties is or has been subject.

 

SECTION 3.6.              Licenses and Permits; Compliance with Laws.

 


(A)   THE COMPANIES HOLD, AND SCHEDULE 3.6(A) SETS FORTH A COMPLETE AND ACCURATE
LIST OF, ALL PERMITS, LICENSES, APPROVALS, CERTIFICATES, ACCREDITATIONS AND
OTHER AUTHORIZATIONS (EXCEPT WITH RESPECT TO INTELLECTUAL PROPERTY, WHICH IS
ADDRESSED IN SECTION 3.8) FROM ALL GOVERNMENTAL ENTITIES (COLLECTIVELY,
“PERMITS”) NECESSARY FOR THE COMPANIES TO OWN, LEASE AND OPERATE THEIR
RESPECTIVE PROPERTIES AND TO CARRY ON THEIR RESPECTIVE BUSINESSES AS NOW BEING
CONDUCTED, EXCEPT FOR PERMITS THE ABSENCE OF WHICH IN THE AGGREGATE WOULD NOT
REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.  EACH PERMIT
REQUIRED TO BE LISTED IN SCHEDULE 3.6(A) IS VALID AND IN FULL FORCE AND EFFECT. 
EXCEPT AS SET FORTH IN SCHEDULE 3.6(A): (I)  EACH COMPANY IS AND HAS BEEN IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL OF THE TERMS AND REQUIREMENTS OF
EACH PERMIT REQUIRED TO BE IDENTIFIED IN SCHEDULE 3.6(A); (II) NO EVENT HAS
OCCURRED OR CIRCUMSTANCE EXISTS THAT WOULD REASONABLY BE EXPECTED TO (WITH OR
WITHOUT NOTICE OR LAPSE OF TIME) (A) CONSTITUTE OR RESULT DIRECTLY OR INDIRECTLY
IN A MATERIAL VIOLATION OF, OR A FAILURE TO COMPLY IN ANY MATERIAL RESPECT WITH,
ANY TERM OR REQUIREMENT OF ANY PERMIT REQUIRED TO BE LISTED IN SCHEDULE
3.6(A) OR (B) RESULT DIRECTLY OR INDIRECTLY IN THE REVOCATION, WITHDRAWAL,
SUSPENSION, CANCELLATION OR TERMINATION OF, OR ANY MODIFICATION TO, ANY PERMIT
REQUIRED TO BE LISTED IN SCHEDULE 3.6(A); (III) NO COMPANY HAS RECEIVED ANY
WRITTEN (OR TO SELLERS’ KNOWLEDGE, OTHER) NOTICE OR OTHER COMMUNICATION FROM ANY
GOVERNMENTAL ENTITY OR ANY OTHER PERSON REGARDING (A) ANY ACTUAL OR ALLEGED
MATERIAL VIOLATION OF, OR FAILURE TO COMPLY IN ANY MATERIAL RESPECT WITH, ANY
TERM OR REQUIREMENT OF ANY SUCH PERMIT OR (B) ANY ACTUAL OR PROPOSED REVOCATION,
WITHDRAWAL, SUSPENSION, CANCELLATION, TERMINATION OF OR MODIFICATION TO ANY SUCH
PERMIT, IN EACH CASE OTHER THAN NOTICE OF ANY SUCH MATTER THAT HAS BEEN
RESOLVED; AND (IV) ALL APPLICATIONS REQUIRED TO HAVE BEEN FILED FOR THE RENEWAL
OF THE PERMITS REQUIRED TO BE LISTED IN SCHEDULE 3.6(A) HAVE BEEN DULY FILED ON
A TIMELY BASIS WITH THE APPROPRIATE GOVERNMENTAL ENTITIES, AND ALL OTHER FILINGS
REQUIRED TO HAVE BEEN MADE WITH RESPECT TO SUCH PERMITS HAVE BEEN DULY MADE ON A
TIMELY BASIS WITH THE APPROPRIATE GOVERNMENTAL ENTITIES.


 


(B)   THE BUSINESSES OF THE COMPANIES ARE BEING, AND AT ALL TIMES HAVE BEEN,
CONDUCTED IN ALL MATERIAL RESPECTS IN COMPLIANCE WITH ALL APPLICABLE LAWS AND
PERMITS.  NO WRITTEN (OR, TO SELLERS’ KNOWLEDGE, OTHER) NOTICE OR OTHER
COMMUNICATION HAS BEEN RECEIVED BY, AND TO THE SELLERS’ KNOWLEDGE NO CLAIMS HAVE
BEEN FILED AGAINST, ANY COMPANY ALLEGING ANY ACTUAL OR ALLEGED MATERIAL
VIOLATION BY ANY COMPANY OF, OR FAILURE ON THE PART OF ANY COMPANY TO COMPLY IN
ANY MATERIAL RESPECT WITH, ANY LAW, OTHER THAN NOTICE OF ANY SUCH MATTER THAT
HAS BEEN

 

11

--------------------------------------------------------------------------------


 


RESOLVED.  NO REPRESENTATION OR WARRANTY IS MADE IN THIS SECTION 3.6 WITH
RESPECT TO:  TAX LAWS; INTELLECTUAL PROPERTY LAWS; LAWS APPLICABLE TO THE LEASED
REAL PROPERTY; ENVIRONMENTAL LAWS; OR LAWS RELATED TO EMPLOYEE-RELATED MATTERS.


 

SECTION 3.7.              Taxes.

 


(A)   EXCEPT AS SET FORTH ON SCHEDULE 3.7(A), THE COMPANIES HAVE PREPARED AND
FILED, AND WILL TIMELY FILE ON OR BEFORE THE CLOSING DATE WITH RESPECT TO ANY
TAXABLE PERIODS ENDING ON OR BEFORE THE CLOSING DATE (TO THE EXTENT DUE PRIOR TO
THE CLOSING DATE), WITH ALL APPROPRIATE GOVERNMENTAL ENTITIES ALL MATERIAL TAX
RETURNS IN RESPECT OF TAXES BY THE DATE SUCH RETURNS WERE DUE TO BE FILED (AFTER
GIVING EFFECT TO EXTENSIONS TIMELY FILED) AND ALL SUCH RETURNS ARE CORRECT AND
COMPLETE IN ALL MATERIAL RESPECTS.  COPIES OF ALL TAX RETURNS FILED IN RESPECT
OF THE LAST THREE FISCAL YEARS OF EACH OF THE COMPANIES HAVE BEEN MADE AVAILABLE
TO THE PURCHASER.  EXCEPT AS SET FORTH ON SCHEDULE 3.7(A), THE COMPANIES HAVE
PAID IN FULL ALL TAXES (WHETHER OR NOT SUCH TAXES ARE REQUIRED TO BE SHOWN ON A
TAX RETURN) DUE PRIOR TO THE DATE HEREOF, WILL PAY ALL TAXES (WHETHER OR NOT
SUCH TAXES ARE REQUIRED TO BE SHOWN ON A TAX RETURN) DUE AFTER THE DATE HEREOF
AND PRIOR TO THE CLOSING AND, IN THE CASE OF TAXES ACCRUING ON OR BEFORE THE
CLOSING THAT ARE NOT DUE ON OR BEFORE THE CLOSING, EACH COMPANY HAS OR WILL MAKE
ADEQUATE PROVISION IN ITS BOOKS AND RECORDS FOR SUCH PAYMENT.  EXCEPT AS SET
FORTH ON SCHEDULE 3.7(A), THE COMPANIES HAVE WITHHELD FROM EACH PAYMENT MADE TO
ANY OF ITS PRESENT OR FORMER EMPLOYEES, OFFICERS, DIRECTORS, STOCKHOLDERS AND
CREDITORS ALL AMOUNTS REQUIRED BY LAW TO BE WITHHELD AND HAVE, WHERE REQUIRED,
REMITTED SUCH AMOUNTS WITHIN THE APPLICABLE PERIODS ALLOWED BY LAW TO THE
APPROPRIATE GOVERNMENTAL ENTITIES.  ALL INDIVIDUALS PAID FOR SERVICES BY THE
COMPANIES HAVE BEEN PROPERLY CLASSIFIED AS EITHER EMPLOYEES OR INDEPENDENT
CONTRACTORS IN ACCORDANCE WITH THE CODE AND APPLICABLE TAX LAWS.  IN ADDITION,
EXCEPT AS SET FORTH ON SCHEDULE 3.7(A), (I) NO ASSESSMENTS FOR TAXES HAVE BEEN
ISSUED AGAINST ANY COMPANY BY A GOVERNMENTAL ENTITY THAT REMAIN OUTSTANDING AND
UNPAID; (II) WITHIN THE LAST THREE (3) YEARS, NO GOVERNMENTAL ENTITY HAS
CONDUCTED AN AUDIT OF ANY COMPANY IN RESPECT OF TAXES; AND (III) NO COMPANY HAS
EXECUTED OR FILED ANY AGREEMENT EXTENDING THE PERIOD FOR THE ASSESSMENT OR
COLLECTION OF ANY TAXES.


 


(B)   EXCEPT AS SET FORTH ON SCHEDULE 3.7(B), NO COMPANY HAS RECEIVED FROM ANY
FOREIGN, FEDERAL, STATE, OR LOCAL TAXING AUTHORITY (INCLUDING JURISDICTIONS
WHERE ANY COMPANY HAS NOT FILED TAX RETURNS) ANY (I) NOTICE INDICATING AN INTENT
TO OPEN AN AUDIT OR OTHER REVIEW, OR (II) NOTICE OF DEFICIENCY OR PROPOSED
ADJUSTMENT FOR ANY AMOUNT OF TAX PROPOSED, ASSERTED, OR ASSESSED BY ANY TAXING
AUTHORITY AGAINST ANY COMPANY (EXCLUDING ANY SUCH NOTICES RELATED TO TAX PAID OR
MATTERS OTHERWISE RESOLVED PRIOR TO THE DATE OF THE INTERIM BALANCE SHEET). 
EXCEPT AS SET FORTH ON SCHEDULE 3.7(B), NO CLAIM HAS EVER BEEN MADE BY A
GOVERNMENTAL ENTITY IN A JURISDICTION WHERE ANY COMPANY DOES NOT FILE TAX
RETURNS THAT ANY COMPANY IS OR MAY BE SUBJECT TO TAXATION BY THAT JURISDICTION. 
THERE ARE NO ENCUMBRANCES FOR TAXES (OTHER THAN TAXES NOT YET DUE AND PAYABLE)
UPON ANY OF THE ASSETS OF ANY COMPANY.  EACH COMPANY HAS DISCLOSED IN ITS
FEDERAL INCOME TAX RETURNS ALL POSITIONS TAKEN THEREIN THAT COULD GIVE RISE TO A
SUBSTANTIAL UNDERSTATEMENT OF FEDERAL INCOME TAX WITHIN THE MEANING OF CODE
SECTION 6662.


 


(C)   NO COMPANY HAS FILED A CONSENT UNDER CODE § 341(F) CONCERNING COLLAPSIBLE
CORPORATIONS.  NEITHER PARENT, ANY COMPANY NOR ANY PARTNER THEREOF, AND NO
CORPORATION, IS A FOREIGN PERSON WITHIN THE MEANING OF SECTION 1445 OF THE
CODE.  NO COMPANY HAS BEEN (I) A PERSONAL HOLDING COMPANY WITHIN THE MEANING OF
CODE §542, (II) A PASSIVE FOREIGN INVESTMENT

 

12

--------------------------------------------------------------------------------


 


COMPANY WITHIN THE MEANING OF CODE §1297 OR (III) A FOREIGN PERSONAL HOLDING
COMPANY WITHIN THE MEANING OF CODE § 552.  NO COMPANY IS A PARTY TO OR BOUND BY
ANY TAX ALLOCATION, INDEMNIFICATION OR SHARING AGREEMENT.  NO COMPANY (A) HAS
BEEN A MEMBER OF AN AFFILIATED GROUP FILING A CONSOLIDATED FEDERAL INCOME TAX
RETURN OR (B) HAS ANY LIABILITY FOR THE TAXES OF ANY PERSON UNDER REG. §1.1502-6
(OR ANY SIMILAR PROVISION OF STATE, LOCAL, OR FOREIGN LAW), AS A TRANSFEREE OR
SUCCESSOR, BY CONTRACT, OR OTHERWISE.


 


(D)   NO COMPANY SHALL BE REQUIRED TO INCLUDE ANY ITEM OF INCOME IN, OR EXCLUDE
ANY ITEM OF DEDUCTION FROM, TAXABLE INCOME FOR ANY TAXABLE PERIOD (OR PORTION
THEREOF) ENDING AFTER THE CLOSING DATE AS A RESULT OF ANY: (I) CHANGE IN METHOD
OF ACCOUNTING FOR A TAXABLE PERIOD ENDING ON OR PRIOR TO THE CLOSING DATE (AND
THE IRS HAS NOT PROPOSED TO ANY COMPANY ANY SUCH ADJUSTMENT OR CHANGE IN
ACCOUNTING METHOD); (II) “CLOSING AGREEMENT” AS DESCRIBED IN CODE §7121 (OR ANY
CORRESPONDING OR SIMILAR PROVISION OF STATE, LOCAL OR FOREIGN INCOME TAX LAW)
EXECUTED ON OR PRIOR TO THE CLOSING DATE; (III) INTERCOMPANY TRANSACTION OR
EXCESS LOSS ACCOUNT DESCRIBED IN TREASURY REGULATIONS UNDER CODE §1502 (OR ANY
CORRESPONDING OR SIMILAR PROVISION OF STATE, LOCAL OR FOREIGN INCOME TAX LAW);
(IV) INSTALLMENT SALE OR OPEN TRANSACTION DISPOSITION MADE ON OR PRIOR TO THE
CLOSING DATE; OR (V) PREPAID AMOUNT RECEIVED ON OR PRIOR TO THE CLOSING DATE. 
THERE IS NO APPLICATION PENDING WITH ANY TAXING AUTHORITY REQUESTING PERMISSION
FOR ANY CHANGES IN ACCOUNTING METHODS THAT RELATE TO THE BUSINESS OR OPERATIONS
OF ANY COMPANY).


 


(E)   NO COMPANY HAS EXECUTED OR ENTERED INTO (OR PRIOR TO THE CLOSE OF BUSINESS
ON THE CLOSING DATE WILL EXECUTE OR ENTER INTO) WITH ANY TAXING AUTHORITY (I) A
CLOSING AGREEMENT PURSUANT TO CODE SECTION 7121 OR ANY PREDECESSOR PROVISION
THEREOF OR ANY SIMILAR PROVISION OF STATE, LOCAL OR FOREIGN LAW THAT RELATES TO
THE ASSETS OR OPERATIONS OF ANY COMPANY OR (II) ANY AGREEMENT, WAIVER OR OTHER
DOCUMENT EXTENDING OR HAVING THE EFFECT OF EXTENDING OR WAIVING THE PERIOD FOR
ASSESSMENT OR COLLECTION OF ANY TAXES FOR WHICH A COMPANY WOULD OR COULD BE
LIABLE.


 


(F)    NO COMPANY HAS MADE ANY PAYMENTS, IS OBLIGATED TO MAKE ANY PAYMENTS, OR
IS A PARTY TO ANY AGREEMENT OR OTHER ARRANGEMENT THAT COULD OBLIGATE IT TO MAKE
ANY PAYMENTS THAT WOULD NOT BE DEDUCTIBLE UNDER SECTION 280G OF THE CODE.


 


(G)   NO COMPANY HAS PARTICIPATED OR ENGAGED IN ANY TRANSACTION THAT CONSTITUTES
A “REPORTABLE TRANSACTION” WITHIN THE MEANING OF TREASURY REGULATION
SECTION 1.6011-4(B)(1) OR ANY TRANSACTION THAT CONSTITUTES A “LISTED
TRANSACTION” WITHIN THE MEANING OF TREASURY REGULATION SECTION 1.6011-4(B)(2).


 


(H)   THE DUE BUT UNPAID TAXES OF THE COMPANIES (A) DID NOT, AS OF THE DATE OF
THE INTERIM BALANCE SHEET, EXCEED THE RESERVES FOR TAX LIABILITY (RATHER THAN
ANY RESERVE FOR DEFERRED TAXES ESTABLISHED TO REFLECT TIMING DIFFERENCES BETWEEN
BOOK AND TAX INCOME) SET FORTH ON THE FACE OF THE INTERIM BALANCE SHEET AND
(B) THE DUE BUT UNPAID TAXES AS OF THE DATE HEREOF DO NOT EXCEED (AND AS OF THE
CLOSING, WILL NOT EXCEED) THOSE RESERVES AS ADJUSTED FOR THE PASSAGE OF TIME
THROUGH THE DATE HEREOF (OR THE CLOSING DATE, AS APPLICABLE) IN ACCORDANCE WITH
THE PAST CUSTOM AND PRACTICE OF THE COMPANIES IN FILING THEIR TAX RETURNS.

 

13

--------------------------------------------------------------------------------


 

SECTION 3.8.              Intellectual Property.

 


(A)   SCHEDULE 3.8(A) CONTAINS A COMPLETE AND ACCURATE LIST OF ALL (I) PATENTED
OR REGISTERED INTELLECTUAL PROPERTY OWNED BY ANY COMPANY, (II) PATENTS AND
PENDING PATENT APPLICATIONS AND OTHER REGISTRATIONS AND APPLICATIONS FOR OTHER
REGISTRATIONS OF INTELLECTUAL PROPERTY FILED BY OR ON BEHALF OF ANY COMPANY OR
IN OR TO WHICH ANY OF THE COMPANIES HAS ANY RIGHT, TITLE, OR INTEREST, AND
(III) ALL OTHER MATERIAL INTELLECTUAL PROPERTY IN OR TO WHICH ANY OF THE
COMPANIES HAS ANY RIGHT, TITLE, OR INTEREST (OTHER THAN AS A LICENSEE). 
SCHEDULE 3.8(A) ALSO CONTAINS A COMPLETE AND ACCURATE LIST OF ALL MATERIAL
LICENSES GRANTED BY ANY COMPANY TO ANY THIRD PARTY WITH RESPECT TO ANY
INTELLECTUAL PROPERTY OWNED BY ANY COMPANY AND ALL MATERIAL LICENSES GRANTED BY
ANY THIRD PARTY TO ANY COMPANY WITH RESPECT TO ANY INTELLECTUAL PROPERTY (OTHER
THAN LICENSES OF “SHRINK WRAPPED” OR “OFF THE SHELF” SOFTWARE LICENSED TO ANY
COMPANY).  EACH REGISTRATION FOR OR APPLICATION TO REGISTER INTELLECTUAL
PROPERTY LISTED ON SCHEDULE 3.8(A) IS VALID AND SUBSISTING, IN FULL FORCE AND
EFFECT, AND HAS NOT BEEN CANCELED, EXPIRED OR ABANDONED, EXCEPT WHERE
CANCELLATION, EXPIRATION OR ABANDONMENT WOULD NOT REASONABLY BE EXPECTED TO HAVE
A COMPANY MATERIAL ADVERSE EFFECT.  ONE OR MORE OF THE COMPANIES OWNS (OR HAS
VALID RIGHTS TO USE) ALL INTELLECTUAL PROPERTY MATERIAL TO OR USED IN THE
BUSINESS OF THE COMPANIES AS SUCH BUSINESS IS CURRENTLY CONDUCTED, AND SUCH
INTELLECTUAL PROPERTY CONSTITUTES ALL INTELLECTUAL PROPERTY NECESSARY FOR THE
OPERATION OF THE BUSINESS.  ALL INTELLECTUAL PROPERTY OWNED BY THE COMPANIES IS
OWNED EXCLUSIVELY BY THE COMPANIES FREE AND CLEAR OF ALL ENCUMBRANCES (OTHER
THAN PERMITTED ENCUMBRANCES).


 


(B)   THERE HAVE BEEN NO WRITTEN (OR, TO SELLERS’ KNOWLEDGE, OTHER) CLAIMS
RECEIVED OR, TO THE SELLERS’ KNOWLEDGE, THREATENED AGAINST ANY COMPANY ASSERTING
(I) THE INVALIDITY, MISUSE OR UNENFORCEABILITY OF ANY INTELLECTUAL PROPERTY
OWNED BY ANY COMPANY, OR (II) THAT THE OPERATION OF THE BUSINESS OF ANY COMPANY
INFRINGES ANY INTELLECTUAL PROPERTY OF ANY THIRD PARTY, IN EACH CASE OTHER THAN
NOTICE OF ANY SUCH MATTER THAT HAS BEEN RESOLVED, AND IN RESPECT OF WHICH THERE
IS NO ADDITIONAL POTENTIAL EXPOSURE, FURTHER OBLIGATION OR AMOUNTS DUE OR
PAYABLE.  TO THE SELLERS’ KNOWLEDGE, NO PERSON IS CURRENTLY INFRINGING UPON ANY
INTELLECTUAL PROPERTY OWNED BY ANY COMPANY.  NONE OF THE COMPANIES IS INFRINGING
IN ANY MATERIAL RESPECT ANY INTELLECTUAL PROPERTY OF ANY THIRD PARTY, NOR TO THE
SELLERS’ KNOWLEDGE WILL ANY SUCH INFRINGEMENT OCCUR AS A RESULT OF THE CONTINUED
OPERATION OF THE BUSINESS OF THE COMPANIES AS CURRENTLY CONDUCTED.  THE
TRANSACTIONS WILL NOT MATERIALLY AND ADVERSELY AFFECT ANY COMPANY’S RIGHT, TITLE
OR INTEREST IN AND TO ANY ITEM OF INTELLECTUAL PROPERTY OWNED OR USED BY THE
COMPANIES.  THE COMPANIES HAVE TAKEN REASONABLE PRECAUTIONS TO PROTECT THE
SECRECY, CONFIDENTIALITY AND VALUE OF THEIR RESPECTIVE TRADE SECRETS AND
CONFIDENTIAL KNOW-HOW.  THE COMPANIES HAVE AT ALL TIMES COMPLIED IN ALL MATERIAL
RESPECTS WITH AND ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
LAWS RELATING TO PRIVACY, DATA PROTECTION, OR THE COLLECTION, RETENTION, USE AND
DISCLOSURE OF PERSONAL INFORMATION.


 

SECTION 3.9.              Material Contracts.

 


(A)   SCHEDULES 3.9, 3.10 AND 3.11(B), TAKEN TOGETHER, SET FORTH A COMPLETE AND
CORRECT LIST, AS OF THE DATE OF THIS AGREEMENT, OF ALL AGREEMENTS OF THE
FOLLOWING TYPES TO WHICH ANY COMPANY IS A PARTY OR IS BOUND (COLLECTIVELY, THE
“MATERIAL CONTRACTS”):  (I) THE LEASES AND ANY OTHER CONTRACT AFFECTING THE
OWNERSHIP OF, LEASING OF, TITLE TO, USE OF OR ANY LEASEHOLD OR OTHER INTEREST IN
ANY REAL PROPERTY OR THE CONSTRUCTION OF ANY IMPROVEMENTS THEREON (OTHER THAN
THE

 

14

--------------------------------------------------------------------------------


 


CONSTRUCTION OF ANY FACILITY THAT IS NOW IN OPERATION); (II) CONTRACTS RELATING
TO THE RENOVATION OR CONSTRUCTION OF ANY THEATRE (OTHER THAN THE CONSTRUCTION OF
ANY FACILITY THAT IS NOW IN OPERATION); (III) ANY OTHER CONTRACT, AGREEMENT OR
LEGALLY BINDING COMMITMENT PROVIDING FOR PAYMENTS BY OR TO THE COMPANIES IN
EXCESS OF $250,000 AT ANY TIME OR IN THE AGGREGATE DURING ANY YEAR (OTHER THAN
PURCHASE ORDERS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS) OR THAT IS
MATERIAL TO THE BUSINESS OR OPERATIONS OF THE COMPANIES, TAKEN AS A WHOLE, OR
WHOSE DEFAULT OR TERMINATION COULD HAVE A COMPANY MATERIAL ADVERSE EFFECT;
(IV) EMPLOYMENT, SEVERANCE, TERMINATION AND CONSULTING AGREEMENTS (EXCLUDING
AGREEMENTS WITH AT-WILL EMPLOYEES AND AGREEMENTS THAT MAY BE TERMINATED BY A
COMPANY WITHOUT PENALTY OTHER THAN CUSTOMARY SEVERANCE), PENSION, PROFIT
SHARING, INCENTIVE COMPENSATION, DEFERRED COMPENSATION STOCK/UNIT PURCHASE,
STOCK/UNIT OPTION, STOCK/UNIT APPRECIATION RIGHT, GROUP INSURANCE, SEVERANCE
PAY, OR RETIREMENT PLAN OR AGREEMENT OR ANY SIMILAR CONTRACT; (V) LOAN
AGREEMENTS, INDENTURES, REIMBURSEMENT AGREEMENTS FOR LETTERS OF CREDIT,
MORTGAGES, NOTES AND OTHER DEBT INSTRUMENTS OR THE GUARANTY OF ANY OBLIGATION
FOR THE BORROWING OF MONEY BY A COMPANY; (VI) CONFIDENTIALITY, NON-SOLICITATION
AND NON-COMPETE AGREEMENTS BY WHICH THE ACTIVITIES OF ANY COMPANY ARE
RESTRICTED; (VII) ANY AGREEMENT PURSUANT TO WHICH ANY COMPANY IS A PARTY TO A
PARTNERSHIP OR JOINT VENTURE; (VIII) ANY CAPITALIZED LEASE OBLIGATION; (IX) ANY
SETTLEMENT, CONCILIATION OR SIMILAR CONTRACT THAT HAS NOT BEEN PERFORMED; AND
(X) ANY LICENSE, AS LICENSEE, OF ANY MATERIAL INTELLECTUAL PROPERTY (OTHER THAN
LICENSES OF “SHRINK WRAPPED” OR “OFF THE SHELF” SOFTWARE).  SCHEDULE 3.9
CONTAINS AN ACCURATE AND COMPLETE LIST OF ALL AMENDMENTS, MODIFICATIONS,
SUPPLEMENTS, WAIVERS, RENEWALS AND EXTENSIONS TO THE MATERIAL CONTRACTS.


 


(B)   EACH OF THE MATERIAL CONTRACTS IS VALID AND AS OF THE DATE HEREOF IS IN
FULL FORCE AND EFFECT; PROVIDED NO REPRESENTATION OR WARRANTY IS MADE IN THIS
SENTENCE WITH RESPECT TO ANY MATERIAL CONTRACT THAT, AS INDICATED ON SCHEDULE
3.9, HAS NOT BEEN EXECUTED BY ONE OR MORE OF THE INTENDED PARTIES THERETO.  NO
COMPANY HAS VIOLATED IN ANY MATERIAL RESPECT ANY PROVISION OF, OR COMMITTED OR
FAILED TO PERFORM ANY MATERIAL ACT THAT IS REQUIRED TO BE PERFORMED BY IT UNDER,
ANY MATERIAL CONTRACT OR ANY CONTRACT FOR THE CONSTRUCTION OF ANY FACILITY THAT
IS NOW IN OPERATION, AND NO EVENT HAS OCCURRED THAT WITH OR WITHOUT NOTICE,
LAPSE OF TIME OR BOTH WOULD CONSTITUTE A MATERIAL DEFAULT, MATERIAL BREACH OR
MATERIAL EVENT OF NONCOMPLIANCE UNDER THE PROVISIONS OF ANY MATERIAL CONTRACT OR
ANY CONTRACT FOR THE CONSTRUCTION OF ANY FACILITY THAT IS NOW IN OPERATION; AND
NO COMPANY HAS RECEIVED ANY WRITTEN (OR, TO SELLERS’ KNOWLEDGE, OTHER) NOTICE
OF, AND TO THE SELLERS’ KNOWLEDGE THERE DOES NOT EXIST, ANY MATERIAL BREACH,
CANCELLATION, OR INTENTION NOT TO RENEW, OR ANY ANTICIPATED MATERIAL BREACH,
CANCELLATION, OR INTENTION NOT TO RENEW, BY THE OTHER PARTIES TO ANY MATERIAL
CONTRACT OR ANY CONTRACT FOR THE CONSTRUCTION OF ANY FACILITY THAT IS NOW IN
OPERATION.  TRUE AND COMPLETE COPIES OF ALL MATERIAL CONTRACTS HAVE BEEN MADE
AVAILABLE TO PURCHASER.


 


(C)   AS OF THE DATE OF THIS AGREEMENT, EXCEPT AS INDICATED ON SCHEDULE 3.9, NO
COMPANY IS INVOLVED IN ANY RENEGOTIATIONS OF OR ATTEMPTS TO RENEGOTIATE ANY
MATERIAL AMOUNTS PAID OR PAYABLE TO SUCH COMPANY UNDER A MATERIAL CONTRACT OR
ANY CONTRACT FOR THE CONSTRUCTION OF ANY FACILITY THAT IS NOW IN OPERATION WITH
ANY PERSON HAVING THE CONTRACTUAL OR STATUTORY RIGHT TO DEMAND OR REQUIRE SUCH
RENEGOTIATION, AND NO SUCH PERSON HAS MADE WRITTEN DEMAND FOR SUCH
RENEGOTIATION.


 


(D)   EXCEPT FOR THE LANDLORD APPROVALS OR AS SET FORTH ON SCHEDULE 2.3, THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND EACH RELATED AGREEMENT BY SELLERS
DO NOT, AND THE

 

15

--------------------------------------------------------------------------------


 


CONSUMMATION BY SELLERS OF THE TRANSACTIONS WILL NOT REQUIRE ANY AUTHORIZATION,
CONSENT, APPROVAL, EXEMPTION OR OTHER ACTION OR NOTICE UNDER THE PROVISIONS OF
ANY MATERIAL CONTRACT OR ANY CONTRACT FOR THE CONSTRUCTION OF ANY FACILITY THAT
IS NOW IN OPERATION.


 

SECTION 3.10.            Employee Benefit Plans.

 


(A)   SCHEDULE 3.10 SETS FORTH A TRUE AND COMPLETE LIST OF EACH “EMPLOYEE
BENEFIT PLAN” (WITHIN THE MEANING OF SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”)), AND EACH OTHER EMPLOYEE
BENEFIT, FRINGE, EQUITY BASED COMPENSATION, RETENTION, EMPLOYMENT, SEVERANCE,
CHANGE IN CONTROL, OR BONUS PLAN, PROGRAM, POLICY, AGREEMENT OR ARRANGEMENT THAT
IS SPONSORED, MAINTAINED, PARTICIPATED IN OR CONTRIBUTED TO AS OF THE DATE OF
THIS AGREEMENT BY ANY COMPANY OR ANY ENTITY REQUIRED TO BE AGGREGATED WITH ANY
COMPANY WITH RESPECT TO WHICH ANY COMPANY HAS ANY MATERIAL LIABILITY
(COLLECTIVELY, THE “BENEFIT PLANS”).


 


(B)   WITH RESPECT TO EACH BENEFIT PLAN, SELLERS HAVE MADE AVAILABLE TO
PURCHASER, TO THE EXTENT APPLICABLE (I) THE PLAN DOCUMENT, ALL AMENDMENTS TO THE
PLAN DOCUMENT, THE SUMMARY PLAN DESCRIPTION AND ANY SUMMARIES OF MATERIAL
MODIFICATIONS; (II) THE MOST RECENT DETERMINATION LETTER FROM THE INTERNAL
REVENUE SERVICE; (II) THE THREE MOST RECENT ANNUAL REPORTS (FORM 5500 SERIES);
(IV) THE RELATED TRUST AGREEMENTS, INSURANCE CONTRACT OR OTHER FUNDING
ARRANGEMENT, (V) THE MOST RECENT DISCRIMINATION TESTING RESULTS AND (VI) ALL
MATERIAL CORRESPONDENCE WITH THE IRS OR THE DEPARTMENT OF LABOR.


 


(C)   NO COMPANY OR, TO THE SELLERS’ KNOWLEDGE, ANY OTHER PERSON HAS ENGAGED IN
ANY NON-EXEMPT “PROHIBITED TRANSACTION”, AS DEFINED IN CODE SECTION 4975 OR
ERISA SECTION 406, WITH RESPECT TO ANY BENEFIT PLAN.  TO THE SELLERS’ KNOWLEDGE,
NO COMPANY HAS ENGAGED IN ANY TRANSACTION THAT AS A RESULT OF WHICH ANY COMPANY
WOULD BE SUBJECT TO ANY MATERIAL LIABILITY PURSUANT TO SECTIONS 406 AND 409 OF
ERISA OR TO EITHER A CIVIL PENALTY ASSESSED PURSUANT TO SECTION 502(I) OR (L) OF
ERISA OR A TAX IMPOSED PURSUANT TO SECTION 4975 OF THE CODE.  NO FIDUCIARY OF
ANY BENEFIT PLAN HAS ANY LIABILITY FOR BREACH OF FIDUCIARY DUTY OR ANY OTHER
FAILURE TO ACT OR COMPLY IN CONNECTION WITH THE ADMINISTRATION OR INVESTMENT OF
THE ASSETS OF ANY BENEFIT PLAN.


 


(D)   NONE OF THE BENEFIT PLANS IS A PLAN SUBJECT TO TITLE IV OF ERISA, THE
MINIMUM FUNDING REQUIREMENTS OF SECTION 302 OF ERISA OR SECTION 412 OF THE CODE,
AND NO COMPANY HAS EVER MAINTAINED, PARTICIPATED IN OR CONTRIBUTED TO ANY PLAN
THAT IS SUBJECT TO TITLE IV OF ERISA, THE MINIMUM FUNDING REQUIREMENTS OF
SECTION 302 OF ERISA OR SECTION 412 OF THE CODE.  NO COMPANY HAS INCURRED ANY
LIABILITY UNDER TITLE IV OF ERISA AND NO EVENTS HAVE OCCURRED AND NO
CIRCUMSTANCES EXIST THAT WOULD REASONABLY BE EXPECTED TO RESULT IN SUCH
LIABILITY TO ANY COMPANY.  NO COMPANY HAS ANY LIABILITY OR OBLIGATION AS A
CONSEQUENCE OF BEING CONSIDERED A SINGLE EMPLOYER UNDER SECTION 414 OF THE CODE
WITH ANY OTHER PERSON.


 


(E)   NO BENEFIT PLAN IS OR EVER HAS BEEN A “MULTIEMPLOYER PLAN” WITHIN THE
MEANING OF ERISA SECTION 3(37).  NO COMPANY HAS ANY LIABILITY FOR A COMPLETE OR
PARTIAL WITHDRAWAL FROM ANY MULTIEMPLOYER PLAN OR HAS ANY LIABILITY UNDER OR
WITH RESPECT TO ANY MULTIEMPLOYER PLAN.  NO BENEFIT PLAN IS A “VOLUNTARY
EMPLOYEES’ BENEFICIARY ASSOCIATION” WITHIN THE MEANING OF

 

16

--------------------------------------------------------------------------------


 


CODE SECTION 501(C)(9) OR A “NONQUALIFIED DEFERRED COMPENSATION PLAN” WITHIN THE
MEANING OF CODE SECTION 409A.


 


(F)    EACH BENEFIT PLAN (AND EACH RELATED TRUST, INSURANCE CONTRACT, OR FUND)
HAS BEEN MAINTAINED, FUNDED AND ADMINISTERED IN ALL MATERIAL RESPECTS IN
COMPLIANCE WITH ITS GOVERNING DOCUMENTS AND WITH ALL PROVISIONS OF ALL
APPLICABLE LAWS, INCLUDING ERISA AND THE CODE.


 


(G)   EACH BENEFIT PLAN THAT IS INTENDED TO BE “QUALIFIED” WITHIN THE MEANING OF
SECTION 401(A) OF THE CODE HAS BEEN DETERMINED BY THE IRS TO BE SO QUALIFIED BY
ISSUANCE AND RECEIPT OF A FAVORABLE DETERMINATION LETTER OR RELIANCE UPON A
PROTOTYPE OPINION LETTER.  NO EVENT HAS OCCURRED SINCE THE DATE OF THE MOST
RECENT DETERMINATION LETTER (OTHER THAN THE EFFECTIVE DATE OF CERTAIN AMENDMENTS
TO THE CODE THE REMEDIAL AMENDMENT PERIOD FOR WHICH HAS NOT EXPIRED) THAT COULD
REASONABLY BE EXPECTED TO ADVERSELY AFFECT THE QUALIFIED STATUS OF SUCH BENEFIT
PLAN.


 


(H)   THERE ARE NO CLAIMS (OTHER THAN ROUTINE CLAIMS FOR BENEFITS), PROCEEDINGS,
HEARINGS, ACTIONS OR LAWSUITS PENDING, OR TO THE SELLERS’ KNOWLEDGE, THREATENED,
WITH RESPECT TO ANY BENEFIT PLAN.  THERE ARE NO AUDITS, INVESTIGATIONS OR
EXAMINATIONS WITH RESPECT TO ANY BENEFIT PLAN BY THE IRS, THE DEPARTMENT OF
LABOR, THE PBGC OR ANY OTHER GOVERNMENTAL AGENCY (OTHER THAN A REVIEW ASSOCIATED
WITH THE APPLICATION FOR A DETERMINATION LETTER THAT HAS BEEN FILED WITH THE
IRS) AND, TO THE SELLERS’ KNOWLEDGE, NO SUCH AUDIT, INVESTIGATION OR EXAMINATION
IS THREATENED OR PENDING.


 


(I)    ALL CONTRIBUTIONS (INCLUDING ALL EMPLOYER CONTRIBUTIONS AND EMPLOYEE
SALARY REDUCTION CONTRIBUTIONS) AND PREMIUM PAYMENTS THAT ARE DUE WITH RESPECT
TO ANY BENEFIT PLAN HAVE BEEN MADE WITHIN THE TIME PERIODS PRESCRIBED BY ERISA
AND THE CODE TO EACH SUCH BENEFIT PLAN.


 


(J)    NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT NOR THE CONSUMMATION
OF THE TRANSACTIONS WILL (I) RESULT IN THE PAYMENT OF ANY MONEY OR PROPERTY TO
ANY EMPLOYEE OF ANY COMPANY, (II) MATERIALLY INCREASE ANY BENEFIT OTHERWISE
PAYABLE UNDER ANY BENEFIT PLAN; OR (III) ACCELERATE THE TIME OF PAYMENT OR
VESTING, OR INCREASE THE AMOUNT OF, ANY COMPENSATION DUE FROM ANY COMPANY TO ANY
EMPLOYEE.


 


(K)   THERE ARE NO AGREEMENTS TO WHICH ANY COMPANY IS A PARTY THAT WILL PROVIDE
PAYMENTS TO ANY OFFICER, EMPLOYEE OR HIGHLY COMPENSATED INDIVIDUAL THAT SHALL BE
“PARACHUTE PAYMENTS” UNDER SECTION 280G OR SECTION 4999 OF THE CODE FOR WHICH
PURCHASER OR ANY COMPANY WILL HAVE WITHHOLDING LIABILITY OR THAT WILL RESULT IN
LOSS OF TAX DEDUCTIONS UNDER SECTION 280G OF THE CODE.


 


(L)    NO COMPANY HAS ANY OBLIGATION TO PROVIDE LIFE INSURANCE, MEDICAL OR
HEALTH BENEFIT COVERAGE ON OR AFTER RETIREMENT OR OTHER TERMINATION OF
EMPLOYMENT TO ANY INDIVIDUAL OTHER THAN CONTINUATION COVERAGE AS REQUIRED BY
SECTION 4980B OF THE CODE.


 

SECTION 3.11.            Properties; Assets.

 


(A)   EXCEPT AS SET FORTH ON SCHEDULE 3.11(A), TAKEN TOGETHER, THE COMPANIES
HAVE GOOD AND MARKETABLE TITLE TO ALL THE TANGIBLE PROPERTIES AND ASSETS
REFLECTED IN THE INTERIM BALANCE SHEET AS BEING OWNED BY ONE OF THE COMPANIES OR
ACQUIRED AFTER THE DATE THEREOF THAT ARE

 

17

--------------------------------------------------------------------------------


 


MATERIAL TO THE COMPANIES’ BUSINESS ON A CONSOLIDATED BASIS (EXCEPT ASSETS AND
PROPERTIES SOLD OR OTHERWISE DISPOSED OF SINCE THE DATE THEREOF IN THE ORDINARY
COURSE OF BUSINESS) , FREE AND CLEAR OF ALL ENCUMBRANCES EXCEPT FOR PERMITTED
ENCUMBRANCES.  THE COMPANIES’ TANGIBLE PROPERTIES AND ASSETS ARE IN A STATE OF
REPAIR THAT IS REASONABLY SUFFICIENT FOR THE PURPOSES FOR WHICH THEY ARE USED. 
AS OF THE DATE OF THIS AGREEMENT, THE COMPANIES DO NOT LEASE (AS LESSEE) ANY
TANGIBLE PERSONAL PROPERTY.  EXCEPT AS SET FORTH ON SCHEDULE 3.11(A), THE
COMPANIES OWN ALL OF THE MATERIAL TANGIBLE PERSONAL PROPERTY LOCATED ON THE
LEASED REAL PROPERTY AND USED BY THEM IN THE OPERATION OF THEIR BUSINESS.


 


(B)   SCHEDULE 3.11(B) SETS FORTH THE ADDRESS OF EACH LEASEHOLD OR SUBLEASEHOLD
ESTATE AND OTHER RIGHTS TO USE OR OCCUPY ANY LAND, BUILDINGS, STRUCTURES,
IMPROVEMENTS, FIXTURES OR OTHER INTEREST IN REAL PROPERTY HELD BY ANY COMPANY
(OTHER THAN ANY LEASEHOLD FOR STORAGE SPACE THAT IS NOT MATERIAL TO THE BUSINESS
OF THE COMPANIES AND THAT IS TERMINABLE UPON 30 DAYS’ (OR LESS) NOTICE) (THE
PORTION(S) THEREOF OCCUPIED BY ANY COMPANY BEING THE “LEASED REAL PROPERTY”),
AND A LIST OF ALL LEASES (INCLUDING ALL AMENDMENTS, EXTENSIONS, RENEWALS,
GUARANTIES AND OTHER AGREEMENTS WITH RESPECT THERETO) FOR EACH SUCH LEASED REAL
PROPERTY (EACH A “LEASE”).  WITH RESPECT TO EACH LEASE:  (I) NO COMPANY OWES, OR
WILL OWE IN THE FUTURE, ANY BROKERAGE COMMISSIONS OR FINDER’S FEES WITH RESPECT
TO SUCH LEASE; (II) NO COMPANY HAS SUBLEASED, LICENSED OR OTHERWISE GRANTED ANY
PERSON THE RIGHT TO USE OR OCCUPY SUCH LEASED REAL PROPERTY OR ANY PORTION
THEREOF; AND (III) THERE ARE NO ENCUMBRANCES ON THE ESTATE OR INTEREST CREATED
BY SUCH LEASE OTHER THAN PERMITTED ENCUMBRANCES.  SCHEDULE 3.11(B) CONTAINS AN
ACCURATE AND COMPLETE LIST OF ALL DEVELOPMENT AGREEMENTS, REDEVELOPMENT
AGREEMENTS, DEVELOPMENT AND DISPOSITION AGREEMENTS AND SIMILAR AGREEMENTS, AND
ALL AMENDMENTS, MODIFICATIONS, SUPPLEMENTS, WAIVERS, RENEWALS AND EXTENSIONS
THEREOF TO WHICH A COMPANY IS A PARTY OR BY WHICH IT IS BOUND AS OF THE DATE OF
THIS AGREEMENT.  COMPLETE AND CORRECT COPIES OF THE DOCUMENTS SET FORTH ON
SCHEDULE 3.11(B) HAVE BEEN MADE AVAILABLE TO PURCHASER BY THE COMPANIES PRIOR TO
THE DATE OF THIS AGREEMENT.


 


(C)   NO COMPANY OWNS OR HAS OWNED ANY REAL PROPERTY.


 


(D)   THE COMPANIES HAVE MADE AVAILABLE TO PURCHASER, (I) TRUE AND COMPLETE
COPIES OF ALL POLICIES OF TITLE INSURANCE PREVIOUSLY ISSUED WITH RESPECT TO THE
LEASED REAL PROPERTY, OR ANY PORTION THEREOF, WHICH ARE IN THE COMPANIES’
POSSESSION, AND (II) TRUE AND COMPLETE COPIES OF ALL BOUNDARY, LAND OR ALTA
SURVEYS OF THE LEASED REAL PROPERTY, OR ANY PORTION THEREOF, IN THE COMPANIES’
POSSESSION.


 


(E)   EXCEPT TO THE EXTENT DISCLOSED ON SCHEDULE 2.3, EXECUTION OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS, DO NOT AND SHALL NOT
(I) CONSTITUTE A DEFAULT OR BREACH BY ANY COMPANY UNDER ANY LEASE, (II) GIVE
RISE TO A RIGHT ON THE PART OF ANY LESSOR OR SUBLESSOR OR, TO THE SELLERS’
KNOWLEDGE, ANY OTHER PERSON TO PURCHASE OR TO TERMINATE ANY LEASE, OR TO
RECAPTURE ALL OR ANY PORTION OF THE LEASED REAL PROPERTY, (III) RESULT IN THE
TERMINATION OR CANCELLATION OF ANY OPTION TO RENEW OR EXTEND THE TERM OF ANY
LEASE, OR OF ANY OTHER RIGHT OR OPTION OTHERWISE EXERCISABLE BY THE LESSEE OR
SUBLESSEE, AS APPLICABLE, UNDER ANY OF THE LEASES OR (IV) REQUIRE ANY
AUTHORIZATION, CONSENT, APPROVAL, EXEMPTION OR OTHER ACTION OR NOTICE, UNDER ANY
LEASE.


 


(F)    SCHEDULE 3.11(B) ACCURATELY AND COMPLETELY IDENTIFIES, AS OF THE DATE OF
THIS AGREEMENT, WITH RESPECT TO EACH LEASE, (I) TO THE SELLERS’ KNOWLEDGE, THE
CORRECT NAME OF THE

 

18

--------------------------------------------------------------------------------


 


CURRENT LESSOR AND EACH SUPERIOR LESSOR WITH RESPECT TO EACH LEASE WHICH IS A
SUBLEASE; (II) TO THE SELLERS’ KNOWLEDGE, THE ADDRESS OR ADDRESSES AT WHICH SUCH
LESSOR IS ENTITLED TO RECEIPT OF NOTICES THAT MUST OR MAY BE DELIVERED BY A
COMPANY TO SUCH LESSOR UNDER THE CORRESPONDING LEASE; (III) THE DATES UPON WHICH
THE CURRENT TERMS OF THE LEASES COMMENCED AND UPON WHICH IT WILL EXPIRE NOT
INCLUDING ANY EXTENSION OR TERMINATION RIGHTS SET FORTH IN THE CORRESPONDING
LEASE; (IV) THE PERIOD OR PERIODS OF ANY REMAINING RENEWAL OR EXTENDED TERMS OF
THE LEASE WHICH ANY COMPANY HAS THE OPTION TO EXERCISE; (V) THE CURRENT BASE
RENT PAYABLE UNDER EACH LEASE, AND ANY SCHEDULED INCREASES IN SUCH BASE RENT
DURING THE REMAINDER OF THE CURRENT TERM OF EACH LEASE; (VI) THE MANNER IN WHICH
ANY PERCENTAGE RENTS PAYABLE DURING THE CURRENT TERM OF EACH LEASE IS
DETERMINED; (VII) THE AMOUNTS ACCRUED BY THE COMPANIES UNDER EACH LEASE FOR
OCTOBER, 2007 FOR PASSTHROUGHS OF COMMON AREA MAINTENANCE COSTS PAYABLE TO THE
LESSOR AND, IF APPLICABLE, PROPERTY INSURANCE PREMIUMS AND/OR REAL ESTATE TAXES
TO BE PAID DIRECTLY BY EACH COMPANY UNDER SUCH LEASE (IN EACH CASE, BASED ON
ESTIMATES PROVIDED BY THE LESSOR IN QUESTION); (VIII) THE UNUSED OR UNAPPLIED
AMOUNT OF ANY SECURITY DEPOSIT OR LETTER OF CREDIT WHICH SUCH LESSOR HOLDS IN
CONNECTION WITH THE PERFORMANCE OF EACH COMPANY’S OBLIGATIONS UNDER EACH LEASE;
AND (IX) THE NAME AND THE ADDRESS OF ANY GUARANTOR OF OR OTHER SURETY FOR ANY
COMPANY’S OBLIGATIONS UNDER A LEASE.


 


(G)   TO THE SELLERS’ KNOWLEDGE, SCHEDULE 3.11(B) ACCURATELY AND COMPLETELY
IDENTIFIES, AS OF THE DATE OF THIS AGREEMENT, ALL OTHER MATERIAL INSTRUMENTS AND
AGREEMENTS (I.E., OTHER THAN THE INSTRUMENTS AND AGREEMENTS IDENTIFIED ON
SCHEDULE 3. 3.9) WHICH ARE NOT RECORDED IN THE REAL PROPERTY RECORDS AND WHICH
RELATE TO THE COMPANIES’ OCCUPANCY OF THE LEASED REAL PROPERTY, INCLUDING ANY
UNRECORDED PARKING AGREEMENTS, ADVERTISING AGREEMENTS, MERCHANT ASSOCIATION
AGREEMENTS, DEVELOPMENT AGREEMENTS, REDEVELOPMENT AGREEMENTS, DEVELOPMENT AND
DISPOSITION AGREEMENTS.  COMPLETE AND CORRECT COPIES OF EACH DOCUMENT SET FORTH
ON SCHEDULE 3.11(B) HAVE BEEN MADE AVAILABLE TO PURCHASER.


 


(H)   EXCEPT AS DISCLOSED ON SCHEDULE 3.11(H), NO COMPANY HAS RECEIVED WRITTEN
NOTICE OF ANY PROCEEDING EITHER INSTITUTED, OR PLANNED TO BE INSTITUTED,
RESPECTING ANY TAKING, CONDEMNATION, ACTION IN EMINENT DOMAIN, OR ANY VOLUNTARY
CONVEYANCE IN LIEU THEREOF, OF ANY PART OF THE LEASED REAL PROPERTY, OR ANY
INTEREST THEREIN OR RIGHT ACCRUING THERETO OR USE THEREOF AND (II) TO THE
SELLERS’ KNOWLEDGE, NO TAKING OR VOLUNTARY CONVEYANCE OF ALL OR PART OF ANY
LEASED REAL PROPERTY, OR ANY INTEREST THEREIN OR RIGHT ACCRUING THERETO OR USE
THEREOF, AS THE RESULT OF, OR IN SETTLEMENT OF, ANY CONDEMNATION OR OTHER
EMINENT DOMAIN PROCEEDING BY ANY GOVERNMENTAL ENTITY AFFECTING THE LEASED REAL
PROPERTY OR ANY PORTION THEREOF HAS BEEN COMMENCED, THREATENED OR PLANNED TO BE
INSTITUTED WITH RESPECT TO ALL OR ANY PORTION OF ANY LEASED REAL PROPERTY.


 


(I)    EXCEPT AS DISCLOSED ON SCHEDULE 3.11(I), (I) NO COMPANY HAS RECEIVED
WRITTEN NOTICE FROM ANY (A) GOVERNMENTAL ENTITY THAT ANY OF THE LEASED REAL
PROPERTY IS IN VIOLATION OF ANY OCCUPATIONAL SAFETY AND HEALTH LAW OR ANY OTHER
LAW, OR (B) THIRD PARTY THAT THE LEASED REAL PROPERTY IS IN VIOLATION OF ANY
RECIPROCAL EASEMENT, DEVELOPMENT OR SIMILAR AGREEMENT AFFECTING SUCH REAL
PROPERTY; AND (II) TO SELLERS’ KNOWLEDGE, NO SUCH VIOLATIONS DESCRIBED IN CLAUSE
(I) ABOVE EXIST.  THE USE BEING MADE OF ALL LEASED REAL PROPERTY IS IN
CONFORMITY IN ALL MATERIAL RESPECTS WITH THE LAWS PERTAINING TO ZONING AND
BUILDING AND THE RELATED CERTIFICATE OF OCCUPANCY AND/OR SUCH OTHER PERMITS,
LICENSES, VARIANCES AND CERTIFICATES FOR SUCH LEASED REAL PROPERTY AND ANY OTHER
RECIPROCAL EASEMENT, DEVELOPMENT OR SIMILAR AGREEMENT, OR RESTRICTIONS,

 

19

--------------------------------------------------------------------------------


 


COVENANTS OR CONDITIONS AFFECTING SUCH REAL PROPERTY.  ALL IMPROVEMENTS ON THE
LEASED REAL PROPERTY ARE (I) IN A STATE OF REPAIR THAT IS REASONABLY SUFFICIENT
FOR THE PURPOSES FOR WHICH THEY ARE USED AND (II) IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE LAWS (INCLUDING THOSE PERTAINING TO ZONING AND
BUILDING).


 


(J)    NO PERSON OTHER THAN A COMPANY HAS ANY POSSESSORY INTEREST IN ANY LEASED
REAL PROPERTY.


 


(K)   ALL LEASED REAL PROPERTY HAS ADEQUATE RIGHTS OF ACCESS TO PUBLIC WAYS TO
PERMIT THE LEASED REAL PROPERTY TO BE USED FOR PURPOSES OF A MOTION PICTURE
THEATRE AND IS SERVED BY OPERATING AND REASONABLY ADEQUATE WATER, ELECTRIC,
TELEPHONE, SEWER, AND STORM DRAIN FACILITIES AND OTHER UTILITIES.  TO THE
SELLERS’ KNOWLEDGE, ALL RECIPROCAL EASEMENT, DEVELOPMENT AND SIMILAR AGREEMENTS
AFFECTING ANY LEASED REAL PROPERTY ARE IN FULL FORCE AND EFFECT AND NO COMPANY
HAS ASSERTED ANY DEFAULT AGAINST THE OTHER PARTIES THERETO AND HAS NOT RECEIVED
ANY WRITTEN NOTICE OF ANY DEFAULT THEREUNDER.


 


(L)    NO BUILDING OR STRUCTURE ON ANY LEASED REAL PROPERTY OR ANY APPURTENANCE
THERETO OR EQUIPMENT THEREON, OR THE USE, OPERATION OR MAINTENANCE THEREOF,
VIOLATES ANY RESTRICTIVE COVENANT OR ENCROACHES ON ANY EASEMENT OR ON ANY
PROPERTY OWNED BY OTHERS, WHICH VIOLATION OR ENCROACHMENT MATERIALLY INTERFERES
WITH THE USE OR COULD MATERIALLY ADVERSELY AFFECT THE VALUE OF SUCH BUILDING,
STRUCTURE OR APPURTENANCE AND WHICH VIOLATION OR ENCROACHMENT IS NECESSARY FOR
THE OPERATION OF THE BUSINESS AT ANY LEASED REAL PROPERTY.


 


(M)  TO SELLERS’ KNOWLEDGE, EACH THEATRE LOCATED ON THE LEASED REAL PROPERTY HAS
ADEQUATE AVAILABLE PARKING TO MEET LEGAL REQUIREMENTS (AFTER TAKING INTO ACCOUNT
RECIPROCAL EASEMENTS AND OTHER EASEMENTS ON NEARBY OR ADJOINING LAND).


 


(N)   EXCEPT AS SET FORTH ON SCHEDULE 3.9, 3.11(B) OR 3.11(G), NEITHER ANY
COMPANY, NOR TO THE SELLERS’ KNOWLEDGE, ANY OTHER PERSON WHICH IS A PARTY TO OR
IS BOUND BY ANY RECIPROCAL EASEMENT, DEVELOPMENT OR SIMILAR AGREEMENT THAT IS
MATERIAL TO ANY LEASED REAL PROPERTY, OR IS PRESENTLY IN DEFAULT OF BREACH IN
ANY MATERIAL RESPECT OF ANY OBLIGATION UNDER ANY SUCH RECIPROCAL EASEMENT,
DEVELOPMENT OR SIMILAR AGREEMENT.


 

SECTION 3.12.            Employees; Labor Relations.

 


(A)   SCHEDULE 3.12(A) LISTS (I) EACH CURRENT EMPLOYEE OF ANY COMPANY WHO
RECEIVED FROM THE COMPANIES DURING THE YEAR ENDED ON THE DATE OF THE INTERIM
BALANCE SHEET WAGES AND/OR CASH BONUSES IN EXCESS OF $50,000 IN THE AGGREGATE
AND (II) THE AMOUNT OF SUCH COMPENSATION.


 


(B)   NO COMPANY IS A PARTY TO ANY COLLECTIVE BARGAINING AGREEMENT OR OTHER
CONTRACT OR AGREEMENT WITH ANY LABOR ORGANIZATION OR OTHER COLLECTIVE BARGAINING
REPRESENTATIVE OF ANY OF THE EMPLOYEES OF ANY COMPANY.  EXCEPT AS SET FORTH ON
SCHEDULE 3.12(B), (I) EACH COMPANY IS IN COMPLIANCE WITH ALL LAWS RELATING TO
THE EMPLOYMENT OR THE WORKPLACE, INCLUDING PROVISIONS RELATING TO WAGES, HOURS,
COLLECTIVE BARGAINING, SAFETY AND HEALTH, WORK AUTHORIZATION, EQUAL EMPLOYMENT
OPPORTUNITY, IMMIGRATION, UNEMPLOYMENT COMPENSATION, WORKER’S COMPENSATION,
EMPLOYEE PRIVACY AND RIGHT TO KNOW AND SOCIAL SECURITY CONTRIBUTIONS, EXCEPT FOR
SUCH NONCOMPLIANCE THAT IN THE AGGREGATE IS NOT REASONABLY LIKELY TO HAVE A
COMPANY MATERIAL ADVERSE EFFECT; (II) THERE HAS NOT BEEN, THERE IS NOT PRESENTLY
PENDING OR EXISTING, AND TO THE

 

20

--------------------------------------------------------------------------------


 


SELLERS’ KNOWLEDGE THERE IS NOT THREATENED, ANY STRIKE, SLOWDOWN, PICKETING,
WORK STOPPAGE OR EMPLOYEE GRIEVANCE PROCESS INVOLVING ANY COMPANY; (III) TO THE
SELLERS’ KNOWLEDGE, NO EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS THAT COULD
REASONABLY BE EXPECTED TO PROVIDE THE BASIS FOR ANY WORK STOPPAGE OR OTHER LABOR
DISPUTE BY EMPLOYEES OF ANY COMPANY; (IV)  OTHER THAN AS SET FORTH ON SCHEDULE
3.5, THERE IS NOT PENDING OR, TO THE SELLERS’ KNOWLEDGE, THREATENED AGAINST OR
AFFECTING ANY COMPANY ANY PROCEEDING RELATING TO THE ALLEGED VIOLATION OF ANY
LAW PERTAINING TO LABOR RELATIONS OR EMPLOYMENT MATTERS, INCLUDING ANY CHARGE OR
COMPLAINT FILED WITH THE NATIONAL LABOR RELATIONS BOARD OR ANY COMPARABLE
GOVERNMENTAL ENTITY, AND TO SELLERS’ KNOWLEDGE, THERE IS NO ORGANIZATIONAL
ACTIVITY OR OTHER LABOR DISPUTE INVOLVING EMPLOYEES OF ANY COMPANY; (V) THERE IS
NO LOCKOUT OF ANY EMPLOYEES BY ANY COMPANY, AND NO SUCH ACTION IS CONTEMPLATED
BY ANY COMPANY; AND (VIII) TO THE SELLERS’ KNOWLEDGE, THERE HAS BEEN NO PENDING
CHARGE OF DISCRIMINATION FILED AGAINST OR THREATENED AGAINST ANY COMPANY WITH
THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR SIMILAR GOVERNMENTAL ENTITY.


 

SECTION 3.13.            Environmental Matters.

 


(A)   EXCEPT AS SET FORTH ON SCHEDULE 3.13(A), THE COMPANIES HAVE COMPLIED IN
ALL MATERIAL RESPECTS WITH APPLICABLE ENVIRONMENTAL LAWS.


 


(B)   (I) EXCEPT AS SET FORTH ON SCHEDULE 3.13(B)(I), THE COMPANIES HAVE NOT
RECEIVED ANY WRITTEN NOTICES FROM ANY GOVERNMENTAL ENTITY OR ANY OTHER PERSON
ALLEGING THE VIOLATION OF ANY ENVIRONMENTAL LAW OR ANY LIABILITY OR POTENTIAL
RESPONSIBILITY UNDER ANY ENVIRONMENTAL LAW, OTHER THAN NOTICE OF ANY SUCH MATTER
THAT HAS BEEN RESOLVED, AND TO THE SELLERS’ KNOWLEDGE, NO ACTION, INVESTIGATION,
COMPLAINT, SUIT OR PROCEEDING IS THREATENED AGAINST THE COMPANIES UNDER ANY
ENVIRONMENTAL LAW; AND (II) EXCEPT AS SET FORTH ON SCHEDULE 3.13(B)(II), THERE
ARE NO FACTS, CIRCUMSTANCES, OR CONDITIONS EXISTING, INITIATED OR OCCURRING
PRIOR TO CLOSING, WHICH HAVE OR WILL RESULT IN LIABILITY TO ANY COMPANY OR ANY
SELLER UNDER ENVIRONMENTAL LAW.


 


(C)   EXCEPT AS SET FORTH ON SCHEDULE 3.13(C), THE COMPANIES ARE NOT THE SUBJECT
OF ANY ORDER ARISING UNDER ANY ENVIRONMENTAL LAW.


 


(D)   EXCEPT AS SET FORTH ON SCHEDULE 3.13(D), THE COMPANIES HAVE NOT GENERATED,
MANAGED, STORED, TRANSPORTED, TREATED, RELEASED, EMITTED, DISCHARGED OR DISPOSED
OF ANY HAZARDOUS SUBSTANCE EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO GIVE
RISE TO ANY MATERIAL LIABILITY UNDER ENVIRONMENTAL LAWS.


 


(E)   A LIST OF ALL PERMITS ISSUED TO THE COMPANIES PURSUANT TO ENVIRONMENTAL
LAWS IS SET FORTH ON SCHEDULE 3.13(E)(I), AND SUCH PERMITS WILL NOT BE ADVERSELY
AFFECTED BY THE CONSUMMATION OF THE TRANSACTIONS, EXCEPT AS SET FORTH ON
SCHEDULE 3.19(E)(II).


 


(F)    EXCEPT AS SET FORTH ON SCHEDULE 3.13(F)(I), (I) NO COMPANY HAS
(A) MANUFACTURED, TREATED, STORED, DISPOSED OF, ARRANGED FOR OR PERMITTED THE
TREATMENT OR DISPOSAL OF, TRANSPORTED, HANDLED OR RELEASED, OR PERMITTED PERSONS
TO BE EXPOSED TO, ANY HAZARDOUS SUBSTANCE, NOISE, ODOR OR RADIATION, OR
(B) OWNED OR OPERATED ANY PROPERTY OR FACILITY, IN A MANNER THAT HAS GIVEN OR
WILL GIVE RISE TO MATERIAL LIABILITIES UNDER ENVIRONMENTAL LAW; AND (II) EXCEPT
AS SET FORTH ON SCHEDULE 3.13(F)(II) AND CLEANING SUPPLIES MAINTAINED IN THE
ORDINARY COURSE OF BUSINESS AND IN COMPLIANCE WITH APPLICABLE LAWS, THERE ARE NO
HAZARDOUS SUBSTANCES PRESENT AT, AND NO

 

21

--------------------------------------------------------------------------------


 


HAZARDOUS SUBSTANCES HAVE BEEN RELEASED AT, ON, UNDER OR FROM, ANY FACILITY OR
PROPERTY LEASED OR OPERATED BY ANY COMPANY, OR ANY OF THEIR RESPECTIVE
PREDECESSORS OR AFFILIATES.


 


(G)   EXCEPT AS SET FORTH ON SCHEDULE 3.13(G), NO COMPANY HAS INSTALLED, USED,
REMOVED OR REMEDIATED, AND NONE OF THE FOLLOWING ARE PRESENT, AT ANY LEASED REAL
PROPERTY: (I) UNDERGROUND IMPROVEMENTS, INCLUDING TREATMENT OR STORAGE TANKS, OR
UNDERGROUND PIPING ASSOCIATED WITH SUCH TANKS, USED CURRENTLY OR IN THE PAST FOR
THE MANAGEMENT OF HAZARDOUS SUBSTANCES; (II) ANY DUMP OR LANDFILL OR OTHER UNIT
FOR THE TREATMENT OR DISPOSAL OF HAZARDOUS SUBSTANCES; (III) FILLED IN LAND OR
WETLANDS; (IV) PCBS; (V) TOXIC MOLD; (VI) LEAD-BASED PAINT; OR
(VII) ASBESTOS-CONTAINING MATERIALS.


 


(H)   SELLERS HAVE MADE AVAILABLE TO PURCHASER ACCURATE AND COMPLETE COPIES OF
ALL ENVIRONMENTAL ASSESSMENTS, REPORTS, AUDITS AND OTHER DOCUMENTS IN THEIR OR
THE COMPANIES’ POSSESSION OR UNDER THEIR OR THE COMPANIES’ CONTROL THAT RELATE
TO THE COMPANIES’ COMPLIANCE WITH ENVIRONMENTAL LAWS OR THE ENVIRONMENTAL
CONDITION OF ANY REAL PROPERTY THAT THE COMPANIES CURRENTLY OR FORMERLY HAVE
OWNED, OPERATED, OR LEASED.


 


(I)    NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OTHER THAN SECTIONS
3.3 (FINANCIAL STATEMENTS; INDEBTEDNESS), 3.4 (ABSENCE OF CERTAIN CHANGES OR
EVENTS), 3.9 (MATERIAL CONTRACTS), 3.11(B)(III) AND 3.11(C) (PROPERTIES;
ASSETS), AND 3.14 (INSURANCE), THIS SECTION 3.13 CONSTITUTES THE SOLE
REPRESENTATIONS AND WARRANTIES OF SELLERS WITH RESPECT TO ANY MATTERS COVERED BY
REPRESENTATIONS AND WARRANTIES IN THIS SECTION.


 

SECTION 3.14.            Insurance.

 


(A)   SCHEDULE 3.14(A) CONTAINS A LIST OF ALL MATERIAL POLICIES OF TITLE,
PROPERTY, FIRE, CASUALTY, LIABILITY, LIFE, WORKMEN’S COMPENSATION, AND OTHER
FORMS OF INSURANCE IN FORCE AT THE DATE THEREOF WITH RESPECT TO THE COMPANIES.


 

(b)   Except as set forth in Schedule 3.14(b): (i) all policies of insurance
listed on Schedule 3.14(a) are valid and outstanding; (ii) the policies of
insurance to which any Company is a party or that provide coverage to any
Company, taken together, are sufficient for compliance in all material respects
with all Laws applicable to the Companies, and the provisions of Material
Contracts, relating to insurance coverage; (iii) as to any matter that is
pending, no Company has received (A) any refusal of coverage or any notice that
a defense will be afforded with reservation of rights (other than any matter
described on Schedule 3.5) or (B) any notice of cancellation or any other
indication that any policy of insurance is no longer in full force or effect or
that the issuer under any policy of insurance is not willing or able to perform
its obligations thereunder; (iv) the Companies have paid all premiums due, and
have otherwise performed all in all material respects their obligations, under
each policy of insurance to which they are party, and (v) the Companies have
given notice to the insurer of all claims of which a Company has knowledge that
may be insured thereby.  Schedule 3.14(b) describes any self-insurance
arrangements maintained by the Companies, other than retention amounts under
insurance policies.

 

22

--------------------------------------------------------------------------------


 

SECTION 3.15.            Affiliate Transactions.

 

Except as set forth on Schedule 3.15, there are no liabilities or obligations
between any Company, on the one hand, and any current or former officer,
director, 5% or greater stockholder or Affiliate of any Seller or any Affiliate
of any such officer, director, 5% or greater stockholder (other than another
Company), on the other hand, other than as set forth in an employment contract
with any such person.  The Companies do not provide or cause to be provided any
assets, services or facilities to any such current or former officer, director,
stockholder or Affiliate.

 

SECTION 3.16.            Brokers.

 

Other than UBS Securities, LLC, no broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Transactions based upon arrangements made by or on behalf of any
Seller, any Company or any of their Affiliates.

 

SECTION 3.17.            Notes and Accounts Receivable.

 

All notes and accounts receivable of the Companies as of the Closing Date will
be valid receivables subject to no setoffs or counterclaims except as reflected
in any related reserve that will be part of the Closing Working Capital used to
compute the Final Purchase Price, and will be collectible in accordance with
their terms at their recorded amounts, subject only to such reserve.

 

SECTION 3.18.            Powers of Attorney.

 

There are no outstanding powers of attorney granted by any Company in favor of
any third-party attorney-in-fact, except as shall have been terminated or
revoked by such Company prior to the Closing.

 


ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER


 

Purchaser represents and warrants to Sellers as follows:

 

SECTION 4.1.              Organization and Qualification.

 

Purchaser is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Tennessee, and is qualified to do business as a
foreign entity in those jurisdictions in which it is required to be so qualified
in order for it to be able to perform its obligations under this Agreement.

 

SECTION 4.2.              Authority.

 

Purchaser has the necessary corporate power and authority to enter into this
Agreement and each Related Agreement to which it is or will become a party, to
perform its obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby. 

 

23

--------------------------------------------------------------------------------


 

The execution and delivery of this Agreement and each Related Agreement to which
it is or will become a party by Purchaser and the consummation by Purchaser of
the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action and no other corporate proceedings
on the part of Purchaser are necessary to authorize this Agreement and each
Related Agreement to which it is or will become a party or to consummate the
transactions contemplated hereby and thereby.  This Agreement and each Related
Agreement to which it is or will become a party has been, or will be, duly
executed and delivered by Purchaser and, assuming its due authorization,
execution and delivery by Sellers, constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar Laws of general applicability
relating to or affecting creditors’ rights generally and by the application of
general principles of equity.

 

SECTION 4.3.              No Conflict; Required Filings and Consents.

 


(A)   THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND EACH RELATED AGREEMENT TO
WHICH IT IS OR WILL BECOME A PARTY BY PURCHASER DO NOT, AND THE PERFORMANCE BY
PURCHASER OF ITS OBLIGATIONS UNDER THIS AGREEMENT WILL NOT, SUBJECT TO
COMPLIANCE WITH THE REQUIREMENTS DESCRIBED IN SECTION 4.3(B): (I) CONFLICT WITH
OR, RESULT IN A BREACH OF, CONSTITUTE A DEFAULT UNDER, OR VIOLATE THE ARTICLES
OF INCORPORATION OR BYLAWS OF PURCHASER, (II) REQUIRE ANY AUTHORIZATION,
CONSENT, APPROVAL, EXEMPTION OR OTHER ACTION OR NOTICE UNDER THE PROVISIONS OF
PURCHASER’S ARTICLES OF INCORPORATION OR BYLAWS, (III) CONFLICT WITH OR VIOLATE
ANY LAW APPLICABLE TO PURCHASER OR BY WHICH ANY OF ITS PROPERTIES IS BOUND, OR
(IV) RESULT IN ANY BREACH OF OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH
NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A BREACH OR A DEFAULT) UNDER, OR
GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR
CANCELLATION OF, OR RESULT IN THE CREATION OF ANY ENCUMBRANCE ON ANY OF THE
PROPERTIES OR ASSETS OF PURCHASER PURSUANT TO, ANY NOTE, BOND, MORTGAGE,
INDENTURE, CONTRACT, AGREEMENT, LEASE, LICENSE, PERMIT, LEASE OR OTHER
INSTRUMENT OR OBLIGATION TO WHICH PURCHASER IS A PARTY OR BY WHICH PURCHASER OR
ANY OF ITS PROPERTIES OR ASSETS IS BOUND, EXCEPT, IN THE CASE OF CLAUSES
(III) AND (IV) ABOVE FOR ANY SUCH CONFLICTS, VIOLATIONS, BREACHES, DEFAULTS,
ACCELERATIONS OR OCCURRENCES THAT WOULD NOT REASONABLY BE EXPECTED TO PREVENT
THE CONSUMMATION OF THE TRANSACTIONS OR DELAY SAME IN ANY MATERIAL RESPECT OR
OTHERWISE REASONABLY BE EXPECTED TO PREVENT PURCHASER FROM PERFORMING ITS
OBLIGATIONS UNDER THIS AGREEMENT OR ANY SUCH RELATED AGREEMENT.


 


(B)   THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND EACH RELATED AGREEMENT TO
WHICH IT IS OR WILL BECOME A PARTY BY PURCHASER DOES NOT, AND THE PERFORMANCE OF
THIS AGREEMENT AND SUCH RELATED AGREEMENTS BY PURCHASER SHALL NOT, REQUIRE ANY
CONSENT, APPROVAL, AUTHORIZATION OR PERMIT OF, OR FILING WITH OR NOTIFICATION
TO, ANY GOVERNMENTAL ENTITY, EXCEPT (I) FOR APPLICABLE REQUIREMENTS OF THE HSR
ACT AND STATE BLUE SKY LAWS, AND (II) WHERE FAILURE TO OBTAIN SUCH CONSENTS,
APPROVALS, AUTHORIZATIONS OR PERMITS, OR TO MAKE SUCH FILINGS OR NOTIFICATIONS,
INDIVIDUALLY OR IN THE AGGREGATE WOULD NOT REASONABLY BE EXPECTED TO PREVENT THE
CONSUMMATION OF THE TRANSACTIONS OR DELAY THE SAME IN ANY MATERIAL RESPECT OR
OTHERWISE REASONABLY BE EXPECTED TO PREVENT PURCHASER FROM PERFORMING ITS
OBLIGATIONS UNDER THIS AGREEMENT OR ANY SUCH RELATED AGREEMENT.

 

24

--------------------------------------------------------------------------------


 

SECTION 4.4.              Absence of Litigation.

 

There are (i) no actions, suits, investigations, or proceedings pending or, to
Purchaser’s knowledge, threatened by or against Purchaser or any of its
properties or assets before any court, administrative, governmental, arbitral,
mediation or regulatory authority or body, domestic or foreign, that challenge
or seek to prevent, enjoin, alter or materially delay the transactions
contemplated hereby, and (ii) no unsatisfied judgments, decrees, injunctions or
orders of any Governmental Entity or arbitrator outstanding against Purchaser
that would reasonably be expected to prevent the consummation of the
transactions contemplated hereby or delay the same in any material respect or
otherwise reasonably be expected to prevent Purchaser from performing its
obligations under this Agreement and each Related Agreement to which it is or
will become a party.

 

SECTION 4.5.              Brokers.

 

No broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of Purchaser or any of its Affiliates.

 

SECTION 4.6.              Financial Ability.

 

As of the date of this Agreement, Purchaser has, and on the Closing Date,
Purchaser will have, cash on hand and/or funds readily available to it from
committed financing sources (without the satisfaction of any condition not set
forth in Section 7.1 or 7.2) that will enable Purchaser to fulfill all of its
obligations under this Agreement to be performed by it at or after the Closing.

 

SECTION 4.7.              Disclaimer of Other Representations and Warranties.

 

PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE
II AND ARTICLE III OR IN THE RELATED AGREEMENTS, NEITHER ANY SELLER NOR ANY
SELLER’S AFFILIATES OR REPRESENTATIVES MAKES ANY REPRESENTATION OR WARRANTY,
EXPRESSED OR IMPLIED, AT LAW OR IN EQUITY IN RESPECT OF THE OPTIONS, THE EQUITY
SECURITIES OF THE COMPANIES, OR ANY OF THEIR RESPECTIVE ASSETS, LIABILITIES,
BUSINESSES OR OPERATIONS, INCLUDING WITH RESPECT TO MERCHANTABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE, AND ANY SUCH OTHER REPRESENTATIONS OR WARRANTIES ARE
HEREBY EXPRESSLY DISCLAIMED.  PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT TO
THE EXTENT SPECIFICALLY SET FORTH IN ARTICLE II AND ARTICLE III, PURCHASER IS
ACQUIRING THE OPTIONS AND THE PARTNERSHIP INTERESTS ON AN “AS IS, WHERE IS”
BASIS.

 

25

--------------------------------------------------------------------------------


 


ARTICLE V

COVENANTS


 

SECTION 5.1.              Affirmative Covenants of Sellers.

 

Sellers hereby covenant and agree that, prior to the Closing, except as set
forth on Schedule 5 or as otherwise expressly contemplated by this Agreement or
consented to in writing by Purchaser (which consent Purchaser will not
unreasonably withhold, delay or condition), Sellers shall cause each Company to
(i) operate its business in the usual and ordinary course consistent with past
practices; (ii) use commercially reasonable efforts to preserve substantially
intact its business organization, maintain its rights, retain the services of
its respective principal officers and key employees and maintain its
relationship with its respective principal customers and suppliers, landlords,
creditors, employees, agents and others having business relationships with it;
(iii) use its commercially reasonable efforts to maintain and keep its tangible
properties and assets in as good repair and condition as at present, ordinary
wear and tear excepted, and replace any material item of equipment that shall be
worn out, broken, lost, stolen or destroyed, to the extent such equipment would
have been replaced in the ordinary course or business consistent with past
practices; (iv) keep in full force and effect insurance comparable in amount and
scope of coverage to that currently maintained by it; (v) as Purchaser may
reasonably request from time to time, confer with Purchaser concerning the
status of such Company’s business, operations and finances (so long as the same
does not unreasonably interfere with the conduct of Sellers’ and the Companies’
respective businesses); (vi) provide Purchaser copies of theatre renovation or
construction plans and any material change orders related to the Leased Real
Property under construction or renovation and any material changes to such
plans; (vii) use commercially reasonable efforts to keep in full force and
effect, without amendment, all material rights relating to such Company’s
business; (ix) use commercially reasonable efforts to comply with all Laws and
contractual obligations applicable to the operations of such Company’s business;
(x) deliver to Purchaser within 30 days after the end of each month and within
45 days after the end of each fiscal quarter an unaudited consolidated balance
sheet of the Companies as of the end of such month or quarter, and the related
consolidated statements of income and cash flow of the Companies for such month
or quarter, prepared as described in the second sentence of Section 3.3(a); (xi)
maintain all books and records of such Company relating to such Company’s
business in all material respects in the ordinary course of business; and (xii)
not terminate the employment of any individual identified on the attached
Schedule 5.1, other than for cause (as reasonably determined by Parent).

 

SECTION 5.2.              Restrictive Covenants of Sellers.

 

Except as expressly contemplated by this Agreement or as set forth on Schedule 5
or otherwise consented to in writing by Purchaser (which consent Purchaser will
not unreasonably withhold, condition or delay), from the date hereof until the
Closing, Sellers shall cause each Company to operate in the ordinary course of
business and specifically not to do any of the following:

 


(A)   (I) INCREASE THE COMPENSATION PAYABLE TO OR TO BECOME PAYABLE TO ANY OF
ITS DIRECTORS, OFFICERS OR EMPLOYEES EXCEPT FOR INCREASES IN SALARY, WAGES,
BONUSES OR COMMISSIONS PAYABLE OR

 

26

--------------------------------------------------------------------------------


 


TO BECOME PAYABLE PURSUANT TO EXISTING CONTRACTS OR INCREASES PAYABLE OR TO
BECOME PAYABLE IN THE ORDINARY COURSE OF BUSINESS; (II) GRANT ANY SEVERANCE OR
TERMINATION PAY (OTHER THAN PURSUANT TO EXISTING SEVERANCE AGREEMENTS AND
ARRANGEMENTS OR POLICIES OR IN THE ORDINARY COURSE OF BUSINESS) TO, OR ENTER
INTO ANY NEW EMPLOYMENT (OTHER THAN THE HIRING OF AT-WILL EMPLOYEES IN THE
ORDINARY COURSE OF BUSINESS) OR SEVERANCE AGREEMENT WITH, ANY OF ITS DIRECTORS,
OFFICERS OR EMPLOYEES; (III) ADOPT ANY NEW EMPLOYEE BENEFIT PLAN, BENEFIT
ARRANGEMENT OR OTHER PENSION, PROFIT SHARING, DEFERRED COMPENSATION OR SIMILAR
POLICY, EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW; OR (IV) ENTER INTO ANY
COLLECTIVE BARGAINING AGREEMENT;


 


(B)   (I) REDEEM, REPURCHASE OR OTHERWISE REACQUIRE ANY OF ITS EQUITY
SECURITIES; (II) EFFECT ANY REORGANIZATION OR RECAPITALIZATION; OR (III) SPLIT,
COMBINE OR RECLASSIFY ANY OF ITS EQUITY SECURITIES OR ISSUE OR AUTHORIZE OR
PROPOSE THE ISSUANCE OF ANY OTHER SECURITIES IN RESPECT OF, IN LIEU OF, OR IN
SUBSTITUTION FOR, ANY OF ITS EQUITY SECURITIES;


 


(C)   ISSUE, DELIVER, AWARD, GRANT OR SELL, OR AUTHORIZE OR PROPOSE THE
ISSUANCE, DELIVERY, AWARD, GRANT OR SALE OF, ANY OF ITS EQUITY SECURITIES
(INCLUDING SHARES HELD IN TREASURY);


 


(D)   ACQUIRE OR AGREE TO ACQUIRE, BY MERGING OR CONSOLIDATING WITH, BY
PURCHASING AN EQUITY INTEREST IN OR A MATERIAL PORTION OF THE ASSETS OF, OR BY
ANY OTHER MANNER, ANY BUSINESS OR ANY CORPORATION, PARTNERSHIP, ASSOCIATION OR
OTHER BUSINESS ORGANIZATION OR DIVISION THEREOF OF ANY OTHER PERSON OTHER THAN
THE ACQUISITION OF ASSETS IN THE ORDINARY COURSE OF BUSINESS;


 


(E)   SELL, LEASE, EXCHANGE, TRANSFER, LICENSE, MORTGAGE, PLEDGE OR IMPOSE A
SECURITY INTEREST ON OR OTHERWISE DISPOSE OF, OR AGREE TO SELL, LEASE, EXCHANGE,
TRANSFER, LICENSE, MORTGAGE, PLEDGE OR IMPOSE A SECURITY INTEREST ON OR
OTHERWISE DISPOSE OF ANY OF ITS MATERIAL ASSETS; PROVIDED THAT THE FOREGOING
SHALL NOT BE DEEMED TO RESTRICT THE SALE, LEASE, EXCHANGE, TRANSFER, LICENSE OR
OTHER DISPOSITION OF ASSETS WITH VALUE IN THE AGGREGATE OF $250,000 OR LESS, OR
THE SALE, USE OR OTHER DISPOSITION OF INVENTORIES OR DISPOSITIONS OF OBSOLETE OR
REPLACED PROPERTY IN THE ORDINARY COURSE OF BUSINESS;


 


(F)    ADOPT ANY AMENDMENTS TO ITS ORGANIZATIONAL DOCUMENTS;


 


(G)   (I) CHANGE ANY OF ITS METHODS OF ACCOUNTING IN EFFECT AT THE DATE OF THE
INTERIM BALANCE SHEET; OR (II) SETTLE OR COMPROMISE ANY CLAIM, ACTION, SUIT,
LITIGATION, PROCEEDING, ARBITRATION, INVESTIGATION, AUDIT OR CONTROVERSY
RELATING TO TAXES (EXCEPT WHERE THE AMOUNT OF SUCH SETTLEMENTS OR CONTROVERSIES,
INDIVIDUALLY OR IN THE AGGREGATE, DOES NOT EXCEED $100,000), OR CHANGE ANY OF
ITS METHODS OF REPORTING INCOME OR DEDUCTIONS FOR FEDERAL INCOME TAX PURPOSES
FROM THOSE EMPLOYED IN THE PREPARATION OF THE FEDERAL INCOME TAX RETURNS FOR THE
TAXABLE YEAR ENDING ON DECEMBER 31, 2006, EXCEPT, IN THE CASE OF CLAUSE (I) OR
CLAUSE (II), AS MAY BE REQUIRED BY LAW OR GAAP;


 


(H)   ENTER INTO, OR BECOME OBLIGATED UNDER, ANY INDIVIDUAL CONTRACT, LEASE,
AGREEMENT, ARRANGEMENT OR COMMITMENT INVOLVING CONSIDERATION IN EXCESS OF
$250,000 AT ANY TIME OR DURING ANY YEAR, OR TERMINATE OR OTHERWISE CHANGE, AMEND
OR MODIFY IN ANY MATERIAL RESPECT, OR TERMINATE OR CANCEL, ANY MATERIAL CONTRACT
OR LEASE;


 


(I)    DIRECTLY OR INDIRECTLY ENTER INTO ANY TRANSACTION, AGREEMENT OR
ARRANGEMENT WITH ANY OF SUCH COMPANY’S MEMBERS, MANAGERS, PARTNERS, DIRECTORS,
OFFICERS OR EMPLOYEES OR ANY OF

 

27

--------------------------------------------------------------------------------


 


THEIR RESPECTIVE AFFILIATES, EXCEPT (A) IN CONNECTION WITH THE TRANSACTIONS,
(B) WITH ANY OTHER COMPANY, OR (C) WITH ANY EMPLOYEE OF ANY COMPANY IN THE
ORDINARY COURSE OF BUSINESS;


 


(J)    CANCEL ANY DEBTS OR WAIVE ANY CLAIMS OR RIGHTS OF SUBSTANTIAL VALUE
(INCLUDING THE CANCELLATION, COMPROMISE, RELEASE OR ASSIGNMENT OF ANY
INDEBTEDNESS OWED TO, OR CLAIMS HELD BY, SUCH COMPANY), EXCEPT FOR CANCELLATIONS
MADE OR WAIVERS GRANTED IN THE ORDINARY COURSE OF BUSINESS;


 


(K)   MAKE ANY LOAN OR ADVANCE TO ANY PERSON; OR


 


(L)    AGREE IN WRITING OR OTHERWISE TO DO ANY OF THE FOREGOING.


 

SECTION 5.3.              Tax Matters

 


(A)   COOPERATION ON TAX MATTERS.  PURCHASER AND SELLERS SHALL COOPERATE FULLY
AND ASSIST EACH OTHER (AND CAUSE THEIR RESPECTIVE AFFILIATES TO ASSIST), AS AND
TO THE EXTENT REASONABLY REQUESTED BY ANY OTHER PARTY, IN CONNECTION WITH THE
FILING OF TAX RETURNS OF THE COMPANIES AND ANY AUDIT, LITIGATION OR OTHER
PROCEEDING OR DISPUTES WITH TAXING AUTHORITIES WITH RESPECT TO ANY TAX RETURNS
OR TAXES OF THE COMPANIES.  SUCH COOPERATION SHALL INCLUDE THE RETENTION AND
(UPON THE OTHER PARTY’S REQUEST AND AT THE OTHER PARTY’S EXPENSE) THE PROVISION
OF ALL RELEVANT BOOKS, RECORDS AND INFORMATION RELATING TO TAX RETURNS OR TAXES
OF THE COMPANIES AND REASONABLY RELEVANT TO ANY SUCH AUDIT, LITIGATION, OR OTHER
PROCEEDING AND MAKING EMPLOYEES AVAILABLE ON A MUTUALLY CONVENIENT BASIS TO
PROVIDE ADDITIONAL INFORMATION AND EXPLANATION OF ANY MATERIAL PROVIDED
HEREUNDER.  THE COMPANIES, SELLERS AND PURCHASER SHALL RETAIN ALL BOOKS AND
RECORDS WITH RESPECT TO TAX MATTERS PERTINENT TO THE COMPANIES RELATING TO ANY
TAXABLE PERIOD BEGINNING BEFORE THE CLOSING DATE UNTIL THIRTY DAYS FOLLOWING THE
EXPIRATION OF THE APPLICABLE TAX STATUTE OF LIMITATIONS (INCLUDING ANY EXTENSION
THEREOF) (AND, TO THE EXTENT NOTIFIED BY PURCHASER OR SELLERS, ANY EXTENSIONS
THEREOF) OF THE RESPECTIVE TAXABLE PERIODS, AND TO ABIDE BY ALL RECORD RETENTION
AGREEMENTS ENTERED INTO WITH ANY TAXING AUTHORITY; PROVIDED, HOWEVER, THAT IN
THE EVENT A PROCEEDING HAS BEEN INSTITUTED PRIOR TO THE EXPIRATION OF THE
APPLICABLE STATUTE OF LIMITATIONS FOR WHICH THE INFORMATION MAY BE REQUESTED,
THE INFORMATION WILL BE RETAINED UNTIL THERE IS A FINAL DETERMINATION WITH
RESPECT TO SUCH PROCEEDING.


 


(B)   TAX SHARING AGREEMENTS.  ALL TAX SHARING AGREEMENTS OR SIMILAR AGREEMENTS
WITH RESPECT TO OR INVOLVING THE COMPANIES SHALL BE TERMINATED AS OF THE CLOSING
DATE AND, AFTER THE CLOSING DATE, NO SUCH PARTY SHALL BE BOUND THEREBY OR HAVE
ANY LIABILITY THEREUNDER.


 


(C)   754 ELECTION.  THE PARTNERSHIP SHALL MAKE, AND SHALL CAUSE THE COMPANIES
TO MAKE, AN ELECTION UNDER SECTION 754 OF THE CODE IN CONNECTION WITH THE FILING
OF THE COMPANIES’ FEDERAL INCOME TAX RETURN FOR THE TAXABLE PERIOD ENDING ON THE
CLOSING DATE.


 


(D)   PREPARATION OF RETURNS.  THE SELLERS SHALL BE RESPONSIBLE FOR PREPARING
AND FILING ALL INCOME, SALES AND USE TAX RETURNS FOR THE COMPANIES FOR ALL TAX
PERIODS ENDING ON OR PRIOR TO THE CLOSING DATE.

 

28

--------------------------------------------------------------------------------


 


ARTICLE VI

ADDITIONAL AGREEMENTS


 

SECTION 6.1.              Access and Information.

 


(A)   FROM THE DATE HEREOF TO THE CLOSING, SELLERS SHALL, AND SHALL CAUSE EACH
COMPANY TO, AFFORD TO PURCHASER AND ITS OFFICERS, EMPLOYEES, ACCOUNTANTS,
CONSULTANTS, LEGAL COUNSEL, FINANCING SOURCES AND OTHER REPRESENTATIVES, UPON
REASONABLE PRIOR NOTICE, REASONABLE ACCESS DURING NORMAL BUSINESS HOURS TO
(I) THE MANAGEMENT AND KEY EMPLOYEES OF THE COMPANIES AND (II) THE BUSINESS,
PROPERTIES, CONTRACTS AND RECORDS OF THE COMPANIES AND ALL INFORMATION
CONCERNING ANY OF THE FOREGOING AND EMPLOYEES OF THE COMPANIES AS PURCHASER MAY
REASONABLY REQUEST TO CONDUCT SUCH EXAMINATION AND INVESTIGATION OF THE BUSINESS
AND BUSINESS ASSETS AS IS REASONABLY NECESSARY FOR THE PURPOSE OF CONSUMMATING
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING USING REASONABLE
EFFORTS TO PERMIT PURCHASER TO CONDUCT ANY REASONABLE ENVIRONMENTAL
INVESTIGATIONS AT THE LEASED REAL PROPERTY; PROVIDED THAT THAT:  (X) SUCH
EXAMINATION AND INVESTIGATION SHALL BE CONDUCTED AT TIMES AND IN A MANNER THAT
DOES NOT UNREASONABLY INTERFERE WITH THE OPERATION OF THE COMPANIES’ RESPECTIVE
BUSINESSES, AND (Y) IF ANY SUCH EXAMINATION OR INVESTIGATION RESULTS IN DAMAGE
TO OR ALTERATION OF ANY LAND OR OTHER PREMISES, PURCHASER (AT PURCHASER’S
EXPENSE) SHALL RESTORE THE SAME TO SUBSTANTIALLY THE CONDITION AS EXISTED PRIOR
TO SUCH EXAMINATION OR INVESTIGATION.


 


(B)   UNTIL THE FIFTH ANNIVERSARY OF THE CLOSING, PURCHASER SHALL PERMIT SELLERS
AND THEIR AFFILIATES AND REPRESENTATIVES (COLLECTIVELY, THE “SELLER PARTIES”) TO
HAVE REASONABLE ACCESS AND DUPLICATING RIGHTS DURING NORMAL BUSINESS HOURS, UPON
REASONABLE PRIOR NOTICE TO PURCHASER, TO THE BOOKS, RECORDS AND PERSONNEL
RELATING TO THE BUSINESS OF THE COMPANIES, TO THE EXTENT THAT SUCH ACCESS MAY BE
REASONABLY REQUIRED IN CONNECTION WITH (I) THE PREPARATION OF ANY SELLER’S TAX
RETURNS OR WITH ANY AUDIT THEREOF, (II) ANY SELLER PARTY’S FINANCIAL REPORTING
RELATED TO THE OPERATIONS OF THE COMPANIES PRIOR TO THE CLOSING, OR (III) ANY
SUIT, CLAIM, ACTION, PROCEEDING, INVESTIGATION OR REGULATORY FILING RELATING TO
THE OPERATION OF THE BUSINESS OF THE COMPANIES PRIOR TO THE CLOSING; PROVIDED
THAT ANY SUCH SELLER PARTIES SHALL REIMBURSE PURCHASER PROMPTLY FOR ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY PURCHASER IN CONNECTION
WITH ANY SUCH REQUEST.  PURCHASER SHALL ATTEMPT IN GOOD FAITH TO MAINTAIN SUCH
BOOKS AND RECORDS IN AN EASILY ACCESSIBLE FORMAT AND AT ACCESSIBLE LOCATIONS.


 


(C)   FOLLOWING THE CLOSING, PURCHASER SHALL, AND SHALL CAUSE ITS AND ITS
AFFILIATES’ EMPLOYEES TO, AT ANY SELLER’S REASONABLE REQUEST, COOPERATE WITH
SELLERS AS MAY BE REASONABLY REQUIRED IN CONNECTION WITH THE INVESTIGATION AND
DEFENSE OF ANY SUIT, CLAIM, ACTION, PROCEEDING OR INVESTIGATION RELATING TO THE
BUSINESS OF THE COMPANIES THAT IS BROUGHT AGAINST ANY SELLER OR ANY OF THEIR
AFFILIATES AT ANY TIME AFTER THE CLOSING; PROVIDED THAT SELLERS SHALL REIMBURSE
PURCHASER FOR ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY
PURCHASER IN CONNECTION WITH ANY SUCH REQUEST.


 

SECTION 6.2.              Confidentiality.

 

Purchaser acknowledges and agrees that all information received from or on
behalf of any Seller or any of the Companies in connection with the Transactions
shall be deemed received

 

29

--------------------------------------------------------------------------------


 

pursuant to the confidentiality agreement, dated as of June 8, 2007, between
Consolidated Theatres, LLC and Regal Entertainment Group (the “Confidentiality
Agreement”) and Purchaser shall, and shall cause its officers, directors,
employees, Affiliates, financial advisors and agents, to comply with the
provisions of the Confidentiality Agreement with respect to such information and
the provisions of the Confidentiality Agreement are hereby incorporated herein
by reference with the same effect as if fully set forth herein.

 

SECTION 6.3.              Further Action; Efforts Regarding Closing.

 


(A)   EACH PARTY SHALL USE ITS BEST EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL
ACTIONS, AND TO DO, OR CAUSE TO BE DONE, AND TO ASSIST AND COOPERATE WITH THE
OTHER PARTY IN DOING, ALL THINGS NECESSARY OR ADVISABLE UNDER APPLICABLE LAWS
(INCLUDING THE HSR ACT) TO CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS AND TO
CAUSE THE CONDITIONS TO THE TRANSACTIONS SET FORTH IN SECTION 7.1 TO BE
SATISFIED, INCLUDING: (I) OBTAINING ALL NECESSARY ACTIONS OR NONACTIONS,
CONSENTS AND APPROVALS FROM GOVERNMENTAL ENTITIES OR OTHER PERSONS THAT ARE
NECESSARY IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS; (II) MAKING
ALL NECESSARY REGISTRATIONS AND FILINGS AND TAKING ALL REASONABLE STEPS AS MAY
BE NECESSARY TO OBTAIN AN APPROVAL FROM, OR TO AVOID AN ACTION OR PROCEEDING BY,
ANY GOVERNMENTAL ENTITY OR OTHER PERSON THAT IS NECESSARY IN CONNECTION WITH THE
CONSUMMATION OF THE TRANSACTIONS; (III) DEFENDING ANY LAWSUITS OR OTHER LEGAL
PROCEEDINGS, WHETHER JUDICIAL OR ADMINISTRATIVE, THAT CHALLENGE THIS AGREEMENT
OR THE CONSUMMATION OF THE TRANSACTIONS IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, INCLUDING SEEKING TO HAVE ANY STAY OR TEMPORARY RESTRAINING ORDER
ENTERED BY ANY COURT OR OTHER GOVERNMENTAL ENTITY VACATED OR REVERSED;
(IV) EXECUTING AND DELIVERING ANY ADDITIONAL INSTRUMENTS NECESSARY TO CONSUMMATE
THE TRANSACTIONS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND TO FULLY
CARRY OUT THE PURPOSES OF THIS AGREEMENT; AND (V) OBTAINING NECESSARY APPROVALS
UNDER ANY LAW OR CONTRACT THAT MAY BE REQUIRED IN CONNECTION WITH ANY
DIVESTITURE.


 


(B)   EACH OF SELLERS AND PURCHASER UNDERTAKES AND AGREES TO FILE OR CAUSE TO BE
FILED WITHIN TEN (10) BUSINESS DAYS AFTER THE DATE OF THIS AGREEMENT A
NOTIFICATION AND REPORT FORM WITH RESPECT TO THE TRANSACTIONS UNDER THE HSR ACT
WITH THE UNITED STATES FEDERAL TRADE COMMISSION (THE “FTC”) AND THE ANTITRUST
DIVISION OF THE UNITED STATES DEPARTMENT OF JUSTICE (THE “ANTITRUST DIVISION”). 
PURCHASER SHALL BE RESPONSIBLE FOR ALL FILING FEES UNDER THE HSR ACT AND SHALL
PROMPTLY REIMBURSE SELLERS AND THEIR AFFILIATES FOR ANY AND ALL SUCH FILING
FEES.  EACH PARTY SHALL REQUEST AN ACCELERATED REVIEW FROM ANY GOVERNMENTAL
ENTITY IN CONNECTION WITH SUCH FILINGS.  EACH PARTY SHALL RESPOND AS PROMPTLY AS
PRACTICABLE TO ANY INQUIRIES FROM THE FTC, THE ANTITRUST DIVISION OR ANY
GOVERNMENTAL ENTITY LAWS FOR ADDITIONAL INFORMATION OR DOCUMENTATION AND TO ALL
INQUIRIES AND REQUESTS FROM ANY GOVERNMENTAL ENTITY.  EACH PARTY WILL CONSULT
WITH COUNSEL FOR THE OTHER PARTY AS TO, AND WILL PERMIT SUCH COUNSEL TO
PARTICIPATE IN, ANY LITIGATION REFERRED TO IN SECTION 6.3(A).  EACH PARTY WILL
(I) PROMPTLY NOTIFY THE OTHER PARTIES OF ANY WRITTEN COMMUNICATION TO THAT PARTY
FROM ANY GOVERNMENTAL ENTITY AND PERMIT THE OUTSIDE COUNSEL FOR THE OTHER
PARTIES TO REVIEW IN ADVANCE ANY PROPOSED WRITTEN COMMUNICATION TO ANY SUCH
GOVERNMENTAL ENTITY, (II) NOT AGREE TO PARTICIPATE IN ANY SUBSTANTIVE MEETING OR
DISCUSSION WITH ANY SUCH GOVERNMENTAL ENTITY IN RESPECT OF ANY FILING,
INVESTIGATION OR INQUIRY CONCERNING THIS AGREEMENT OR THE TRANSACTIONS UNLESS IT
CONSULTS WITH THE OUTSIDE COUNSEL FOR THE OTHER PARTIES IN ADVANCE AND, TO THE
EXTENT PERMITTED BY SUCH GOVERNMENTAL ENTITY, GIVES THE OTHER PARTIES THE
OPPORTUNITY TO ATTEND THE SAME, AND (III) FURNISH THE OUTSIDE COUNSEL OF THE
OTHER

 

30

--------------------------------------------------------------------------------


 


PARTIES WITH COPIES OF ALL CORRESPONDENCE, FILINGS AND WRITTEN COMMUNICATIONS
WITH ANY GOVERNMENTAL ENTITY WITH RESPECT TO THIS AGREEMENT.


 


(C)   PURCHASER AGREES TO TAKE ANY AND ALL STEPS NECESSARY TO AVOID OR ELIMINATE
EACH AND EVERY IMPEDIMENT AND OBTAIN ALL CONSENTS UNDER ANY ANTITRUST LAW THAT
MAY BE REQUIRED BY ANY GOVERNMENTAL ENTITY OF COMPETENT JURISDICTION, SO AS TO
ENABLE THE PARTIES TO CLOSE THE TRANSACTIONS EXPEDITIOUSLY, BUT IN NO CASE LATER
THAN THE TERMINATION DATE, INCLUDING COMMITTING TO OR EFFECTING, BY CONSENT
DECREE, HOLD SEPARATE ORDERS, TRUST, OR OTHERWISE, ANY DIVESTITURE(S) OR
LICENSES OF SUCH ASSETS OR BUSINESSES AS MAY BE REQUIRED IN ORDER TO OBTAIN THE
EXPIRATION OF THE HSR WAITING PERIOD, OR AVOID THE ENTRY OF, OR TO EFFECT THE
DISSOLUTION OF OR VACATE OR LIFT, ANY ORDER, THAT WOULD OTHERWISE HAVE THE
EFFECT OF PREVENTING OR MATERIALLY DELAYING THE CONSUMMATION OF THE
TRANSACTIONS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 6.3,
NOTHING IN THIS AGREEMENT WILL REQUIRE PURCHASER TO TAKE ANY ACTION, INCLUDING
ENTERING INTO ANY CONSENT DECREE, HOLD SEPARATE ORDERS OR OTHER ARRANGEMENTS,
THAT REQUIRES THE DIVESTITURE OF ANY ASSETS THAT, IN THE AGGREGATE, ACCOUNTED
FOR GREATER THAN $3,500,000 IN THEATRE LEVEL CASH FLOW DURING THE TRAILING
TWELVE FISCAL MONTHS OF THE ENTITY OR ENTITIES IN QUESTION ENDED NEAREST TO
SEPTEMBER 30, 2007.


 


(D)   EACH OF SELLERS AND PURCHASER SHALL GIVE (OR SHALL CAUSE THEIR RESPECTIVE
AFFILIATES TO GIVE) ANY NOTICES TO OTHER PERSONS, AND SHALL USE, AND CAUSE EACH
OF THEIR RESPECTIVE AFFILIATES TO USE, ITS REASONABLE BEST EFFORTS TO OBTAIN ANY
THIRD-PARTY CONSENTS NOT COVERED BY SECTIONS 6.3(A) THROUGH 6.3(C), THAT ARE
NECESSARY, PROPER OR ADVISABLE TO CONSUMMATE THE TRANSACTIONS AND TO CAUSE THE
CONDITIONS TO THE TRANSACTIONS SET FORTH IN SECTIONS 7.2 AND 7.3 TO BE
SATISFIED.  EACH OF THE PARTIES HERETO WILL FURNISH TO THE OTHERS SUCH NECESSARY
INFORMATION AND REASONABLE ASSISTANCE AS THE OTHER MAY REQUEST IN CONNECTION
WITH THE PREPARATION OF ANY REQUIRED GOVERNMENTAL FILINGS OR SUBMISSIONS AND
WILL COOPERATE IN RESPONDING TO ANY INQUIRY FROM A GOVERNMENTAL ENTITY,
INCLUDING IMMEDIATELY INFORMING THE OTHER PARTY OF SUCH INQUIRY, CONSULTING IN
ADVANCE BEFORE MAKING ANY PRESENTATIONS OR SUBMISSIONS TO A GOVERNMENTAL ENTITY,
AND SUPPLYING EACH OTHER WITH COPIES OF ALL MATERIAL CORRESPONDENCE, FILINGS OR
COMMUNICATIONS BETWEEN ANY PARTY AND ANY GOVERNMENTAL ENTITY WITH RESPECT TO
THIS AGREEMENT.  THE PARTIES SHALL HAVE THE RIGHT TO REVIEW IN ADVANCE, AND TO
THE EXTENT REASONABLY PRACTICABLE EACH WILL CONSULT THE OTHER ON, ALL
INFORMATION RELATING TO THE OTHER AND EACH OF THEIR RESPECTIVE SUBSIDIARIES AND
AFFILIATES THAT APPEARS IN ANY FILING MADE WITH, OR WRITTEN MATERIALS SUBMITTED
TO, ANY THIRD PARTY OR ANY GOVERNMENTAL ENTITY IN CONNECTION WITH THE
TRANSACTIONS.  THE PARTIES AND THEIR RESPECTIVE REPRESENTATIVES SHALL HAVE THE
RIGHT TO PARTICIPATE, TO THE EXTENT REASONABLY PRACTICABLE, IN ANY MEETING OR
DISCUSSION WITH ANY GOVERNMENTAL ENTITY IN RESPECT OF ANY FILING, INVESTIGATION
OR INQUIRY CONCERNING THIS AGREEMENT OR ANY OF THE TRANSACTIONS.


 

(e)   All sales and transfer taxes, recording charges and similar taxes, fees or
charges imposed as a result of the sale and transfer of the Options and the
Partnership Interests to Purchaser (collectively, the “Transfer Taxes”) together
with any interest, penalties or additions to such Transfer Taxes shall be paid
one-half by Sellers and one-half by Purchaser.  Sellers and Purchaser shall
cooperate in timely making all filings, returns, reports and forms necessary or
appropriate to comply with the provisions of all applicable laws in connection
with the payment of such Transfer Taxes, and shall cooperate in good faith to
minimize, to the fullest extent possible under such laws, the amount of any such
Transfer Taxes payable in connection therewith.

 

31

--------------------------------------------------------------------------------



 


(F)            PRIOR TO THE CLOSING, SELLERS WILL NOT, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES AND ITS AND THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS
AND EMPLOYEES TO NOT, DIRECTLY OR INDIRECTLY (I) SOLICIT, INITIATE OR ENCOURAGE
ANY ACQUISITION PROPOSAL, (II) ENTER INTO ANY AGREEMENT WITH RESPECT TO ANY
ACQUISITION PROPOSAL OR (III) CONTINUE OR PARTICIPATE IN ANY DISCUSSIONS OR
NEGOTIATIONS REGARDING, OR FURNISH TO ANY PERSON ANY INFORMATION WITH RESPECT
TO, OR TAKE ANY OTHER ACTION TO FACILITATE ANY INQUIRIES OR THE MAKING OF ANY
PROPOSAL THAT CONSTITUTES, OR MAY REASONABLY BE EXPECTED TO LEAD TO, ANY
ACQUISITION PROPOSAL.


 


SECTION 6.4.                                          PUBLIC ANNOUNCEMENTS.


 

Prior to the Closing, Purchaser and Sellers shall consult with each other prior
to issuing any press release or otherwise making any public statements with
respect to the Transactions and neither party shall issue any such press release
or make any such public statement without the other party’s written approval,
except as may be required by Law, in which case the other party shall be advised
and the parties shall use reasonable efforts to cause a mutually agreeable
release or announcement to be issued to the extent practicable.

 


SECTION 6.5.                                          EMPLOYEE MATTERS.


 

Purchaser shall be responsible for all obligations arising under or pursuant to
COBRA for all “M & A qualified beneficiaries” as defined under Treas. Reg.
§54.4980B-9, and Purchaser agrees that the employees of Consolidated Theatres
Management, LLC as of the Closing Date (and the COBRA-eligible former employees
of Consolidated Theatres Management, LLC as of the Closing Date) shall be
considered such “M&A qualified beneficiaries” regardless of whether they
technically satisfy the definition of “M&A qualified beneficiary” set forth in
Treas. Reg. Sec. 54.4980B-9.  For the avoidance of doubt, it is understood that
any “M&A qualified beneficiary” who elects to receive COBRA coverage from
Purchaser must pay (or have paid on his or her behalf) the COBRA premium amount
in order to obtain such coverage. Nothing in this Agreement shall be construed
to limit the ability of Purchaser, or any Company to terminate the employment of
any employee of any Company at any time and for any or no reason on or after the
Closing.  No provision of this Section 6.5 shall create any third party
beneficiary rights in any Person, including any employee or former employee of
any Company or any beneficiary or dependent of any such employee or former
employee.  In addition, nothing contained in this Agreement, express or
implied:  (i) shall be construed to establish, amend, or modify any benefit
plan, program, agreement or arrangement; (ii) shall alter or limit the ability
of Purchaser, the Companies, or any of their Affiliates to amend, modify or
terminate any benefit plan, program, agreement or arrangement at any time
assumed, established, sponsored or maintained by any of them; or (iii) is
intended to confer upon any current or former employee of any Company or any
other Person any right to employment or continued employment for any period of
time by reason of this Agreement, or any right to a particular term or condition
of employment.

 


SECTION 6.6.                                          LABOR MATTERS; WARN.


 


(A)          PURCHASER SHALL NOT, AND SHALL CAUSE THE COMPANIES NOT TO, AT ANY
TIME PRIOR TO THE 61ST DAY FOLLOWING THE CLOSING DATE, WITHOUT FULLY COMPLYING
WITH THE NOTICE AND OTHER REQUIREMENTS OF THE WORKER ADJUSTMENT AND RETRAINING
NOTIFICATION ACT OF 1988 (“WARN ACT”), EFFECTUATE (I) A “PLANT CLOSING” (AS
DEFINED IN THE WARN ACT) AFFECTING ANY SITE OF

 

32

--------------------------------------------------------------------------------


 

employment or one or more facilities or operating units within any site of
employment of the Companies, or (ii) a “mass layoff” (as defined in the WARN
Act) affecting any site of employment of the Companies.


 


(B)         IF PURCHASER TAKES ANY ACTION WITHIN 180 DAYS AFTER THE CLOSING DATE
THAT INDEPENDENTLY, OR IN CONNECTION WITH ANY REDUCTION IN THE SIZE OF THE
COMPANIES’ WORK FORCE OCCURRING WITHIN THE NINETY DAY PERIOD PRIOR TO THE
CLOSING DATE, COULD BE CONSTRUED AS A “PLANT CLOSING” OR “MASS LAYOFF,” AS THOSE
TERMS ARE DEFINED IN THE WARN ACT, PURCHASER SHALL BE SOLELY RESPONSIBLE FOR
PROVIDING ANY NOTICE REQUIRED BY THE WARN ACT AND FOR MAKING PAYMENTS, IF ANY,
AND PAYING ALL PENALTIES AND COSTS, IF ANY, THAT MAY RESULT FROM ANY FAILURE TO
PROVIDE SUCH NOTICE.


 


SECTION 6.7.                                          INFORMATION, ETC.


 

Purchaser acknowledges and agrees that neither any Seller nor any Affiliate or
representative of any Seller has made any representation or warranty, expressed
or implied, as to any Company or as to the accuracy or completeness of any
information regarding any Company furnished or made available to Purchaser and
its representatives, except as expressly set forth in Articles II and III, or
any Related Agreement, and Sellers shall not have or be subject to any liability
to Purchaser or any other Person resulting from the distribution to Purchaser,
or Purchaser’s use of or reliance on, any such information or any information,
documents or material made available to Purchaser in any data room,
presentations or in any other form (including the Confidential Information
Memorandum dated Summer 2007 prepared by “UBS Investment Bank” concerning the
Companies) in expectation of, or in connection with, the transactions
contemplated hereby.

 


SECTION 6.8.                                          NOTIFICATION.


 

(a)  Between the date of this Agreement and the Closing Date, Sellers shall
notify Purchaser in writing if Sellers acquire Knowledge of any fact or
condition that causes or constitutes a breach of any of Sellers’ representations
and warranties as of the date of this Agreement, or if Sellers acquire Knowledge
of the occurrence of any fact or condition that would (except as expressly
contemplated by this Agreement) cause or constitute a breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition.  Should any such
fact or condition require any change in Sellers’ Schedules (or the addition of
one or more schedules to describe one or more exceptions to the representations
and warranties set forth in Articles II and III) if such Schedules were dated
the date of the occurrence or discovery of any such fact or condition, Sellers
shall promptly deliver to Purchaser a supplement to the Schedules specifying
such change(s).

 

(b) If matters disclosed in a notification or supplement delivered pursuant to
Section 6.8(a) (and in any other notification(s) or supplement(s) theretofore
delivered pursuant to Section 6.8(a)) could reasonably be expected to result in
Damages (including for the purposes of this Section 6.8(b), consequential
damages, lost profits, indirect damages, punitive damages and exemplary damages)
in an aggregate amount that exceeds $12,000,000 (and Sellers so state in writing
when they deliver such notification or supplement and include a written
description in reasonable detail of Sellers’ basis for such determination), then
Purchaser shall have the right to

 

33

--------------------------------------------------------------------------------


 

terminate this Agreement by giving written notice to that effect to Sellers not
later than the tenth (10th) Business Day after the delivery of such notification
or supplement (and, if necessary, the Closing will be postponed to such tenth
(10th) Business Day); provided that if Purchaser has the right to, but does not,
so elect to terminate this Agreement within such ten (10) Business Day period
and subsequently Sellers deliver to Purchaser one or more additional
notifications or supplements pursuant to Section 6.8(a), then Purchaser shall
have the right to terminate this Agreement within ten (10) Business Days after
the delivery of each such additional notification or supplement.

 

(c) If matters disclosed in a notification or supplement delivered pursuant to
Section 6.8(a) (and in any other notification(s) or supplement(s) theretofore
delivered pursuant to Section 6.8(a)) could reasonably be expected to result in
Damages (including for the purposes of this Section 6.8(c), consequential
damages, lost profits, indirect damages, punitive damages and exemplary damages,
but excluding for purposes of this Section 6.8(c) all such extent actual or
anticipated Damages to the extent they arise out of or are anticipated to arise
out of acts or omissions of any Seller or the Partnership that are material
violations or breaches of any covenant or agreement set forth in this Agreement)
in an aggregate amount that exceeds $21,000,000 (and Sellers so state in writing
when they deliver such notification or supplement and include a written
description in reasonable detail of Sellers’ basis for such determination), then
Sellers shall have the right to terminate this Agreement by giving written
notice to that effect to Purchaser not later than the tenth (10th) Business Day
after the delivery of such notification or supplement; provided that if Sellers
have the right to, but do not, so elect not to terminate this Agreement within
such ten (10) Business Day period and subsequently Sellers deliver to Purchaser
one or more additional notifications or supplements pursuant to Section 6.8(a),
then Sellers shall have the right to terminate this Agreement within ten
(10) Business Days after the delivery of each such additional notification or
supplement.

 

(d)  Whether or not Purchaser has the right to terminate this Agreement pursuant
to Section 6.8(b), then the delivery of such notification(s) or
supplement(s) shall not be deemed to amend or supplement Seller’s Schedules for
purposes of Article VIII or prevent or cure any such breach for purposes of
Article VIII or otherwise affect any rights of Purchaser under Article VIII
(except as provided in the proviso in the first sentence of Section 8.1(c)).  If
Purchaser does not have the right to terminate this Agreement pursuant to
Section 6.8(b), then the delivery of such notification(s) and
supplement(s) shall not be deemed to amend or supplement Seller’s Schedules for
purposes of Articles VII and IX or prevent or cure any breach for purposes of
such Articles or otherwise affect any rights of Purchaser under Articles VII and
IX.

 

(e) If Purchaser has the right to terminate this Agreement pursuant to
Section 6.8(b) following the delivery of any notification or supplement pursuant
to Section 6.8(a) and does not do so within the ten (10) Business Day period
referred to therein, then all such disclosures included in such notification or
supplement or any other notification or supplement delivered pursuant to
Section 6.8(a) delivered to Purchaser prior to the first day of such ten
(10) Business Day period shall be deemed accepted by Purchaser (other than for
purposes of Article VIII), the condition to Closing set forth in
Section 7.2(a) shall be deemed waived with respect to the matters so disclosed
in any such notification or supplement, and the disclosure relative to Sellers’
representations and warranties shall be deemed modified or supplemented as
indicated in all such notifications and supplements for purposes of Article IX.

 

34

--------------------------------------------------------------------------------


 

(f)  In addition to the foregoing, between the date of this Agreement and the
Closing Date, Sellers shall promptly notify Purchaser of the occurrence of any
breach of any covenant of Sellers or the Companies in Article V or this
Article VI of the occurrence of any event that may make the satisfaction of the
conditions in Article VII impossible or unlikely.

 


SECTION 6.9.                                          CONTACTS WITH SUPPLIERS,
CUSTOMERS AND OTHER PARTIES.


 

Without the prior written consent of Sellers, which shall not be unreasonably
withheld or delayed, prior to the Closing, Purchaser shall not, and shall cause
its Affiliates and representatives not to, contact any suppliers or independent
contractors to, or customers of or any of the Companies, any employees of any of
the Companies, counterparties to any management agreement or other contract to
which any Company is a party, or any Governmental Entity (other than in
connection with any filings made under the HSR Act or in connection with other
consents, approvals or waivers required to be obtained by Purchaser from
Governmental Entities in connection with the transactions contemplated hereby or
as required by applicable Law) in connection with or pertaining to the
transactions contemplated by this Agreement.

 

SECTION 6.10.                                   Kingstowne Litigation.


 

If the Kingstowne Litigation has not been resolved in its entirety by one or
more Final Judgments as of the Adjustment Time, then Parent shall use reasonable
efforts to cause the Companies to assign, prior to the Closing, all of the
Companies’ right, title and interest in and with respect to the Kingstowne
Litigation to Parent or Parent’s designee (other than the Companies), without
any consideration to the Companies.  In the event that the Companies are
prohibited from assigning the Kingstowne Litigation to Parent or its designee
prior to the Closing, or Parent reasonably concludes that such an assignment
could adversely affect the validity or value of such claim, then from and after
the Closing, Purchaser shall cause the Companies to use commercially reasonable
efforts to pursue the claims that are the subject of the Kingstowne Litigation,
including by means of an appeal of any judgment rendered in connection
therewith, and to collect any amount that becomes payable to any Company in
respect of such claims.  In such event, at any Seller’s written request,
Purchaser shall permit Sellers to conduct the pursuit of such claims (including
the settlement or other compromise and/or the collection of any such amount) on
behalf of the Companies using legal counsel selected by Sellers that is
reasonably acceptable to Purchaser, and will cause the Companies to cooperate
with Sellers in the pursuit of such claims and the collection of any such amount
as any Seller may reasonably request.  In the event that Sellers elect to
conduct the pursuit of such claims and/or the collection of any such amount:

 


(A)          PURCHASER SHALL NOT, AND SHALL NOT CAUSE OR PERMIT ANY COMPANY TO,
SETTLE OR OTHERWISE COMPRISE ANY SUCH CLAIM (INCLUDING BY CONSENTING TO THE
ENTRY OF ANY JUDGMENT) WITHOUT PARENT’S PRIOR WRITTEN CONSENT;


 


(B)         SELLERS WILL (I) REIMBURSE PURCHASER FOR ANY OUT-OF-POCKET EXPENSES
INCURRED BY ANY COMPANY IN CONNECTION WITH THE PURSUIT OF SUCH CLAIMS AND/OR THE
COLLECTION OF ANY SUCH

 

35

--------------------------------------------------------------------------------


 

amount that becomes payable to any Company, within five (5) Business Days after
such entity’s payment thereof and notice to Sellers and (ii) pay to Purchaser
reasonable compensation for man-hours expended in the pursuit of such claims;
and


 


(C)          PURCHASER WILL CAUSE THE COMPANIES TO PAY OVER TO SELLERS ANY
AMOUNT DELIVERED TO THE COMPANIES IN RESPECT OF SUCH CLAIMS, WITHIN FIVE
(5) BUSINESS DAYS AFTER SUCH ENTITY’S RECEIPT THEREOF.


 

Without limiting the foregoing, if an assignment of the type described in the
first sentence of this Section 6.10 does not occur at or prior to the Closing,
then after the Closing, at Parent’s expense, Purchaser will take such actions as
Parent may reasonably request to effectuate such an assignment.

 


SECTION 6.11.                                   LANDLORD APPROVALS, ESTOPPELS;
SNDAS; MEMORANDA OF LEASES.


 


(A)          WITH RESPECT TO EACH LEASE FOR WHICH A LANDLORD APPROVAL IS
REQUIRED, SELLERS SHALL PROMPTLY AFTER THE DATE OF THIS AGREEMENT REQUEST THAT
THE LESSOR THEREUNDER GRANT SUCH LANDLORD APPROVAL.  IN CONNECTION WITH SUCH
REQUEST, PURCHASER SHALL FURNISH TO SUCH LANDLORD ALL MATERIALS REQUIRED BY THE
RELATED LEASE AS A CONDITION TO OR IN CONNECTION WITH SUCH A REQUEST, AND SUCH
OTHER INFORMATION AS SUCH LANDLORD MAY REASONABLY REQUEST FROM TIME TO TIME. 
PURCHASER AND SELLERS SHALL USE REASONABLE BEST EFFORTS TO PROMPTLY OBTAIN EACH
LANDLORD APPROVAL.  WITHIN FIVE (5) CALENDAR DAYS OF RECEIPT OF ANY LANDLORD
APPROVAL EXECUTED BY ANY SUCH LESSOR, SELLERS SHALL DELIVER A TRUE AND COMPLETE
COPY THEREOF TO PURCHASER.


 


(B)         WITH RESPECT TO EACH LEASE, SELLERS SHALL PROMPTLY AFTER THE DATE OF
THIS AGREEMENT REQUEST THAT THE LESSOR THEREUNDER EXECUTE AN ESTOPPEL (A “LESSOR
ESTOPPEL”) IN THE FORM OF EXHIBIT C ATTACHED HERETO.  SELLERS AND PURCHASER
SHALL USE REASONABLE BEST EFFORTS TO PROMPTLY OBTAIN SUCH A LESSOR ESTOPPEL FROM
EACH SUCH LESSOR.  SELLERS AND PURCHASER SHALL MAKE SUCH MODIFICATIONS TO THE
FORMS ATTACHED HERETO AS EXHIBIT C AS SUCH LESSORS SHALL REASONABLY REQUEST. 
WITHIN FIVE (5) CALENDAR DAYS OF RECEIPT OF ANY LESSOR ESTOPPEL EXECUTED BY ANY
SUCH LESSOR, SELLERS SHALL DELIVER A TRUE AND COMPLETE COPY THEREOF TO
PURCHASER.


 


(C)          WITH RESPECT TO EACH LEASE WHICH IS A SUBLEASE, SELLERS SHALL
PROMPTLY AFTER THE DATE OF THIS AGREEMENT REQUEST THAT EACH SUPERIOR LESSOR
EXECUTE A COMMERCIALLY REASONABLE NON-DISTURBANCE AGREEMENT IN FORM AND
SUBSTANCE REASONABLY REQUESTED BY PURCHASER.  SELLERS AND PURCHASER SHALL USE
REASONABLE BEST EFFORTS TO PROMPTLY OBTAIN SUCH A NON-DISTURBANCE AGREEMENT, AND
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO PURCHASER; PROVIDED THAT
SELLERS SHALL HAVE NO SUCH OBLIGATION WITH RESPECT TO ANY SUPERIOR LESSOR THAT
HAS PREVIOUSLY EXECUTED SUCH A COMMERCIALLY REASONABLE NON-DISTURBANCE AGREEMENT
IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO PURCHASER.


 


(D)         WITH RESPECT TO EACH LEASE WHICH IS, OR MAY BE, SUBORDINATE TO A
MORTGAGE OR DEED OF TRUST EXECUTED BY THE LESSOR, OR BY A SUPERIOR LESSOR,
SELLERS SHALL PROMPTLY AFTER THE DATE OF THIS AGREEMENT REQUEST THAT THE
MORTGAGEE OR BENEFICIARY OF EACH SUCH DEED OF TRUST EXECUTE A NON-DISTURBANCE
AGREEMENT IN FORM AND SUBSTANCE REASONABLY REQUESTED BY PURCHASER.  SELLERS AND

 

36

--------------------------------------------------------------------------------


 

Purchaser shall use reasonable best efforts to promptly obtain such a
non-disturbance agreement; provided that Sellers shall have no such obligation
with respect to any mortgagee or beneficiary that has previously executed such a
non-disturbance agreement in form and substance reasonably satisfactory to
Purchaser.


 


(E)          WITH RESPECT TO EACH LEASE FOR WHICH A MEMORANDUM OF LEASE IS NOT
RECORDED IN THE OFFICIAL REAL PROPERTY RECORDS IN WHICH THE LEASED REAL PROPERTY
IS LOCATED, SELLERS SHALL PROMPTLY AFTER THE DATE OF THIS AGREEMENT REQUEST THAT
THE LESSOR THEREUNDER EXECUTE A MEMORANDUM OF LEASE IN FORM AND SUBSTANCE
REASONABLY REQUESTED BY PURCHASER.  SELLERS AND PURCHASER SHALL USE REASONABLE
BEST EFFORTS TO PROMPTLY OBTAIN SUCH MEMORANDA OF LEASE, DULY EXECUTED AND
ACKNOWLEDGED BY SUCH LESSOR AND OTHERWISE IN RECORDABLE FORM.  WITHIN FIVE
(5) CALENDAR DAYS OF RECEIPT BY SELLERS OF ANY SUCH MEMORANDUM EXECUTED BY ANY
SUCH LESSOR, SELLERS SHALL DELIVER A TRUE AND COMPLETE COPY THEREOF TO
PURCHASER.


 


(F)            PURCHASER MAY REFUSE TO APPROVE A LESSOR CONSENT OR ESTOPPEL ON
ANY REASONABLE GROUNDS.  PURCHASER SHALL USE REASONABLE BEST EFFORTS TO OBTAIN
RELEASES OF ALL GUARANTIES OF ANY COMPANY’S OBLIGATIONS GIVEN BY ANY PERSON
UNDER ANY LEASE, INCLUDING FURNISHING ANY GUARANTIES, ADDITIONAL DEPOSITS,
LETTERS OF CREDIT OR OTHER SECURITY FOR PERFORMANCE OF THE LESSEE’S OBLIGATIONS
UNDER ANY OF THE LEASES THAT ANY LANDLORD MAY REASONABLY REQUEST.


 


(G)         NOTWITHSTANDING ANYTHING SET FORTH IN ANY ESTOPPEL, CONSENT,
NON-DISTURBANCE AGREEMENT OR OTHER MEMORANDUM WHICH IS EXECUTED OR DELIVERED
PURSUANT TO THIS SECTION 6.11, AS BETWEEN PURCHASER AND SELLERS, THIS AGREEMENT
SHALL GOVERN THE RIGHTS, INTERESTS, OBLIGATIONS AND LIABILITIES UNDER AND WITH
RESPECT TO THE LEASES.


 


SECTION 6.12.                                   NON-COMPETITION AGREEMENT
AMENDMENT.


 

Prior to the Closing, Sellers shall use their reasonable best efforts to cause
Section 7(a) of the Executive Employment Agreement dated as of November 1, 2003
between Consolidated Theatres Management, L.L.C. and E. Casey Brock II (the
“Brock Employment Agreement”) to be amended to delete the proviso to the second
sentence thereof.

 


SECTION 6.13.                                   ABRY INDEMNIFICATION LETTER.


 

Prior to the Closing, Sellers shall obtain the agreement of ABRY Partners, LLC
or an affiliate thereof reasonably acceptable to Purchaser (“ABRY”) to execute
and deliver at Closing an indemnification letter for the benefit of Purchaser
substantially in the form of Exhibit D attached hereto (the “ABRY
Indemnification Letter”).

 


ARTICLE VII

CLOSING CONDITIONS


 


SECTION 7.1.                                          CONDITIONS TO OBLIGATIONS
OF PURCHASER AND SELLERS.


 

The respective obligations of Purchaser and Sellers to effect the Transactions
at the Closing shall be subject to the satisfaction at or prior to the Closing
of the following conditions,

 

37

--------------------------------------------------------------------------------


 

any or all of which may be waived, in whole or in part, to the extent permitted
by applicable Law:

 


(A)          NO ORDER.  NO GOVERNMENTAL ENTITY OR FEDERAL OR STATE COURT OF
COMPETENT JURISDICTION SHALL HAVE PENDING OR HAVE ENACTED, ISSUED, PROMULGATED,
ENFORCED OR ENTERED ANY STATUTE, RULE, REGULATION, EXECUTIVE ORDER, DECREE,
JUDGMENT, INJUNCTION OR OTHER ORDER (WHETHER TEMPORARY, PRELIMINARY OR
PERMANENT), IN ANY CASE THAT IS IN EFFECT AND THAT PREVENTS OR PROHIBITS
CONSUMMATION OF THE TRANSACTIONS OR WOULD CAUSE ANY MATERIAL LIABILITY TO BE
IMPOSED ON PURCHASER OR ANY SELLER IF THE TRANSACTIONS WERE CONSUMMATED.


 


(B)         HSR ACT.  ANY WAITING PERIOD AND ANY EXTENSIONS THEREOF UNDER THE
HSR ACT SHALL HAVE EXPIRED OR BEEN TERMINATED.


 


SECTION 7.2.                                          ADDITIONAL CONDITIONS TO
OBLIGATIONS OF PURCHASER.


 

The obligations of Purchaser to effect the Transactions are also subject to the
following conditions, any or all of which may be waived, in whole or in part, by
Purchaser to the extent permitted by applicable Law:

 


(A)          REPRESENTATIONS AND WARRANTIES OF SELLERS.  TAKEN TOGETHER, THE
REPRESENTATIONS AND WARRANTIES OF SELLERS SET FORTH IN ARTICLE II AND
ARTICLE III (DISREGARDING, FOR PURPOSES OF THIS SECTION 7.2(A), ALL MATERIALITY
QUALIFICATIONS THEREIN) SHALL BE TRUE AND CORRECT AS OF THE CLOSING (OR, IF MADE
AS OF A SPECIFIED DATE, THEN AS OF SUCH SPECIFIED DATE), IN EACH CASE EXCEPT IN
SUCH RESPECTS AS, TAKEN AS A WHOLE, HAVE NOT HAD AND WOULD NOT REASONABLY BE
EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.


 


(B)         AGREEMENTS AND COVENANTS OF SELLERS.  THE AGREEMENTS AND COVENANTS
OF SELLERS REQUIRED TO BE PERFORMED ON OR BEFORE THE CLOSING SHALL HAVE BEEN
PERFORMED IN ALL MATERIAL RESPECTS.


 


(C)          DELIVERIES.  SELLERS SHALL HAVE DELIVERED OR CAUSED TO BE DELIVERED
EACH OF THE FOLLOWING:


 

(I)                                     A CERTIFICATE SIGNED BY SELLERS DATED
THE CLOSING DATE, STATING THAT THE CONDITIONS SPECIFIED IN SECTION 7.2(A) AND
SECTION 7.2(B) HAVE BEEN SATISFIED;

 

(II)                                  RESIGNATIONS OF THE OFFICERS, DIRECTORS OR
SIMILAR GOVERNING INDIVIDUALS OF THE COMPANIES (OTHER THAN ANY OFFICERS,
DIRECTORS OR OTHER SUCH INDIVIDUALS IDENTIFIED BY PURCHASER IN WRITING);

 

(III)                               A CERTIFICATE OF GOOD STANDING OF EACH
SELLER AND EACH COMPANY (OTHER THAN THE PARTNERSHIP) FROM THE SECRETARY OF STATE
OF DELAWARE DATED WITHIN TEN (10) DAYS OF THE CLOSING DATE;

 

(IV)                              CERTIFIED COPIES OF THE PARTNERSHIP AGREEMENT,
CERTIFICATE OF FORMATION AND LIMITED LIABILITY COMPANY AGREEMENT, AS APPLICABLE,
OF EACH OF THE COMPANIES;

 

38

--------------------------------------------------------------------------------


 

(V)                                 CERTIFIED COPIES OF THE RESOLUTIONS DULY
ADOPTED BY EACH SELLER’S BOARD OF DIRECTORS (OR SIMILAR GOVERNING BODY) AND THE
SHAREHOLDERS OF EACH OF THE CORPORATIONS AUTHORIZING ITS EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE OTHER AGREEMENTS CONTEMPLATED HEREBY TO
WHICH IT IS A PARTY AND THE CONSUMMATION OF ALL TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY;

 

(VI)                              AN OPINION OF SELLERS’ COUNSEL, DATED THE
CLOSING DATE, AS TO THE MATTERS DESCRIBED IN EXHIBIT E ATTACHED HERETO;

 

(VII)                           A PAYOFF DEMAND LETTER FOR THE OUTSTANDING
AMOUNT OF THE BANK FACILITY ON THE CLOSING DATE STATING THAT, UPON PAYMENT OF
THE AMOUNTS SPECIFIED THEREIN IN ACCORDANCE WITH THE INSTRUCTIONS SPECIFIED
THEREIN, ALL ENCUMBRANCES SECURING THE AMOUNTS PAYABLE THEREUNDER SHALL BE
RELEASED;

 

(VIII)                        [INTENTIONALLY OMITTED];

 

(IX)                                [INTENTIONALLY OMITTED];

 

(X)                                   EXECUTED COUNTERPARTS OF AN AMENDMENT TO
THE BROCK EMPLOYMENT AGREEMENT OF THE TYPE DESCRIBED IN SECTION 6.12, SIGNED BY
CASEY BROCK;

 

(XI)                                EXECUTED COUNTERPARTS OF THE ABRY
INDEMNIFICATION LETTER; AND

 

(XII)                             THE ESTIMATED CLOSING CERTIFICATE.

 


(D)         REQUIRED CONSENTS.  EACH OF THE LANDLORD APPROVALS SHALL HAVE BEEN
OBTAINED IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO PURCHASER AND SHALL BE
IN FULL FORCE AND EFFECT.


 


(E)          ESCROW AGREEMENT.  THE ESCROW AGENT AND PARENT SHALL HAVE EACH
EXECUTED AND DELIVERED SIGNATURES TO THE ESCROW AGREEMENT TO PURCHASER.


 


(F)            NO MATERIAL ADVERSE EFFECT.  SINCE THE DATE OF THIS AGREEMENT,
THERE SHALL HAVE NOT BEEN A CHANGE, EVENT OR CONDITION THAT HAS HAD OR WOULD
REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.


 


(G)         BANK FACILITY.  CONCURRENTLY WITH THE CLOSING, THE BANK FACILITY
SHALL BE SATISFIED IN FULL AS DESCRIBED IN SECTION 1.3(C) AND ANY AND ALL
ENCUMBRANCES RELATED THERETO RELEASED IN THEIR ENTIRETY.


 

If the Closing occurs, all closing conditions set forth in this Section 7.2 that
have not been fully satisfied as of the Closing shall be deemed to have been
fully waived by Purchaser; provided that such waiver will not affect any right
to indemnification pursuant to Article VIII in respect of any inaccuracy in any
certification made pursuant to Section 7.2(c)(i).

 

39

--------------------------------------------------------------------------------


 


SECTION 7.3.                                          ADDITIONAL CONDITIONS TO
OBLIGATIONS OF SELLERS.


 

The obligations of the Sellers to effect the Transactions and the other
transactions contemplated in this Agreement are also subject to the following
conditions any or all of which may be waived, in whole or in part, by Sellers to
the extent permitted by applicable Law:

 


(A)          REPRESENTATIONS AND WARRANTIES OF PURCHASER.  TAKEN TOGETHER, THE
REPRESENTATIONS AND WARRANTIES OF PURCHASER IN ARTICLE IV (DISREGARDING, FOR
PURPOSES OF THIS SECTION 7.3(A), ALL MATERIALITY QUALIFICATIONS THEREIN) SHALL
BE TRUE AND CORRECT AS OF THE CLOSING (OR, IF MADE AS OF A SPECIFIED DATE, THEN
AS OF SUCH SPECIFIED DATE), IN EACH CASE EXCEPT IN SUCH RESPECTS AS, TAKEN AS A
WHOLE, HAVE NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON PURCHASER’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT OR ANY RELATED AGREEMENT TO WHICH IT IS OR WILL BECOME A PARTY.


 


(B)         AGREEMENTS AND COVENANTS OF PURCHASER.  THE AGREEMENTS AND COVENANTS
OF PURCHASER REQUIRED TO BE PERFORMED ON OR BEFORE THE CLOSING SHALL HAVE BEEN
PERFORMED IN ALL MATERIAL RESPECTS.


 


(C)          [INTENTIONALLY OMITTED];


 


(D)         DELIVERY OF CONSIDERATION.  PURCHASER SHALL HAVE DELIVERED THE
CLOSING CASH PAYMENT, THE OPTION EXERCISE PRICE AND THE ESCROW AMOUNT IN
ACCORDANCE WITH SECTION 1.3(B).


 


(E)          OTHER DELIVERIES.  PURCHASER SHALL HAVE DELIVERED OR CAUSED TO BE
DELIVERED TO SELLERS EACH OF THE FOLLOWING:


 

(I)                                     A CERTIFICATE SIGNED BY PURCHASER DATED
THE CLOSING DATE STATING THAT THE CONDITIONS SPECIFIED IN SECTION 7.3(A) AND
SECTION 7.3(B) HAVE BEEN SATISFIED; AND

 

(II)                                  CERTIFIED COPIES OF THE RESOLUTIONS DULY
ADOPTED BY PURCHASER’S BOARD OF DIRECTORS OR EQUIVALENT GOVERNING BODY
AUTHORIZING ITS EXECUTION, DELIVERY AND PERFORMANCE UNDER THIS AGREEMENT AND THE
OTHER AGREEMENTS CONTEMPLATED HEREBY TO WHICH IT IS A PARTY, AND THE
CONSUMMATION OF ALL TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.

 


(F)            ESCROW AGREEMENT.  THE ESCROW AGENT AND PURCHASER SHALL HAVE EACH
EXECUTED AND DELIVERED SIGNATURES TO THE ESCROW AGREEMENT TO PARENT.


 


(G)         COMMONWEALTH 20 LANDLORD AGREEMENT.  THE COMMONWEALTH 20 LANDLORD
AGREEMENT SHALL BE IN FULL FORCE AND EFFECT OR PARENT SHALL HAVE BEEN RELEASED
BY A WRITTEN AGREEMENT OF THE COMMONWEALTH 20 LANDLORD, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO PARENT, FROM ITS OBLIGATIONS UNDER THE “LEASE,” THE
“PREMISES” AND THE “CONSOLIDATED GUARANTY” (AS EACH SUCH TERM IS DEFINED IN THE
COMMONWEALTH 20 LANDLORD AGREEMENT).


 

If the Closing occurs, all closing conditions set forth in this Section 7.3 that
have not been fully satisfied as of the Closing shall be deemed to have been
fully waived by Sellers; provided that such waiver will not affect any right to
indemnification pursuant to Article VIII in respect of any inaccuracy in any
certification made pursuant to Section 7.3(e)(i).

 

40

--------------------------------------------------------------------------------


 


SECTION 7.4.                                          FRUSTRATION OF CLOSING
CONDITIONS.


 

No party may rely on the failure of any condition set forth in this Article VII
to be satisfied if such failure was caused by such Party’s failure comply with
this Agreement or to act in good faith to endeavor to consummate the
transactions provided for herein.

 


ARTICLE VIII

INDEMNIFICATION


 


SECTION 8.1.                                          INDEMNIFICATION OF
PURCHASER.


 


(A)          SELLERS AGREE THAT, AFTER THE CLOSING, SUBJECT TO THE LIMITATIONS
SET FORTH IN THIS ARTICLE VIII, SELLERS SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS PURCHASER AND ITS OFFICERS, DIRECTORS, AGENTS AND REPRESENTATIVES (EACH
HEREINAFTER REFERRED TO INDIVIDUALLY AS A “SELLER-INDEMNIFIED PERSON” AND
COLLECTIVELY AS “SELLER-INDEMNIFIED PERSONS”), FROM AND AGAINST ANY AND ALL
CLAIMS, DEMANDS, SUITS, ACTIONS, CAUSES OF ACTIONS, LOSSES, COSTS, DAMAGES,
LIABILITIES AND OUT-OF-POCKET EXPENSES INCURRED OR PAID, INCLUDING REASONABLE
ATTORNEYS’ FEES, COSTS OF INVESTIGATION OR SETTLEMENT, OTHER PROFESSIONALS’ AND
EXPERTS’ FEES, AND COURT OR ARBITRATION COSTS BUT SPECIFICALLY EXCLUDING (EXCEPT
TO THE EXTENT THE SAME MAY BE AWARDED TO A THIRD PARTY IN A THIRD-PARTY CLAIM)
CONSEQUENTIAL DAMAGES, LOST PROFITS, INDIRECT DAMAGES, PUNITIVE DAMAGES AND
EXEMPLARY DAMAGES (COLLECTIVELY REFERRED TO AS “DAMAGES”), TO HAVE ARISEN OUT OF
OR TO HAVE RESULTED FROM, IN CONNECTION WITH, OR BY VIRTUE OF (I) FACTS OR
CIRCUMSTANCES THAT CONSTITUTE AN INACCURACY, MISREPRESENTATION, BREACH OF,
DEFAULT IN, OR FAILURE TO PERFORM, ANY OF THE REPRESENTATIONS, WARRANTIES OR
COVENANTS GIVEN OR MADE BY SELLERS IN THIS AGREEMENT OR IN THE CERTIFICATE
DELIVERED PURSUANT TO SECTION 7.2(C)(I) (COLLECTIVELY, THE “LIMITED-INDEMNITY
ITEMS”), (II) THE HIGH POINT LITIGATION, (III) CLOSING INDEBTEDNESS, (IV) THE
LEASES RETAINED BY SELLERS PURSUANT TO SECTION 1.7, OR (V) ANY ACTION, SUIT,
INVESTIGATION, OR PROCEEDING DISCLOSED ON SCHEDULE 3.5 WITH RESPECT TO WHICH THE
DEFENSE IS NOT BEING PROVIDED OR PAID FOR BY THE INSURER (COLLECTIVELY WITH THE
LIMITED-INDEMNITY ITEMS, THE HIGH POINT LITIGATION, CLOSING INDEBTEDNESS AND THE
RETAINED LEASES, THE “SELLER INDEMNIFIED ITEMS”).  FOR THE AVOIDANCE OF DOUBT,
NO SELLER-INDEMNIFIED PERSON SHALL BE ENTITLED TO BE INDEMNIFIED PURSUANT TO
THIS SECTION 8.1 FOR ANY LIABILITY TO THE EXTENT SUCH LIABILITY IS ACTUALLY
REFLECTED IN THE CLOSING WORKING CAPITAL USED TO DETERMINE THE FINAL PURCHASE
PRICE.


 


(B)         ANY CLAIM FOR INDEMNIFICATION MADE BY A SELLER-INDEMNIFIED PERSON
UNDER THIS SECTION 8.1 IN RESPECT OF THE LIMITED-INDEMNITY ITEMS MUST BE
ASSERTED IN A WRITING DELIVERED TO SELLERS NO LATER THAN THE SURVIVAL DATE AND,
IF ASSERTED BY SUCH DATE, SUCH CLAIM SHALL SURVIVE THE SURVIVAL DATE UNTIL FINAL
RESOLUTION THEREOF.  THE RIGHT TO INDEMNIFICATION, REIMBURSEMENT OR OTHER REMEDY
BASED UPON SUCH REPRESENTATIONS, WARRANTIES, COVENANTS AND OBLIGATIONS SHALL NOT
BE AFFECTED BY ANY INVESTIGATION (INCLUDING ANY ENVIRONMENTAL INVESTIGATION OR
ASSESSMENT) CONDUCTED WITH RESPECT TO, OR ANY KNOWLEDGE ACQUIRED (OR CAPABLE OF
BEING ACQUIRED) AT ANY TIME, WHETHER BEFORE OR AFTER THE EXECUTION AND DELIVERY
OF THIS AGREEMENT OR THE CLOSING DATE.  EXCEPT AS PROVIDED IN THE PROVISO TO THE
FIRST SENTENCE OF SECTION 8.1(C), THE WAIVER OF ANY COVENANT OR CONDITION WILL
NOT AFFECT THE RIGHT TO INDEMNIFICATION, REIMBURSEMENT OR OTHER REMEDY.

 

41

--------------------------------------------------------------------------------



 


(C)          THE AGGREGATE LIABILITY OF SELLERS ON ACCOUNT OF ALL
LIMITED-INDEMNITY ITEMS PURSUANT TO SECTION 8.1 SHALL BE LIMITED TO $12,000,000
(THE “LIMITED-INDEMNITY CAP”), AND CLAIMS FOR DAMAGES IN RESPECT OF
LIMITED-INDEMNITY ITEMS SHALL BE LIMITED TO SUCH AMOUNT, WHETHER THE
SELLER-INDEMNIFIED PERSON IN QUESTION IS THE PURCHASER OR ANOTHER
SELLER-INDEMNIFIED PERSON; PROVIDED THAT, IF PURCHASER HAS THE RIGHT TO
TERMINATE THIS AGREEMENT PURSUANT TO SECTION 6.8 PRIOR TO THE CLOSING AND DOES
NOT DO SO, THEN THE LIMITED-INDEMNITY CAP WILL BE REDUCED BY THE AMOUNT, IF ANY,
OF THE LIMITED 6.8 LIABILITIES INCLUDED IN DETERMINING THE CLOSING WORKING
CAPITAL ADJUSTMENT (BUT NOT BY AN AMOUNT THAT EXCEEDS THE CLOSING WORKING
CAPITAL ADJUSTMENT).  WITHOUT LIMITING THE FOREGOING, THE SELLER-INDEMNIFIED
PERSONS’ SOLE RECOURSE IN RESPECT OF LIMITED-INDEMNITY ITEMS SHALL BE TO THE
AMOUNTS HELD FROM TO TIME BY THE ESCROW AGENT AND NOT THERETOFORE RELEASED
PURSUANT TO THE ESCROW AGREEMENT.  IN ADDITION, THE INDEMNIFICATION PROVIDED FOR
IN THIS SECTION 8.1 IN RESPECT OF THE LIMITED-INDEMNITY ITEMS SHALL NOT APPLY
UNLESS AND UNTIL THE AGGREGATE DAMAGES DETERMINED TO BE DUE FOR WHICH ONE OR
MORE SELLER-INDEMNIFIED PERSONS SEEKS OR HAS SOUGHT INDEMNIFICATION HEREUNDER IN
RESPECT OF LIMITED-INDEMNITY ITEMS EXCEEDS A CUMULATIVE AGGREGATE OF $2,500,000
(THE “DEDUCTIBLE”), IN WHICH EVENT THE SELLER-INDEMNIFIED PERSONS SHALL, SUBJECT
TO THE OTHER LIMITATIONS HEREIN, BE INDEMNIFIED FOR SUCH DAMAGES TO THE EXTENT
IN EXCESS OF THE DEDUCTIBLE.  NOTWITHSTANDING THE FOREGOING LIMITATIONS, SELLERS
SHALL INDEMNIFY PURCHASER FROM AND AGAINST THE ENTIRETY OF ANY DAMAGES ARISING
FROM FACTS OR CIRCUMSTANCES THAT CONSTITUTE FRAUD OR WILLFUL BREACH OF ANY
COVENANT BY SELLERS.


 


(D)         IN VIEW OF THE DEDUCTIBLE, AND SOLELY FOR PURPOSES OF DETERMINING
THE AMOUNT OF ANY DAMAGES, THE REPRESENTATIONS AND WARRANTIES OF SELLERS SET
FORTH IN THIS AGREEMENT (OR IN ANY INSTRUMENT, CERTIFICATE OR AFFIDAVIT
DELIVERED AT THE CLOSING WITH RESPECT THERETO) SHALL BE CONSIDERED WITHOUT
REGARD TO ANY QUALIFICATION BASED ON MATERIALITY OR “MATERIAL ADVERSE EFFECT”
SET FORTH THEREIN.


 


(E)          THE AMOUNT TO WHICH A SELLER-INDEMNIFIED PERSON MAY BECOME ENTITLED
UNDER THIS ARTICLE VIII SHALL BE NET OF ANY ACTUAL RECOVERY (WHETHER BY WAY OF
PAYMENT, DISCOUNT, CREDIT, OFF-SET, COUNTERCLAIM OR OTHERWISE) RECEIVED FROM A
THIRD PARTY (INCLUDING ANY INSURER) LESS ANY COST ASSOCIATED WITH RECEIVING SUCH
RECOVERY IN RESPECT OF A CLAIM.  TO THE EXTENT THAT INSURANCE, “PASS-THROUGH”
WARRANTY COVERAGE FROM A MANUFACTURER OR OTHER FORM OF RECOVERY OR REIMBURSEMENT
FROM A THIRD PARTY IS AVAILABLE TO ANY SELLER-INDEMNIFIED PERSON TO COVER ANY
ITEM FOR WHICH INDEMNIFICATION MAY BE SOUGHT HEREUNDER, PURCHASER SHALL, OR
SHALL CAUSE EACH OTHER SELLER-INDEMNIFIED PERSON TO, ON A TIMELY AND EXPEDITIOUS
BASIS, USE COMMERCIALLY REASONABLE EFFORTS TO EFFECT RECOVERY UNDER APPLICABLE
INSURANCE POLICIES, AND USE COMMERCIALLY REASONABLE EFFORTS TO PURSUE TO
CONCLUSION AVAILABLE REMEDIES OR CAUSES OF ACTION TO RECOVER THE AMOUNT OF ITS
CLAIM AS MAY BE AVAILABLE FROM SUCH OTHER PARTY; PROVIDED THAT THE AVAILABILITY
OF A POTENTIAL RECOVERY AGAINST SUCH A THIRD PARTY SHALL NOT AFFECT PURCHASER’S
RIGHT TO MAKE A CLAIM FOR INDEMNITY PURSUANT TO THIS SECTION 8.1.  TO THE EXTENT
OF ANY INDEMNIFICATION WITH RESPECT TO ANY CLAIM REFERRED TO IN THE PREVIOUS
SENTENCE, PURCHASER SHALL ASSIGN, AND PURCHASER SHALL CAUSE EACH OTHER
SELLER-INDEMNIFIED PERSON TO ASSIGN, TO SELLERS, TO THE FULLEST EXTENT
ALLOWABLE, ITS CLAIM AGAINST SUCH INSURANCE, WARRANTY COVERAGE OR THIRD-PARTY
CLAIM, OR IN THE EVENT ASSIGNMENT IS NOT PERMISSIBLE, BUT PURCHASER OR THE OTHER
SELLER-INDEMNIFIED PERSON IN QUESTION IS NONETHELESS PERMITTED TO PURSUE SUCH
CLAIM ON SELLERS’ BEHALF, PURCHASER SHALL PURSUE, OR SHALL CAUSE SUCH OTHER
SELLER-INDEMNIFIED PERSON TO PURSUE, SUCH CLAIM, AT SELLERS’ DIRECTION AND
EXPENSE AND WITHOUT ADDITIONAL OUT-OF-POCKET EXPENSE TO ANY SELLER-INDEMNIFIED
PERSON, WITH

 

42

--------------------------------------------------------------------------------


 

any recovery thereon to be transmitted promptly to Sellers upon receipt.  To the
extent that indemnification has not been paid on account of any such claim, any
Seller-Indemnified Person may pursue recovery against such insurance warranty
coverage or third party and shall be entitled to retain all recoveries made as a
result of any such action.  Purchaser shall, and shall cause the Companies to,
furnish Sellers with such information respecting the assets, business and
financial records of Purchaser and the Companies relating to any such claims as
Sellers may, from time to time, reasonably request and at the sole cost and
expense of Sellers.  After the Closing, Purchaser shall maintain in effect, or
will cause the Companies to maintain in effect, in each case until the Survival
Date, or for such longer time as there remains a Contested Claim, insurance
coverage in amounts, and with coverage, not materially less favorable to the
Companies than the insurance coverage as maintained by the Companies as of the
date of this Agreement.  In addition, the amount to which the Seller-Indemnified
Persons may become entitled under this Article VIII shall be net of any Tax
benefits theretofore realized by Purchaser and its Affiliates (including the
Companies, after the Closing) in respect of Damages to be indemnified hereunder,
and as and when Purchaser or any of its Affiliates realizes any Tax benefits in
respect of Damages theretofore indemnified hereunder, Purchaser shall pay Parent
an amount equal to the amount of such Tax benefit so realized.


 


(F)            EACH SELLER-INDEMNIFIED PERSON SHALL BE RESPONSIBLE FOR TAKING OR
CAUSING TO BE TAKEN REASONABLE STEPS TO MITIGATE ITS DAMAGES UPON AND AFTER
BECOMING AWARE OF ANY EVENT THAT COULD REASONABLY BE EXPECTED TO GIVE RISE TO
DAMAGES THAT MAY BE INDEMNIFIABLE UNDER THIS ARTICLE VIII.


 

SECTION 8.2.                                          Indemnification of
Sellers.

 


(A)          PURCHASER AGREES THAT, AFTER THE CLOSING, SUBJECT TO THE
LIMITATIONS SET FORTH IN THIS ARTICLE VIII, PURCHASER SHALL INDEMNIFY, DEFEND
AND HOLD HARMLESS SELLERS, THEIR OFFICERS, DIRECTORS, AGENTS, REPRESENTATIVES,
AND RESPECTIVE SUCCESSORS AND ASSIGNS, AND HERMAN STONE AND ANY AFFILIATE OF
HERMAN STONE WITH RESPECT TO CLAUSE (III) OF THIS SECTION 8.2(A) (THE
“PURCHASER-INDEMNIFIED PERSONS”), FROM AND AGAINST ANY AND ALL DAMAGES ARISING
OUT OF OR RESULTING FROM (I) ANY BREACH OF ANY REPRESENTATION, WARRANTY OR
COVENANT MADE BY PURCHASER IN THIS AGREEMENT OR IN ANY OF THE CERTIFICATES OR
OTHER INSTRUMENTS OR DOCUMENTS FURNISHED BY PURCHASER PURSUANT TO
SECTION 7.3(E)(I), (II) THE ABSENCE OF ANY LANDLORD APPROVAL (WHETHER OR NOT
SUCH LANDLORD APPROVAL IS DEEMED TO HAVE BEEN OBTAINED FOR PURPOSES OF
SECTION 7.2(D)), OR (III) ANY GUARANTY ENTERED INTO PRIOR TO THE DATE OF THIS
AGREEMENT, OR ANY LEASE ENTERED INTO PRIOR TO THE DATE OF THIS AGREEMENT AS A
CO-TENANT WITH A COMPANY, BY ANY SELLER, HERMAN STONE OR ANY AFFILIATE OF HERMAN
STONE, TO THE EXTENT RELATING TO ANY LIABILITY OR OTHER OBLIGATION OF A COMPANY
ARISING AFTER THE CLOSING OR REFLECTED IN THE CLOSING WORKING CAPITAL AS FINALLY
DETERMINED PURSUANT TO THIS AGREEMENT (THE “PURCHASER INDEMNIFIED ITEMS”).  ANY
CLAIM FOR INDEMNIFICATION MADE BY A PURCHASER-INDEMNIFIED PERSON UNDER CLAUSE
(I) OF THIS SECTION 8.1 IN RESPECT OF THE PURCHASER INDEMNIFIED ITEMS MUST BE
ASSERTED IN A WRITING DELIVERED TO PURCHASER BY NO LATER THAN THE SURVIVAL
DATE.  THE AGGREGATE LIABILITY OF PURCHASER ON ACCOUNT OF ALL PURCHASER
INDEMNIFIED ITEMS PURSUANT TO CLAUSE (I) OF THIS SECTION 8.2(A) SHALL BE LIMITED
TO THE AMOUNT OF THE LIMITED INDEMNITY CAP, AND CLAIMS FOR DAMAGES IN RESPECT OF
PURCHASER INDEMNIFIED ITEMS SHALL BE LIMITED TO SUCH AMOUNT, WHETHER THE
PURCHASER-INDEMNIFIED PERSON IN QUESTION IS A SELLER OR ANOTHER
PURCHASER-INDEMNIFIED PERSON.  IN ADDITION, THE INDEMNIFICATION PROVIDED FOR IN
CLAUSE (I) OF THIS SECTION 8.2(A) IN RESPECT OF THE PURCHASER INDEMNIFIED ITEMS
SHALL NOT APPLY UNLESS

 

43

--------------------------------------------------------------------------------


 

and until the aggregate Damages determined to be due for which one or more
Purchaser-Indemnified Persons seeks or has sought indemnification hereunder in
respect of Purchaser Indemnified Items exceeds the Deductible, in which event
the Purchaser-Indemnified Persons shall, subject to the other limitations
herein, be indemnified for such Damages to the extent in excess of the
Deductible.


 


(B)         IN VIEW OF THE DEDUCTIBLE, AND SOLELY FOR PURPOSES OF DETERMINING
THE AMOUNT OF ANY DAMAGES, THE REPRESENTATIONS AND WARRANTIES OF PURCHASER SET
FORTH IN THIS AGREEMENT (OR IN ANY INSTRUMENT, CERTIFICATE OR AFFIDAVIT
DELIVERED AT THE CLOSING WITH RESPECT THERETO) SHALL BE CONSIDERED WITHOUT
REGARD TO ANY QUALIFICATION BASED ON MATERIALITY OR “MATERIAL ADVERSE EFFECT”
SET FORTH THEREIN.


 


(C)          THE AMOUNT TO WHICH A PURCHASER-INDEMNIFIED PERSON MAY BECOME
ENTITLED UNDER THIS ARTICLE VIII SHALL BE NET OF ANY ACTUAL RECOVERY (WHETHER BY
WAY OF PAYMENT, DISCOUNT, CREDIT, OFF-SET, COUNTERCLAIM OR OTHERWISE) RECEIVED
FROM A THIRD PARTY (INCLUDING ANY INSURER) LESS ANY COST ASSOCIATED WITH
RECEIVING SUCH RECOVERY IN RESPECT OF A CLAIM.  TO THE EXTENT THAT INSURANCE,
“PASS-THROUGH” WARRANTY COVERAGE FROM A MANUFACTURER OR OTHER FORM OF RECOVERY
OR REIMBURSEMENT FROM A THIRD PARTY IS AVAILABLE TO ANY PURCHASER-INDEMNIFIED
PERSON TO COVER ANY ITEM FOR WHICH INDEMNIFICATION MAY BE SOUGHT HEREUNDER,
SELLERS SHALL, OR SHALL CAUSE EACH OTHER PURCHASER-INDEMNIFIED PERSON TO, ON A
TIMELY AND EXPEDITIOUS BASIS, USE COMMERCIALLY REASONABLE EFFORTS TO EFFECT
RECOVERY UNDER APPLICABLE INSURANCE POLICIES AND WARRANTIES, AND USE
COMMERCIALLY REASONABLE EFFORTS TO PURSUE TO CONCLUSION AVAILABLE REMEDIES OR
CAUSES OF ACTION TO RECOVER THE AMOUNT OF ITS CLAIM AS MAY BE AVAILABLE FROM
SUCH OTHER PARTY; PROVIDED THAT THE AVAILABILITY OF A POTENTIAL RECOVERY AGAINST
SUCH A THIRD PARTY SHALL NOT AFFECT ANY SELLER’S RIGHT TO MAKE A CLAIM FOR
INDEMNITY PURSUANT TO THIS SECTION 8.2.  TO THE EXTENT OF ANY INDEMNIFICATION
WITH RESPECT TO ANY CLAIM REFERRED TO IN THE PREVIOUS SENTENCE, SELLERS SHALL
ASSIGN, AND SELLERS SHALL CAUSE EACH OTHER PURCHASER-INDEMNIFIED PERSON TO
ASSIGN, TO PURCHASER, TO THE FULLEST EXTENT ALLOWABLE, ITS CLAIM AGAINST SUCH
INSURANCE, WARRANTY COVERAGE OR THIRD-PARTY CLAIM, OR IN THE EVENT ASSIGNMENT IS
NOT PERMISSIBLE, BUT SELLERS OR THE OTHER PURCHASER-INDEMNIFIED PERSON IN
QUESTION IS NONETHELESS PERMITTED TO PURSUE SUCH CLAIM ON PURCHASER’S BEHALF,
SELLERS SHALL PURSUE, OR SHALL CAUSE SUCH OTHER PURCHASER-INDEMNIFIED PERSON TO
PURSUE, SUCH CLAIM, AT PURCHASER’S DIRECTION AND EXPENSE AND WITHOUT ADDITIONAL
OUT-OF-POCKET EXPENSE TO ANY PURCHASER-INDEMNIFIED PERSON, WITH ANY RECOVERY
THEREON TO BE TRANSMITTED PROMPTLY TO PURCHASER UPON RECEIPT.  TO THE EXTENT
THAT INDEMNIFICATION HAS NOT BEEN PAID ON ACCOUNT OF ANY SUCH CLAIM, ANY
PURCHASER-INDEMNIFIED PERSON MAY PURSUE RECOVERY AGAINST SUCH INSURANCE WARRANTY
COVERAGE OR THIRD PARTY AND SHALL BE ENTITLED TO RETAIN ALL RECOVERIES MADE AS A
RESULT OF ANY SUCH ACTION.  IN ADDITION, THE AMOUNT TO WHICH THE
PURCHASER-INDEMNIFIED PERSONS MAY BECOME ENTITLED UNDER THIS ARTICLE VIII SHALL
BE NET OF ANY TAX BENEFITS THERETOFORE REALIZED BY SELLERS AND THEIR AFFILIATES
IN RESPECT OF DAMAGES TO BE INDEMNIFIED HEREUNDER, AND AS AND WHEN A SELLER OR
ANY OF ITS AFFILIATES REALIZES ANY TAX BENEFITS IN RESPECT OF DAMAGES
THERETOFORE INDEMNIFIED HEREUNDER, SELLERS SHALL PAY PURCHASER AN AMOUNT EQUAL
TO THE AMOUNT OF SUCH TAX BENEFIT SO REALIZED.  SELLERS SHALL FURNISH PURCHASER
WITH SUCH INFORMATION RESPECTING THE ASSETS, BUSINESS AND FINANCIAL RECORDS OF
SELLERS RELATING TO ANY SUCH CLAIMS AS PURCHASER MAY, FROM TIME TO TIME,
REASONABLY REQUEST AND AT THE SOLE COST AND EXPENSE OF PURCHASER.


 


(D)         EACH PURCHASER-INDEMNIFIED PERSON SHALL BE RESPONSIBLE FOR TAKING OR
CAUSING TO BE TAKEN REASONABLE STEPS TO MITIGATE ITS DAMAGES UPON AND AFTER
BECOMING AWARE OF ANY EVENT THAT

 

44

--------------------------------------------------------------------------------


 

could reasonably be expected to give rise to Damages that may be indemnifiable
under this Article VIII.


 

SECTION 8.3.                                          Notice of Claim.

 


(A)          AS USED HEREIN, THE TERM “CLAIM” MEANS A CLAIM FOR INDEMNIFICATION
BY ANY SELLER-INDEMNIFIED PERSON OR ANY PURCHASER-INDEMNIFIED PERSON, AS THE
CASE MAY BE, FOR DAMAGES UNDER THIS ARTICLE VIII (SUCH PERSON MAKING A CLAIM, AN
“INDEMNITEE”).  AN INDEMNITEE SHALL GIVE NOTICE OF A CLAIM UNDER THIS AGREEMENT,
WHETHER FOR ITS OWN DAMAGES OR FOR DAMAGES INCURRED BY ANY OTHER
SELLER-INDEMNIFIED PERSON OR PURCHASER-INDEMNIFIED PERSON, AS APPLICABLE,
PURSUANT TO WRITTEN NOTICE OF SUCH CLAIM EXECUTED BY AN OFFICER OF PURCHASER OR
PARENT, AS APPLICABLE (A “NOTICE OF CLAIM”), AND DELIVERED TO PARENT OR
PURCHASER, AS APPLICABLE (SUCH RECEIVING PARTY, THE “INDEMNITOR”), PROMPTLY
AFTER SUCH INDEMNITEE BECOMES AWARE OF THE EXISTENCE OF ANY POTENTIAL CLAIM BY
SUCH INDEMNITEE FOR INDEMNIFICATION UNDER THIS ARTICLE VIII (BUT IN ANY EVENT
NOT LATER THAN THE SURVIVAL DATE, IN THE CASE OF A CLAIM RELATING TO A
LIMITED-LIABILITY ITEM) ARISING OUT OF OR RESULTING FROM:  (I) ANY ITEM SUBJECT
TO INDEMNIFICATION PURSUANT TO THE TERMS OF SECTION 8.1 OR SECTION 8.2; OR
(II) THE ASSERTION, WHETHER ORALLY OR IN WRITING, AGAINST ANY INDEMNITEE OF A
CLAIM, DEMAND, SUIT, ACTION, ARBITRATION, INVESTIGATION, INQUIRY OR PROCEEDING
BROUGHT BY A THIRD PARTY AGAINST ANY INDEMNITEE (IN EACH SUCH CASE, A
“THIRD-PARTY CLAIM”) THAT ARISES OUT OF OR RESULTS FROM ANY ITEM SUBJECT TO
INDEMNIFICATION PURSUANT TO THE TERMS OF SECTION 8.1 OR SECTION 8.2; PROVIDED
THAT NO FAILURE OR DELAY IN THE GIVING OF SUCH NOTICE (SO LONG AS SUCH NOTICE IS
GIVEN NOT LATER THAN THE SURVIVAL DATE, IN THE CASE OF A CLAIM RELATING TO A
LIMITED-LIABILITY ITEM) SHALL ADVERSELY AFFECT THE INDEMNITEE’S RIGHTS WITH
RESPECT TO SUCH CLAIM, UNLESS (AND THEN ONLY TO THE EXTENT THAT) THE INDEMNITOR
IS MATERIALLY PREJUDICED BY SUCH FAILURE OR DELAY.


 


(B)         EACH NOTICE OF CLAIM BY AN INDEMNITEE SHALL CONTAIN THE FOLLOWING
INFORMATION:


 

(I)                                     THAT INDEMNITEE HAS INCURRED OR PAID OR,
IN GOOD FAITH, BELIEVES IT SHALL HAVE TO INCUR OR PAY, DAMAGES IN AN AGGREGATE
STATED AMOUNT (WHERE PRACTICABLE) ARISING FROM SUCH CLAIM (WHICH AMOUNT MAY BE
THE AMOUNT OF DAMAGES CLAIMED BY A THIRD PARTY IN AN ACTION BROUGHT AGAINST ANY
INDEMNITEE BASED ON ALLEGED FACTS, THAT IF TRUE, WOULD GIVE RISE TO LIABILITY
FOR DAMAGES TO SUCH INDEMNITEE UNDER THIS ARTICLE VIII); AND

 

(II)                                  A BRIEF DESCRIPTION, IN REASONABLE DETAIL
(TO THE EXTENT REASONABLY AVAILABLE TO INDEMNITEE), OF THE FACTS, CIRCUMSTANCES
OR EVENTS GIVING RISE TO THE ALLEGED DAMAGES BASED ON INDEMNITEE’S GOOD FAITH
BELIEF THEREOF, INCLUDING THE IDENTITY AND ADDRESS OF ANY THIRD-PARTY CLAIMANT
(TO THE EXTENT REASONABLY AVAILABLE TO INDEMNITEE).  FOLLOWING DELIVERY OF THE
NOTICE OF CLAIM (OR AT THE SAME TIME IF THE INDEMNITEE SO ELECTS) THE INDEMNITEE
SHALL DELIVER COPIES OF ANY DEMAND OR COMPLAINT, THE AMOUNT OF DAMAGES, THE DATE
EACH SUCH ITEM WAS INCURRED OR PAID, OR THE BASIS FOR SUCH ANTICIPATED
LIABILITY, AND THE SPECIFIC NATURE OF THE BREACH TO WHICH SUCH ITEM IS RELATED.

 

SECTION 8.4.                                          Defense of Third-Party
Claims.

 


(A)          SUBJECT TO THE PROVISIONS HEREOF, THE INDEMNITOR ON BEHALF OF THE
INDEMNITEE SHALL HAVE THE RIGHT TO ELECT TO DEFEND ANY THIRD-PARTY CLAIM, AND
THE COSTS AND EXPENSES INCURRED BY

 

45

--------------------------------------------------------------------------------


 

the Indemnitor in connection with such defense by the Indemnitor (including
attorneys’ fees, other professionals’ and experts’ fees and court or arbitration
costs) shall be paid by the Indemnitor; provided that Sellers shall be deemed to
have elected to defend the High Point Litigation.  If the Indemnitor so elects,
then the Indemnitee may participate, through counsel of its own choice and at
its own expense, in the defense of such Third-Party Claim.


 


(B)         INDEMNITEE SHALL GIVE PROMPT WRITTEN NOTICE OF ANY THIRD-PARTY CLAIM
TO THE INDEMNITOR; PROVIDED THAT (SO LONG AS SUCH NOTICE IS GIVEN ON OR PRIOR TO
THE SURVIVAL DATE, IN THE CASE OF A CLAIM RELATING TO A LIMITED-INDEMNITY ITEM)
THE FAILURE TIMELY TO GIVE SUCH NOTICE SHALL NOT LIMIT OR REDUCE THE
INDEMNITEE’S RIGHT TO INDEMNITY HEREUNDER UNLESS (AND THEN ONLY TO THE EXTENT
THAT) THE INDEMNITOR IS PREJUDICED THEREBY.  THE INDEMNITOR SHALL BE ENTITLED TO
ASSUME THE DEFENSE THEREOF UTILIZING LEGAL COUNSEL REASONABLY ACCEPTABLE TO THE
INDEMNITEE; PROVIDED THAT THE INDEMNITOR SHALL NOT BE ENTITLED TO ASSUME CONTROL
OF SUCH DEFENSE AND SHALL PAY THE FEES AND EXPENSES OF COUNSEL RETAINED BY THE
INDEMNITEE IF THE CLAIM FOR INDEMNIFICATION RELATES TO OR ARISES IN CONNECTION
WITH ANY CRIMINAL PROCEEDING, ACTION, INDICTMENT, ALLEGATION OR INVESTIGATION.


 


(C)          IF THE INDEMNITOR HAS THE RIGHT TO AND DOES ELECT TO DEFEND ANY
THIRD-PARTY CLAIM, THE INDEMNITOR SHALL, AT THE INDEMNITEE’S REQUEST, PERMIT THE
INDEMNITEE AND ITS COUNSEL TO CONFER ON THE CONDUCT OF THE DEFENSE THEREOF. 
PURCHASER AND SELLERS SHALL MAKE AVAILABLE TO EACH OTHER AND EACH OTHER’S
COUNSEL AND ACCOUNTANTS, WITHOUT CHARGE, ALL OF ITS OR THEIR BOOKS AND RECORDS
RELATING TO THE THIRD-PARTY CLAIM, AND EACH PARTY WILL RENDER TO THE OTHER PARTY
SUCH ASSISTANCE AS MAY BE REASONABLY REQUIRED IN ORDER TO INSURE THE PROPER AND
ADEQUATE DEFENSE THEREOF AND SHALL FURNISH SUCH RECORDS, INFORMATION AND
TESTIMONY AND ATTEND SUCH CONFERENCES, DISCOVERY PROCEEDINGS, HEARINGS, TRIALS
AND APPEALS AS MAY BE REASONABLY REQUESTED BY THE OTHER PARTY IN CONNECTION
THEREWITH.


 


(D)         IF THE INDEMNITOR HAS THE RIGHT TO AND DOES ELECT TO DEFEND ANY
THIRD-PARTY CLAIM, THE INDEMNITOR SHALL HAVE THE RIGHT TO ENTER INTO ANY
SETTLEMENT OF A THIRD-PARTY CLAIM WITHOUT THE CONSENT OF THE INDEMNITEE;
PROVIDED THAT (I) SUCH SETTLEMENT DOES NOT INVOLVE ANY INJUNCTIVE OR OTHER
EQUITABLE RELIEF BINDING UPON THE INDEMNITEE OR ANY OF ITS AFFILIATES, AND
(II) SUCH SETTLEMENT EXPRESSLY AND UNCONDITIONALLY RELEASES THE INDEMNITEE FROM
ALL LIABILITY WITH RESPECT TO SUCH CLAIM, WITHOUT PREJUDICE, OTHER THAN THE
OBLIGATION TO PAY ANY AMOUNT THAT THE INDEMNITOR PAYS OR CAUSES TO BE PAID.


 

SECTION 8.5.                                          Resolution of Notice of
Claim.

 

Each Notice of Claim given by an Indemnitee shall be resolved as follows:

 


(A)          ADMITTED CLAIMS.  IF, WITHIN 20 BUSINESS DAYS AFTER A NOTICE OF
CLAIM IS DELIVERED TO THE INDEMNITOR, THE INDEMNITOR AGREES IN WRITING THAT
LIABILITY FOR SUCH CLAIM IS INDEMNIFIED UNDER SECTION 8.1 OR SECTION 8.2, AS
APPLICABLE, THE FULL AMOUNT OF THE DAMAGES SPECIFIED IN THE NOTICE OF CLAIM IS
AGREED TO, AND THAT SUCH NOTICE OF CLAIM IS TIMELY, THE INDEMNITOR SHALL BE
CONCLUSIVELY DEEMED TO HAVE CONSENTED TO THE RECOVERY BY THE INDEMNITEE OF THE
FULL AMOUNT OF DAMAGES SPECIFIED IN THE NOTICE OF CLAIM IN ACCORDANCE WITH THIS
ARTICLE VIII.

 

46

--------------------------------------------------------------------------------


 


(B)         CONTESTED CLAIMS.  IF THE INDEMNITOR DOES NOT AGREE IN WRITING TO
SUCH NOTICE OF CLAIM OR GIVES THE OTHER PARTY WRITTEN NOTICE CONTESTING ALL OR
ANY PORTION OF A NOTICE OF CLAIM (A “CONTESTED CLAIM”) WITHIN THE 20 BUSINESS
DAY PERIOD SPECIFIED IN SECTION 8.5(A), THEN SUCH CONTESTED CLAIM SHALL BE
RESOLVED BY EITHER (I) A WRITTEN SETTLEMENT AGREEMENT EXECUTED BY PURCHASER AND
SELLERS OR (II) IN THE ABSENCE OF SUCH A WRITTEN SETTLEMENT AGREEMENT WITHIN 45
DAYS OF SUCH NOTICE OR SUCH LONGER PERIOD AS IS MUTUALLY AGREED UPON BY THE
PARTIES, BY BINDING ARBITRATION BETWEEN PURCHASER AND SELLERS IN ACCORDANCE WITH
THE PROVISIONS OF THIS SECTION 8.5.


 


(C)          ARBITRATION OF CONTESTED CLAIMS.  ANY CONTESTED CLAIM THAT IS NOT
SETTLED BY THE PARTIES AS SET FORTH IN SECTION 8.5(B) SHALL BE SUBMITTED TO
MANDATORY, FINAL AND BINDING ARBITRATION BEFORE J.A.M.S./ENDISPUTE OR ITS
SUCCESSOR (“J.A.M.S.”) PURSUANT TO THE UNITED STATES ARBITRATION ACT, 9 U.S.C.,
SECTION 1 ET SEQ., AND THAT ANY SUCH ARBITRATION SHALL BE CONDUCTED IN
DELAWARE.  IF J.A.M.S. CEASES TO PROVIDE ARBITRATION SERVICE, THEN THE TERM
“J.A.M.S.” SHALL THEREAFTER MEAN AND REFER TO THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”).  EITHER PURCHASER OR PARENT MAY COMMENCE THE ARBITRATION
PROCESS CALLED FOR BY THIS AGREEMENT BY FILING A WRITTEN DEMAND FOR ARBITRATION
WITH J.A.M.S. AND GIVING A COPY OF SUCH DEMAND TO EACH OF THE OTHER PARTY TO
THIS AGREEMENT.  THE ARBITRATION SHALL BE CONDUCTED IN ACCORDANCE WITH THE
PROVISIONS OF J.A.M.S’ STREAMLINED ARBITRATION RULES AND PROCEDURES IN EFFECT AT
THE TIME OF FILING OF THE DEMAND FOR ARBITRATION (OR, IF J.A.M.S. THEN MEANS THE
AAA, THE COMMERCIAL ARBITRATION RULES OF THE AAA THEN IN EFFECT), SUBJECT TO THE
PROVISIONS OF THIS SECTION 8.5(C).  THE PARTIES SHALL COOPERATE WITH J.A.M.S.
AND WITH EACH OTHER IN PROMPTLY SELECTING AN ARBITRATOR FROM J.A.M.S.’ PANEL OF
NEUTRALS AND IN SCHEDULING THE ARBITRATION PROCEEDINGS IN ORDER TO FULFILL THE
PROVISIONS, PURPOSES AND INTENT OF THIS AGREEMENT.  THE PARTIES COVENANT THAT
THEY SHALL PARTICIPATE IN THE ARBITRATION IN GOOD FAITH AND THAT THEY SHALL
SHARE IN ITS COSTS IN ACCORDANCE WITH THIS AGREEMENT.  THE PROVISIONS OF THIS
SECTION 8.5(C) MAY BE ENFORCED BY ANY COURT OF COMPETENT JURISDICTION, AND THE
PARTY SEEKING ENFORCEMENT SHALL BE ENTITLED TO AN AWARD OF ALL COSTS, FEES AND
EXPENSES, INCLUDING ATTORNEYS’ FEES, TO BE PAID BY THE PARTY AGAINST WHOM
ENFORCEMENT IS ORDERED.  JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR MAY
BE ENTERED IN ANY COURT HAVING COMPETENT JURISDICTION.


 


(D)         PAYMENT OF COSTS.  PURCHASER, ON THE ONE HAND, AND SELLERS, ON THE
OTHER HAND, SHALL EACH BEAR ONE-HALF OF THE EXPENSE OF DEPOSITS AND ADVANCES
REQUIRED BY THE ARBITRATOR, BUT ANY PARTY MAY ADVANCE SUCH AMOUNTS, SUBJECT TO
RECOVERY AS AN ADDITION OR OFFSET TO ANY AWARD.  FOR THE AVOIDANCE OF DOUBT, THE
MONETARY RECOVERY OWED TO THE PREVAILING PARTY OR PARTIES TO THE ARBITRATION
PROCEEDING SHALL INCLUDE REIMBURSEMENT OF SUCH ADVANCES.


 


(E)          BURDEN OF PROOF.  EXCEPT AS MAY BE OTHERWISE EXPRESSLY PROVIDED
HEREIN, FOR ANY CONTESTED CLAIM SUBMITTED TO ARBITRATION, THE BURDEN OF PROOF
SHALL BE AS IT WOULD BE IF THE CLAIM WERE LITIGATED IN A JUDICIAL PROCEEDING
GOVERNED EXCLUSIVELY BY THE INTERNAL LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS EXECUTED AND ENTERED INTO WITHIN THE STATE OF DELAWARE, WITHOUT REGARD
TO THE PRINCIPLES OF CHOICE OF LAW OR CONFLICTS OF LAW OF ANY JURISDICTION.


 


(F)            AWARD.  UPON THE CONCLUSION OF ANY ARBITRATION PROCEEDINGS
HEREUNDER, THE ARBITRATOR SHALL RENDER FINDINGS OF FACT AND CONCLUSIONS OF LAW
AND A FINAL WRITTEN ARBITRATION AWARD SETTING FORTH THE BASIS AND REASONS FOR
ANY DECISION REACHED (THE “FINAL AWARD”) AND SHALL DELIVER SUCH DOCUMENTS TO
SELLERS AND PURCHASER, TOGETHER WITH A SIGNED COPY OF THE FINAL AWARD.  SUBJECT
TO THE PROVISIONS OF THIS AGREEMENT, THE FINAL AWARD SHALL CONSTITUTE A
CONCLUSIVE DETERMINATION OF

 

47

--------------------------------------------------------------------------------


 

all issues in question, binding upon Sellers and Purchaser, and shall include an
affirmative statement to such effect.


 


(G)         TIMING.  SELLERS, PURCHASER AND THE ARBITRATOR SHALL CONCLUDE EACH
ARBITRATION PURSUANT TO THIS SECTION 8.5 AS PROMPTLY AS POSSIBLE FOR THE
CONTESTED CLAIM BEING ARBITRATED.


 


(H)         TERMS OF ARBITRATION.  THE ARBITRATOR CHOSEN IN ACCORDANCE WITH
THESE PROVISIONS SHALL NOT HAVE THE POWER TO ALTER, AMEND OR OTHERWISE AFFECT
THE TERMS OF THESE ARBITRATION PROVISIONS OR THE PROVISIONS OF THIS AGREEMENT.


 


(I)             EXCLUSIVE REMEDY.  FOLLOWING THE CLOSING, EXCEPT AS SPECIFICALLY
OTHERWISE PROVIDED IN THIS AGREEMENT, ARBITRATION CONDUCTED IN ACCORDANCE WITH
THIS AGREEMENT SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF THE PARTIES FOR ANY
CONTESTED CLAIM MADE PURSUANT TO THIS ARTICLE VIII; PROVIDED THAT THIS SENTENCE
SHALL NOT BE DEEMED A WAIVER BY ANY PARTY OF ITS RIGHT TO SEEK SPECIFIC
PERFORMANCE OR INJUNCTIVE RELIEF IN THE CASE OF ANOTHER PARTY’S FAILURE TO
COMPLY WITH THE COVENANTS MADE BY SUCH OTHER PARTY.


 

SECTION 8.6.                                          Survival of Covenants,
Representations and Warranties.

 

All representations and warranties of Sellers contained in this Agreement, as
qualified by the Schedules hereto as updated from time to time in accordance
with the terms of this Agreement, shall remain operative and in full force and
effect until that date that is the earlier of (i) the termination of this
Agreement in accordance with Article IX, and (ii) the Survival Date; provided,
however, that if the Closing occurs and a claim or proceeding with respect to
breach of any such representation or warranty has been instituted prior to the
Survival Date, such representation or warranty shall survive for purposes of
such claim until there has been a final determination with respect to such claim
or proceeding.  All representations and warranties of Purchaser set forth in
this Agreement shall remain operative and in full force and effect until that
date that is the earlier of (i) the termination of this Agreement in accordance
with Article IX and (ii) the Survival Date; provided, however, that if the
Closing occurs and a claim or proceeding with respect to breach of any such
representation or warranty has been instituted prior to the Survival Date, such
representation or warranty shall survive for purposes of such claim until there
has been a final determination with respect to such claim or proceeding.  All
covenants of the parties shall survive according to their respective terms.

 

SECTION 8.7.                                          Exclusive Remedy;
Non-Recourse.

 


(A)    AFTER THE CLOSING, THE INDEMNIFICATION RIGHTS SET FORTH IN THIS
ARTICLE VIII ARE AND SHALL BE THE SOLE AND EXCLUSIVE REMEDIES OF PURCHASER, THE
OTHER SELLER-INDEMNIFIED PERSONS, SELLERS AND THE OTHER PURCHASER-INDEMNIFIED
PERSONS WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(B)   PURCHASER, FOR ITSELF, ITS SUCCESSORS AND ASSIGNS INCLUDING THE OTHER
SELLER-INDEMNIFIED PERSONS, ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY ARE NON-RECOURSE AS TO ANY SELLER OR ANY OTHER
PURCHASER-INDEMNIFIED PERSON AND THAT THEY SHALL HAVE NO RECOURSE AGAINST ANY
SELLER OR ANY OTHER


 


48

--------------------------------------------------------------------------------



 

Purchaser-Indemnified Person for or on account of any matter, cause, claim or
thing of or relating to this Agreement or the Transactions, other than as
expressly provided in this Article VIII.


 


(C)    IN FURTHERANCE OF THE FOREGOING, PURCHASER FOR ITSELF, ITS SUCCESSORS AND
ASSIGNS, AND THE OTHER SELLER-INDEMNIFIED PERSONS, COVENANT AND AGREE THAT
NEITHER PURCHASER NOR ANY OTHER SELLER-INDEMNIFIED PERSON SHALL SUE OR INITIATE
OR MAINTAIN ANY ACTION, SUIT OR CAUSE OF ACTION AGAINST ANY SELLER OR ANY OTHER
PURCHASER-INDEMNIFIED PERSON AS A RESULT OF THIS AGREEMENT OR THE TRANSACTIONS,
EXCEPT AS EXPRESSLY PROVIDED HEREUNDER.


 


(D)   NOTWITHSTANDING THE FOREGOING, THIS SECTION 8.7 SHALL NOT BE DEEMED A
WAIVER BY ANY PARTY OF ITS RIGHT TO SEEK SPECIFIC PERFORMANCE OR INJUNCTIVE
RELIEF IN THE CASE OF ANOTHER PARTY’S FAILURE TO COMPLY WITH THE COVENANTS MADE
BY SUCH OTHER PARTY TO BE PERFORMED AFTER THE CLOSING, OR ANY REMEDY OF ANY
PARTY IN RESPECT OF ANY FRAUD COMMITTED BY ANY OTHER PARTY.  IN ADDITION, THE
PARTIES AGREE THAT THE LIMITATIONS SET FORTH IN THIS ARTICLE VIII SHALL NOT
APPLY TO ANY FRAUD OR WILLFUL BREACH OF ANY COVENANT COMMITTED BY ANY PARTY.


 


(E)    THE PROVISIONS OF ARTICLE VIII WERE SPECIFICALLY BARGAINED FOR AND
REFLECTED IN THE AMOUNTS PAYABLE TO SELLERS IN CONNECTION WITH THE TRANSACTIONS
PURSUANT TO SECTION 1.3.


 


ARTICLE IX

TERMINATION, AMENDMENT AND WAIVER


 

SECTION 9.1.                                          Termination.

 

This Agreement may be terminated at any time prior to the Closing:

 


(A)          BY WRITTEN CONSENT OF EACH OF PURCHASER AND PARENT;


 


(B)         BY PURCHASER IF (I) ANY SELLER SHALL HAVE BREACHED, OR FAILED TO
COMPLY WITH, IN ANY MATERIAL RESPECT ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT
OR (II) ANY REPRESENTATION OR WARRANTY MADE BY ANY SELLER SHALL HAVE BEEN
INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR SHALL HAVE SINCE CEASED TO BE
TRUE AND CORRECT IN ANY MATERIAL RESPECT, AND SUCH BREACH, FAILURE OR
MISREPRESENTATION IS NOT CURED WITHIN TWENTY (20) DAYS AFTER WRITTEN NOTICE
THEREOF IS DELIVERED TO THE BREACHING PARTY AND EITHER (X) SUCH BREACHES,
FAILURES OR MISREPRESENTATIONS RENDER THE CLOSING CONDITIONS OF THE
NON-BREACHING PARTY INCAPABLE OF BEING SATISFIED OR (Y) SUCH BREACH OR FAILURE
IS A FAILURE OR REFUSAL TO CONSUMMATE THE TRANSACTIONS AS REQUIRED PURSUANT TO
SECTION 1.2 (PROVIDED THAT, IN THE CASE OF ANY ACTION OR INACTION DESCRIBED IN
THIS CLAUSE (Y), THE 20-DAY PERIOD DESCRIBED IN CLAUSE (II) ABOVE SHALL INSTEAD
BE A TWO (2) BUSINESS DAY PERIOD);


 


(C)          BY SELLERS IF (I) PURCHASER SHALL HAVE BREACHED, OR FAILED TO
COMPLY WITH, IN ANY MATERIAL RESPECT ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT
OR (II) ANY REPRESENTATION OR WARRANTY MADE BY PURCHASER SHALL HAVE BEEN
INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR SHALL HAVE SINCE CEASED TO BE
TRUE AND CORRECT IN ANY MATERIAL RESPECT, AND SUCH BREACH, FAILURE OR
MISREPRESENTATION IS NOT CURED WITHIN TWENTY (20) DAYS AFTER WRITTEN NOTICE
THEREOF IS DELIVERED TO THE BREACHING PARTY AND EITHER (X) SUCH BREACHES,
FAILURES OR MISREPRESENTATIONS RENDER THE CLOSING CONDITIONS OF THE
NON-BREACHING PARTY INCAPABLE OF BEING SATISFIED OR (Y) SUCH BREACH OR FAILURE
IS A FAILURE OR REFUSAL TO CONSUMMATE THE TRANSACTIONS AS REQUIRED PURSUANT TO
SECTION 1.2

 

49

--------------------------------------------------------------------------------


 

(provided that, in the case of any action or inaction described in this clause
(y), the 20-day period described in clause (ii) above shall instead be a two
(2) Business Day period);


 


(D)         BY SELLERS OR PURCHASER IF ANY DECREE, PERMANENT INJUNCTION,
JUDGMENT, ORDER OR OTHER ACTION BY ANY COURT OF COMPETENT JURISDICTION OR ANY
GOVERNMENTAL ENTITY PREVENTING OR PROHIBITING CONSUMMATION OF THE TRANSACTIONS
SHALL HAVE BECOME FINAL AND NONAPPEALABLE; PROVIDED THAT NO PARTY MAY TERMINATE
THIS AGREEMENT PURSUANT TO THIS SECTION 9.1(D) UNLESS SUCH PARTY HAS USED
COMMERCIALLY REASONABLE EFFORTS TO OPPOSE ANY SUCH DECREE, PERMANENT INJUNCTION,
JUDGMENT, ORDER OR OTHER ACTION OR TO HAVE ANY OF THE FOREGOING VACATED OR MADE
INAPPLICABLE TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND HAS
COMPLIED WITH ITS OBLIGATIONS UNDER SECTION 6.3;


 


(E)          BY SELLERS OR PURCHASER IF THE TRANSACTIONS SHALL NOT HAVE BEEN
CONSUMMATED ON OR BEFORE JULY 14, 2008 (THE “TERMINATION DATE”); PROVIDED THAT
THE RIGHT TO TERMINATE THIS AGREEMENT UNDER THIS SECTION 9.1(E) SHALL NOT BE
AVAILABLE TO ANY PARTY IF SUCH PARTY’S FAILURE TO FULFILL ANY OBLIGATION UNDER
THIS AGREEMENT HAS BEEN THE CAUSE OF, OR RESULTED IN, THE FAILURE OF THE CLOSING
TO OCCUR ON OR BEFORE THE TERMINATION DATE; OR


 


(F)            BY SELLERS OR PURCHASER, AS PROVIDED IN SECTION 6.8.


 

A party seeking to terminate this Agreement in accordance with this Section 9.1
shall deliver written notice thereof as provided under Section 10.1. 
Notwithstanding the provisions of Section 9.1(c), Section 9.1(d) or
Section 9.1(e), Sellers may not terminate this Agreement (other than pursuant
the Section 9.1(f)) if any Seller is in material violation or breach of a
representation, warranty, covenant or agreement set forth in this Agreement.
Notwithstanding the provisions of Section 9.1(b), Section 9.1(d) or
Section 9.1(e), Purchaser may not terminate this Agreement (other than pursuant
the Section 9.1(f)) if Purchaser is in material violation or breach of a
representation, warranty, covenant or agreement set forth in this Agreement.

 

SECTION 9.2.                                          Effect of Termination.

 


(A)          IF THIS AGREEMENT IS TERMINATED UNDER SECTION 9.1(A),
SECTION 9.1(D) OR SECTION 9.1(E) AT A TIME WHEN NO PARTY IS IN MATERIAL
VIOLATION OR BREACH OF A REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT THEN
ALL FURTHER LIABILITIES AND OBLIGATIONS OF SELLERS TO PURCHASER AND PURCHASER
AND OF PURCHASER TO SELLERS WILL TERMINATE WITHOUT FURTHER LIABILITY OF ANY
PARTY HERETO.


 


(B)         IF THIS AGREEMENT IS TERMINATED UNDER SECTION 9.1 (OTHER THAN UNDER
SECTION 9.1(A)) AT A TIME WHEN A PARTY IS IN MATERIAL VIOLATION OR BREACH OF A
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT, THEN THE LIABILITIES AND
OBLIGATIONS OF THE PARTY NOT IN SUCH VIOLATION OR BREACH SHALL TERMINATE AND THE
PARTY OR PARTIES THAT ARE IN VIOLATION OR BREACH OF THIS AGREEMENT SHALL REMAIN
LIABLE THEREFOR AND NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO LIMIT THE
REMEDIES AVAILABLE AGAINST SUCH PARTY.  NOTWITHSTANDING THE FOREGOING, SELLERS
WILL ONLY BE LIABLE FOR ITS WILLFUL BREACH OF ANY COVENANT OR FRAUD.


 


(C)          IF THE AGREEMENT IS TERMINATED AS PROVIDED IN SECTION 9.1, THE
PARTIES SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE, TO THE EXTENT
PRACTICABLE, ALL FILINGS, APPLICATIONS AND OTHER SUBMISSIONS MADE PURSUANT TO
THIS AGREEMENT TO BE WITHDRAWN FROM THE AGENCY OR OTHER PERSON TO WHICH THEY
WERE MADE.

 

50

--------------------------------------------------------------------------------


 


ARTICLE X

GENERAL PROVISIONS


 

SECTION 10.1.                                   Notices.

 

All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed to have been duly given or made as of the date
delivered, mailed or transmitted, and shall be effective upon receipt, if
delivered personally or Federal Express (or other reputable overnight courier),
mailed by registered or certified mail (postage prepaid, return receipt
requested) to the parties at the following addresses (or at such other address
for a party as shall be specified by like changes of address) or sent by
electronic transmission to the telecopier number specified below:

 

(a) If to any Seller:

 

 

c/o ABRY Partners, LLC

 

111 Huntington Avenue, 30th Floor

 

Boston, MA 02199

 

Fax No.: (617) 859-7205

 

Attention: Jay Grossman

 

 

 

With a copy (which shall not constitute notice) to:

 

 

 

Kirkland & Ellis LLP

 

Citigroup Center

 

153 E. 53rd Street

 

New York, NY 10022

 

Fax No.: (212) 446-4900

 

Attention: John L. Kuehn, Esq.

 

 

(b) If to Purchaser:

 

 

Regal Cinemas, Inc.

 

7132 Regal Lane

 

Knoxville, TN 37918

 

Fax No.: (865) 922-6085

 

Attention: Chief Executive Officer and General Counsel

 

 

 

With a copy (which shall not constitute notice) to:

 

 

 

Hogan & Hartson L.L.P.

 

1200 17th Street, Suite 1500

 

Denver, CO 80202

 

Fax No.: (303) 899-7333

 

Attention: Richard J. Mattera

 

51

--------------------------------------------------------------------------------


 

SECTION 10.2.                                   Certain Definitions.


 

For purposes of this Agreement, the term:

 


(A)          “ACQUISITION PROPOSAL” MEANS ANY OFFER, PROPOSAL OR INDICATION OF
INTEREST RELATING TO (I) THE ACQUISITION OF ANY OR ALL OF THE COMPANIES BY,
(II) A MERGER, CONSOLIDATION OR OTHER BUSINESS COMBINATION INVOLVING ANY OR ALL
OF THE COMPANIES WITH, OR (III) ANY SALE OF SECURITIES OR SUBSTANTIAL ASSETS OF
THE COMPANIES, OR ANY OR ALL OF THE OPTIONS, TO, ANY PERSON OTHER THAN PURCHASER
OR AN AFFILIATE OR ASSIGNEE THEREOF.


 


(B)         “AFFILIATE” MEANS A PERSON THAT DIRECTLY OR INDIRECTLY, THROUGH ONE
OR MORE INTERMEDIARIES, CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL
WITH, THE FIRST MENTIONED PERSON.


 


(C)          “ANTITRUST LAWS” MEANS ANY APPLICABLE U.S. OR FOREIGN COMPETITION,
ANTITRUST, MERGER CONTROL OR INVESTMENT LAWS, INCLUDING THE HSR ACT.


 


(D)         “BANK FACILITY” MEANS THAT CERTAIN AMENDED AND RESTATED LOAN
AGREEMENT AMONG THE PARTNERSHIP, THE FINANCIAL INSTITUTIONS WHOSE NAMES APPEAR
AS LENDERS ON THE SIGNATURE PAGES THEREOF AND CIT LENDING SERVICES CORPORATION
(ILLINOIS), AS AGENT FOR THE LENDERS, DATED AS OF JUNE 5, 2006, AS THE SAME MAY
BE AMENDED FROM TIME TO TIME.


 


(E)          “BUSINESS DAY” SHALL MEAN ANY DAY OTHER THAN A DAY ON WHICH BANKS
IN THE COMMONWEALTH OF MASSACHUSETTS OR THE STATE OF NEW YORK ARE AUTHORIZED OR
OBLIGATED TO BE CLOSED.


 


(F)            “CLOSING CASH” MEANS THE AMOUNT OF CASH AND CASH EQUIVALENTS OF
THE COMPANIES, DETERMINED ON A CONSOLIDATED BASIS AS OF THE ADJUSTMENT TIME (BUT
WITHOUT GIVING EFFECT TO ANY ACTION BY PURCHASER OR ANY OF ITS AFFILIATES,
INCLUDING THE COMPANIES, AFTER THE CLOSING) IN ACCORDANCE WITH SECTION 1.5(E).


 


(G)         “CLOSING INDEBTEDNESS” MEANS, WITHOUT DUPLICATION, AND SUBJECT TO
SECTION 1.5(E):  (I) ALL LIABILITIES OF THE COMPANIES FOR TAXES ARISING PRIOR TO
THE CLOSING DATE, (II) ALL INDEBTEDNESS OF THE COMPANIES FOR BORROWED MONEY
(INCLUDING ALL PRINCIPAL, INTEREST, PREMIUMS, PENALTIES, AND BREAKAGE FEES),
EXCLUDING AMOUNTS PAYABLE IN RESPECT OF THE BANK FACILITY, WHICH SHALL BE PAID
IN FULL AT CLOSING PURSUANT TO SECTION 7.2(G), (III) ALL OBLIGATIONS OF THE
COMPANIES EVIDENCED BY NOTES, BONDS, DEBENTURES OR SIMILAR INSTRUMENTS OR
PURSUANT TO ANY GUARANTY, AND (IV) ALL MONETARY OBLIGATIONS OF THE COMPANIES
UNDER CAPITAL LEASES OR FOR DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES (IT
BEING AGREED BY THE PARTIES THAT, FOR PURPOSES OF THIS AGREEMENT, NO LEASE WILL
BE DEEMED TO BE A CAPITAL LEASE), IN EACH CASE EXCLUSIVE OF DEFERRED REVENUE,
DEFERRED RENT OBLIGATIONS AND THE PORTION(S) OF ANY OF THE FOREGOING INCLUDED IN
DETERMINING THE CURRENT LIABILITIES THAT ARE REFLECTED IN THE CLOSING WORKING
CAPITAL, DETERMINED AS OF THE ADJUSTMENT TIME IN ACCORDANCE WITH
SECTION 1.5(E).  NOTWITHSTANDING THE FOREGOING CLOSING INDEBTEDNESS SHALL NOT
INCLUDE ANY LIABILITY IN RESPECT OF ANY AMOUNT ALLEGED IN THE HIGH POINT
LITIGATION TO BE PAYABLE BY ANY COMPANY, WHETHER OR NOT A FINAL JUDGMENT (AS
DEFINED IN SECTION 10.2(H) BELOW) EXISTS IN RESPECT THEREOF.

 

52

--------------------------------------------------------------------------------



 


(H)   “CLOSING WORKING CAPITAL” MEANS THE AGGREGATE AMOUNT OF THE CURRENT ASSETS
OF COMPANIES (EXCLUDING CLOSING CASH AND EXCLUDING DEFERRED TAX BENEFITS) LESS
THE AGGREGATE AMOUNT OF THE CURRENT LIABILITIES OF THE COMPANIES (EXCLUSIVE OF
DEFERRED RENT OBLIGATIONS, DEFERRED TAX LIABILITIES AND ALL AMOUNTS PAYABLE IN
RESPECT OF THE BANK FACILITY), IN EACH CASE DETERMINED AS OF THE ADJUSTMENT TIME
AFTER GIVING EFFECT TO THE TRANSACTIONS (BUT WITHOUT GIVING EFFECT TO ANY ACTION
BY PURCHASER OR ANY OF ITS AFFILIATES, INCLUDING THE COMPANIES, AFTER THE
CLOSING) AND IN ACCORDANCE WITH SECTION 1.5(E) ; PROVIDED THAT, IF PURCHASER HAS
THE RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO SECTION 6.8 PRIOR TO THE
CLOSING AND DOES NOT DO SO, THEN THE AGGREGATE AMOUNT OF LIMITED 6.8 LIABILITIES
THAT WILL BE INCLUDED AS CURRENT LIABILITIES FOR PURPOSES OF COMPUTING OF THE
CLOSING WORKING CAPITAL SHALL NOT BE GREATER THAN THE SUM OF (X) THE AMOUNT (IF
ANY) BY WHICH THE CLOSING WORKING CAPITAL (DETERMINED WITHOUT TAKING INTO
ACCOUNT ANY LIMITED 6.8 LIABILITIES) EXCEEDS NEGATIVE $8,500,000 PLUS (Y) THE
AMOUNT (IF ANY) BY WHICH $12,000,000 EXCEEDS THE AGGREGATE AMOUNT (IF ANY) OF
DAMAGES WITH RESPECT TO LIMITED-INDEMNITY ITEMS FOR WHICH THE SELLER-INDEMNIFIED
PERSONS HAVE BEEN INDEMNIFIED PURSUANT TO SECTION 8.1 PRIOR TO THE DATE UPON
WHICH THE FINAL PURCHASE PRICE IS DETERMINED.  FOR EXAMPLE, IF THE AMOUNT OF THE
CLOSING WORKING CAPITAL (DETERMINED WITHOUT TAKING INTO ACCOUNT ANY LIMITED 6.8
LIABILITIES) WERE NEGATIVE $5,500,000 AND THE AGGREGATE AMOUNT OF DAMAGES WITH
RESPECT TO LIMITED-INDEMNITY ITEMS FOR WHICH THE SELLER-INDEMNIFIED PERSONS ARE
INDEMNIFIED PURSUANT TO SECTION 8.1 PRIOR TO THE DATE UPON WHICH THE FINAL
PURCHASE PRICE IS DETERMINED WERE $1,000,000, THEN THE AMOUNTS DESCRIBED IN
CLAUSES (X) AND (Y) ABOVE WOULD BE $3,000,000 AND $11,000,000, RESPECTIVELY, AND
THE MAXIMUM AGGREGATE AMOUNT OF LIMITED 6.8 LIABILITIES THAT COULD BE INCLUDED
AS CURRENT LIABILITIES FOR PURPOSES OF COMPUTING OF THE CLOSING WORKING CAPITAL
WOULD BE $14,000,000.  THE AMOUNT OF THE CLOSING WORKING CAPITAL WILL BE
DETERMINED IN LIGHT OF THE FACTS AND CIRCUMSTANCES EXISTING AS OF THE CLOSING
DATE AND (EXCEPT AS PROVIDED IN THE PRECEDING PROVISO WITH RESPECT TO
INDEMNIFIED LIABILITIES) WITHOUT REFERENCE TO EVENTS OR CIRCUMSTANCES OCCURRING
OR ARISING AFTER THE CLOSING DATE.  NOTWITHSTANDING THE FOREGOING CLOSING
WORKING CAPITAL SHALL NOT INCLUDE (I) ANY LIABILITY IN RESPECT OF ANY AMOUNT
ALLEGED IN THE HIGH POINT LITIGATION TO BE PAYABLE BY THE COMPANIES, EXCEPT TO
THE EXTENT OF ANY AMOUNT PAYABLE BY THE COMPANIES AS OF THE ADJUSTMENT TIME
PURSUANT TO THE TERMS OF ANY JUDGMENT THAT AS OF THE ADJUSTMENT TIME HAS BECOME
FINAL AND IS NOT THEN SUBJECT TO ANY APPEAL THAT IS PENDING OR THAT MAY BE MADE,
OR ANY WRITTEN SETTLEMENT AGREEMENT ENTERED INTO BY ANY OF THE COMPANIES (IN
EITHER CASE, A “FINAL JUDGMENT”); OR (II) ANY AMOUNT ALLEGED IN THE KINGSTOWNE
LITIGATION TO BE PAYABLE TO ANY COMPANY, EXCEPT TO THE EXTENT OF ANY AMOUNT
PAYABLE TO ANY COMPANY AS OF THE ADJUSTMENT TIME PURSUANT TO THE TERMS OF ANY
FINAL JUDGMENT.


 


(I)    “CLOSING WORKING CAPITAL ADJUSTMENT” MEANS THE AMOUNT (IF ANY) BY WHICH
CLOSING WORKING CAPITAL IS LESS THAN NEGATIVE $8,500,000.


 


(J)    “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


(K)   “COMMONWEALTH 20 LANDLORD” MEANS MOVIE (VA) QRS 14-24, INC, A DELAWARE
CORPORATION.


 


(L)    “COMMONWEALTH 20 LANDLORD AGREEMENT” MEANS THE AGREEMENT REGARDING LEASE
DATED AS OF JANUARY 14, 2008 AMONG THE COMMONWEALTH 20 LANDLORD, RICHMOND I
CINEMA,

 

53

--------------------------------------------------------------------------------


 

L.L.C., a Delaware limited liability company, Purchaser, Parent and Corporate
Property Associates 14 Incorporated, as in effect from time to time.


 


(M)  “COMPANY MATERIAL ADVERSE EFFECT” MEANS ANY EFFECT OR CHANGE THAT WOULD BE
MATERIALLY ADVERSE TO THE BUSINESS, PROPERTIES, ASSETS, LIABILITIES, FINANCIAL
CONDITION OR RESULTS OF OPERATIONS OF THE COMPANIES, TAKEN AS A WHOLE, OR ON THE
ABILITY OF SELLERS TO CONSUMMATE TIMELY THE TRANSACTIONS OR PERFORM ANY OF ITS
OTHER OBLIGATIONS UNDER THIS AGREEMENT OR ANY RELATED AGREEMENT; PROVIDED THAT
NONE OF THE FOLLOWING SHALL BE DEEMED TO CONSTITUTE, OR SHALL BE TAKEN INTO
ACCOUNT IN DETERMINING WHETHER THERE HAS BEEN OR MAY BE, A COMPANY MATERIAL
ADVERSE EFFECT: (I) ANY ADVERSE CHANGE, EVENT, DEVELOPMENT OR EFFECT ARISING
FROM OR RELATING TO (A) GENERAL BUSINESS OR ECONOMIC CONDITIONS (INCLUDING THOSE
IN ONE OR MORE OF THE GEOGRAPHIC MARKETS IN WHICH THE COMPANIES CONDUCT
BUSINESS), INCLUDING SUCH CONDITIONS RELATED TO THE BUSINESS OF THE COMPANIES,
(B) NATIONAL OR INTERNATIONAL POLITICAL OR SOCIAL CONDITIONS, INCLUDING THE
ENGAGEMENT BY THE UNITED STATES IN HOSTILITIES, WHETHER OR NOT PURSUANT TO THE
DECLARATION OF A NATIONAL EMERGENCY OR WAR, OR THE OCCURRENCE OF ANY MILITARY OR
TERRORIST ATTACK UPON ANYWHERE IN THE WORLD, (C) FINANCIAL, BANKING, OR
SECURITIES MARKETS (INCLUDING ANY DISRUPTION THEREOF AND ANY DECLINE IN THE
PRICE OF ANY SECURITY OR ANY MARKET INDEX), (D) CHANGES IN GAAP, (E) CHANGES IN
LAW, RULES, REGULATIONS, ORDERS, OR OTHER BINDING DIRECTIVES ISSUED BY ANY
GOVERNMENTAL ENTITY, OR (F) THE EXECUTION OR ANNOUNCEMENT OF THIS AGREEMENT OR
THE TAKING OF ANY ACTION CONTEMPLATED BY THIS AGREEMENT, UNLESS IN THE CASE OF
CLAUSES (A), (B), (C), (D) AND (E), SUCH CHANGE, EVENT, DEVELOPMENT OR EFFECT
HAS HAD A DISPROPORTIONATE EFFECT ON THE COMPANIES AS COMPARED TO OTHER PERSONS
IN THE INDUSTRY IN WHICH THE COMPANIES OPERATE, AND (II) ANY ADVERSE CHANGE IN
OR EFFECT ON THE BUSINESS OF THE COMPANIES THAT IS CURED BEFORE THE EARLIER OF
(A) THE CLOSING DATE AND (B) THE DATE ON WHICH THIS AGREEMENT IS TERMINATED
PURSUANT TO ARTICLE IX.


 


(N)   “CONTROL” (INCLUDING THE TERMS “CONTROLLED BY” AND “UNDER COMMON CONTROL
WITH”) MEANS THE POSSESSION, DIRECTLY OR INDIRECTLY OR AS TRUSTEE OR EXECUTOR,
OF THE POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT OR POLICIES OF A
PERSON, WHETHER THROUGH THE OWNERSHIP OF STOCK OR AS TRUSTEE OR EXECUTOR, BY
CONTRACT OR CREDIT ARRANGEMENT OR OTHERWISE.


 


(O)   “DIVESTITURE” MEANS (I) ANY SALE, TRANSFER, SEPARATE HOLDING, DIVESTITURE
OR OTHER DISPOSITION, OR ANY PROHIBITION OF, OR ANY LIMITATION ON, THE
ACQUISITION, OWNERSHIP, OPERATION, EFFECTIVE CONTROL OR EXERCISE OF FULL RIGHTS
OF OWNERSHIP, OF ANY ASSET(S) OR BUSINESS(ES) OF ANY COMPANY, PURCHASER OR ANY
OF PURCHASER’S AFFILIATES OR (II) THE TERMINATION OR AMENDMENT OF ANY EXISTING
OR CONTEMPLATED GOVERNANCE STRUCTURE OR CONTRACTUAL OR GOVERNANCE RIGHTS OF ANY
COMPANY, PURCHASER OR ANY OF PURCHASER’S AFFILIATES.


 


(P)   “ENCUMBRANCES” MEANS LIENS, SECURITY INTERESTS, CHARGES, MORTGAGES,
CLAIMS, RESTRICTIONS, PLEDGES AND ENCUMBRANCES OF ANY NATURE WHATSOEVER.  FOR
THE AVOIDANCE OF DOUBT, “ENCUMBRANCE” SHALL NOT BE DEEMED TO INCLUDE ANY LICENSE
OF INTELLECTUAL PROPERTY ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS.


 


(Q)   “ENTERPRISE VALUE” MEANS $210,000,000, INCREASED BY THE AMOUNT OF THE
CLOSING CASH, AND DECREASED BY THE AMOUNT (IF ANY) OF THE CLOSING WORKING
CAPITAL ADJUSTMENT.


 


54

--------------------------------------------------------------------------------



 


(R)    “ENVIRONMENTAL LAW” MEANS ANY LAW OR ORDER OF ANY GOVERNMENTAL ENTITY
RELATING TO THE PROTECTION OF HUMAN HEALTH OR THE ENVIRONMENT (INCLUDING AIR,
WATER, SOIL, AND NATURAL RESOURCES) OR THE GENERATION, USE, STORAGE, TRANSPORT,
HANDLING, RELEASE, EXPOSURE TO OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE, NOISE,
ODOR, OR RADIATION AS IN EFFECT ON OR PRIOR TO THE DATE HEREOF.


 


(S)   “EQUITY SECURITIES” OF ANY PERSON MEANS CAPITAL STOCK OR PARTNERSHIP,
MEMBERSHIP OR OTHER OWNERSHIP INTEREST IN OR OF SUCH PERSON, OR ANY OTHER
SECURITIES OR SIMILAR RIGHTS WITH RESPECT TO SUCH PERSON (INCLUDING SECURITIES
DIRECTLY OR INDIRECTLY CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR ANY
SUCH STOCK OR INTEREST, ANY PHANTOM STOCK OR STOCK APPRECIATION RIGHT, OR
OPTIONS, WARRANTS, CALLS, COMMITMENTS OR RIGHTS OF ANY KIND TO ACQUIRE ANY SUCH
STOCK OR INTEREST).


 


(T)    “ESCROW ACCOUNT” MEANS THE ACCOUNT ESTABLISHED BY THE ESCROW AGENT
PURSUANT TO THE ESCROW AGREEMENT.


 


(U)   “ESCROW AGENT” MEANS A FINANCIAL INSTITUTION REASONABLY ACCEPTABLE TO AND
MUTUALLY AGREED UPON BY PARENT AND PURCHASER.


 


(V)   “ESCROW AMOUNT” MEANS THE AMOUNT DEPOSITED AT THE CLOSING IN THE ESCROW
ACCOUNT WITH THE ESCROW AGENT PURSUANT TO THE TERMS AND CONDITIONS OF THE ESCROW
AGREEMENT, WHICH SHALL BE $12,000,000.00.


 


(W)  “ESTIMATED PURCHASE PRICE” MEANS AN AMOUNT EQUAL TO THE OPTION EXERCISE
PRICE PLUS THE ESTIMATED OPTION PURCHASE PRICE.


 


(X)    “ESCROW AGREEMENT” MEANS THE ESCROW AGREEMENT TO BE DATED AS OF THE
CLOSING DATE BY AND AMONG SELLERS, PURCHASER AND THE ESCROW AGENT, IN
SUBSTANTIALLY THE FORM AS SET FORTH IN EXHIBIT F ATTACHED HERETO, AS THE SAME
MAY BE AMENDED, MODIFIED OR WAIVED FROM TIME TO TIME.


 


(Y)   “GOVERNMENTAL ENTITY” MEANS ANY NATIONAL, FEDERAL, STATE, PROVINCIAL,
COUNTY, MUNICIPAL OR LOCAL GOVERNMENT, FOREIGN OR DOMESTIC, OR ANY POLITICAL
SUBDIVISION THEREOF OR ANY COURT, ADMINISTRATIVE OR REGULATORY AGENCY,
DEPARTMENT, INSTRUMENTALITY, BODY OR COMMISSION OR OTHER GOVERNMENTAL AUTHORITY
OR AGENCY, DOMESTIC OR FOREIGN.


 


(Z)    “HAZARDOUS SUBSTANCE” MEANS ANY SUBSTANCE, MATERIAL OR WASTE THAT IS
HAZARDOUS, TOXIC OR RADIOACTIVE, AND ALSO INCLUDES PETROLEUM AND ANY DERIVATIVE
OR BY PRODUCTS THEREOF, AND ANY OTHER ENVIRONMENTAL CONTAMINANT, POLLUTANT,
WASTE, OR PESTICIDE AND ANY MATERIAL LISTED, REGULATED OR DEFINED UNDER ANY
ENVIRONMENTAL LAW.


 


(AA) “INTELLECTUAL PROPERTY” MEANS ALL INTELLECTUAL PROPERTY AND PROPRIETARY
RIGHTS INCLUDING ALL (I) PATENTS, PATENT APPLICATIONS, PATENT DISCLOSURES AND
INVENTIONS, WHETHER FOREIGN OR DOMESTIC, INCLUDING ALL REISSUES, CONTINUATIONS,
DIVISIONS, CONTINUATIONS IN PART AND EXTENSIONS THEREOF, (II) INTERNET DOMAIN
NAMES, TRADEMARKS, SERVICE MARKS, TRADE DRESS, TRADE NAMES, SLOGANS, LOGOS AND
CORPORATE NAMES AND REGISTRATIONS AND APPLICATIONS FOR REGISTRATION THEREOF
TOGETHER WITH ALL GOODWILL SYMBOLIZED BY THE FOREGOING, (III) COPYRIGHTABLE
WORKS AND REGISTRATIONS AND APPLICATIONS FOR REGISTRATION THEREOF, (IV) COMPUTER
SOFTWARE (INCLUDING BOTH


 


55

--------------------------------------------------------------------------------



 

source and object code), and (v) trade secret rights, product plans, technology,
drawings, process engineering, know-how, and confidential information.


 


(BB) “HIGH POINT LITIGATION” MEANS THE ACTION PRESENTLY CAPTIONED “MAJESTIC
CINEMA HOLDINGS, LLC VS. HIGH POINT CINEMA, LLC D/B/A CONSOLIDATED THEATRES”
(FILE NO. 06 CVS 1014), PENDING IN THE SUPERIOR COURT DIVISION IN THE COUNTY OF
GUILFORD, NORTH CAROLINA, AND ANY DIRECT OR INDIRECT APPEAL RELATING THERETO.


 


(CC) “IRS” MEANS THE INTERNAL REVENUE SERVICE.


 


(DD) “KINGSTOWNE LITIGATION” MEANS THE ACTIONS PRESENTLY CAPTIONED “KINGSTOWNE
MOVIE THEATER LP V. KINGSTOWNE CINEMA, LLC” (CASE NO. 2007 1778) AND “KINGSTOWNE
CINEMA, L.L.C. V. KINGSTOWNE MOVIE THEATER, LP” (CASE NO. 2007-2258), PENDING IN
THE CIRCUIT COURT OF FAIRFAX COUNTY, VIRGINIA, AND ANY DIRECT OR INDIRECT APPEAL
RELATING THERETO.


 


(EE) “KNOWLEDGE” (A) OF SELLERS MEANS THE ACTUAL KNOWLEDGE OR CONSCIOUS
AWARENESS OF CASEY BROCK, CHUCK LATHAM, HERMAN STONE OR DALE COLEMAN AFTER
REASONABLE INQUIRY OF THE HEADQUARTERS EMPLOYEES OF SELLERS OR THE COMPANIES,
AND (B) OF PURCHASER MEANS THE ACTUAL KNOWLEDGE OR CONSCIOUS AWARENESS OF
MICHAEL CAMPBELL, GREGORY DUNN OR AMY MILES AFTER REASONABLE INQUIRY OF THE
OFFICERS, DIRECTORS AND EMPLOYEES OF PURCHASER.


 


(FF)   “LANDLORD APPROVAL” MEANS ANY CONSENT, APPROVAL OR WAIVER REQUIRED BY THE
EXPRESS TERMS OF ANY LEASE IDENTIFIED ON SCHEDULE 2.3 TO BE OBTAINED FROM THE
LANDLORD THEREUNDER WITH RESPECT TO THE TRANSFER OR CHANGE IN CONTROL OF ANY
COMPANY TO PURCHASER THAT WILL RESULT FROM THE CONSUMMATION OF THE TRANSACTIONS.


 


(GG) “LAWS” MEANS ALL FOREIGN, FEDERAL, STATE AND LOCAL STATUTES, LAWS,
ORDINANCES, REGULATIONS, RULES, RESOLUTIONS, ORDERS, DETERMINATIONS, WRITS,
INJUNCTIONS, COMMON LAW RULINGS, AWARDS (INCLUDING AWARDS OF ANY ARBITRATOR),
JUDGMENTS, DECREES, AND ANY REQUIREMENTS IMPOSED PURSUANT TO ANY PERMIT, LICENSE
OR AUTHORIZATION ISSUED BY A GOVERNMENTAL ENTITY.


 


(HH) “LIMITED 6.8 LIABILITY” MEANS ANY ACTUAL OR ANTICIPATED DAMAGES OF THE
COMPANIES (INCLUDING FOR THE PURPOSES OF DEFINITION, CONSEQUENTIAL DAMAGES, LOST
PROFITS, INDIRECT DAMAGES, PUNITIVE DAMAGES AND EXEMPLARY DAMAGES) ARISING OUT
OF OR ANTICIPATED TO ARISE OUT OF MATTERS DISCLOSED IN NOTIFICATIONS OR
SUPPLEMENTS DELIVERED BY SELLERS PURSUANT TO SECTION 6.8(A), BUT ONLY (A) TO THE
EXTENT SUCH DAMAGES RELATE TO OR ARISE FROM LIMITED-INDEMNITY ITEMS, AND (B) IF
PURCHASER HAD THE RIGHT TO, BUT DID NOT, TERMINATE THIS AGREEMENT PURSUANT TO
SECTION 6.8.


 


(II)   “ORDER” MEANS ANY INJUNCTION, JUDGMENT, RULING, ASSESSMENT, ORDER OR
DECREE OF ANY GOVERNMENTAL ENTITY OR ARBITRATOR HAVING COMPETENT JURISDICTION.


 


(JJ)   “PERMITTED ENCUMBRANCES” MEANS (I) ENCUMBRANCES RELATED TO STATUTORY
LIENS SECURING REAL PROPERTY TAX OR ASSESSMENT PAYMENTS NOT YET DUE AND PAYABLE,
(II) ENCUMBRANCES ARISING PURSUANT TO OR SECURING CLOSING INDEBTEDNESS,
(III) ENCUMBRANCES NOT RELATED TO INDEBTEDNESS FOR BORROWED MONEY THAT DO NOT,
INDIVIDUALLY OR IN THE AGGREGATE, MATERIALLY INTERFERE WITH THE USE, OCCUPANCY
OR OPERATION OF THE REAL PROPERTY LEASED BY THE COMPANIES, (IV) STATUTORY
ENCUMBRANCES INCURRED OR DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN

 

56

--------------------------------------------------------------------------------


 

connection with workers’ compensation, employment insurance and other social
security legislation, and (v) any Encumbrance arising as a result of this
Agreement.


 


(KK)   “PERSON” MEANS AN INDIVIDUAL, CORPORATION, PARTNERSHIP, ASSOCIATION,
TRUST, UNINCORPORATED ORGANIZATION, OTHER ENTITY OR GROUP.


 


(LL)     “RELATED AGREEMENT” MEANS THE ESCROW AGREEMENT AND ANY OTHER DOCUMENT
OR INSTRUMENT EXECUTED IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS.


 


(MM) “RELEASE” MEANS ANY PRESENCE, EMISSION, SPILL, SEEPAGE, LEAK, ESCAPE,
LEACHING, DISCHARGE, INJECTION, PUMPING, POURING, EMPTYING, DUMPING, DISPOSAL,
MIGRATION, OR RELEASE OF HAZARDOUS SUBSTANCES FROM ANY SOURCE INTO OR UPON THE
ENVIRONMENT.


 


(NN)   “SUBSIDIARY” MEANS, WITH RESPECT TO ANY PERSON, ANY CORPORATION, LIMITED
LIABILITY COMPANY, PARTNERSHIP, JOINT VENTURE OR OTHER LEGAL ENTITY OF WHICH
SUCH PERSON (EITHER ALONE OR THROUGH OR TOGETHER WITH ANY SUBSIDIARY) (I) OWNS,
DIRECTLY OR INDIRECTLY, FIFTY PERCENT (50%) OR MORE OF THE STOCK, LIMITED
LIABILITY COMPANY INTERESTS, PARTNERSHIP INTERESTS OR OTHER EQUITY INTERESTS THE
HOLDERS OF WHICH ARE GENERALLY ENTITLED TO VOTE FOR THE ELECTION OF THE BOARD OF
DIRECTORS OR OTHER GOVERNING BODY OF SUCH CORPORATION, LIMITED LIABILITY
COMPANY, PARTNERSHIP, JOINT VENTURE OR OTHER LEGAL ENTITY; OR (II) POSSESSES,
DIRECTLY OR INDIRECTLY, CONTROL OVER THE DIRECTION OF MANAGEMENT OR POLICIES OF
SUCH CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP, JOINT VENTURE OR OTHER
LEGAL ENTITY (WHETHER THROUGH OWNERSHIP OF VOTING SECURITIES, BY AGREEMENT OR
OTHERWISE).


 


(OO)   “SURVIVAL DATE” MEANS MARCH 31, 2009.


 


(PP)   “TAX” MEANS (I) ANY FEDERAL, STATE, LOCAL, OR FOREIGN INCOME, GROSS
RECEIPTS, LICENSE, PAYROLL, EMPLOYMENT, EXCISE, SEVERANCE, STAMP, OCCUPATION,
PREMIUM, WINDFALL PROFITS, ENVIRONMENTAL (INCLUDING TAXES UNDER CODE §59A),
CUSTOMS DUTY, CAPITAL STOCK, FRANCHISE, PROFITS, WITHHOLDING, SOCIAL SECURITY
(OR SIMILAR), UNEMPLOYMENT, DISABILITY, REAL PROPERTY, PERSONAL PROPERTY, SALES,
ESCHEAT OR ABANDONED PROPERTY, USE, TRANSFER, TRANSACTION, REGISTRATION, VALUE
ADDED, ALTERNATIVE OR ADD-ON MINIMUM, ESTIMATED OR OTHER TAX, DUTIES, CHARGES OR
LEVIES OF ANY KIND WHATSOEVER, INCLUDING ANY INTEREST, PENALTY, OR ADDITION
THERETO, WHETHER DISPUTED OR NOT, (II) ANY LIABILITY FOR AN AMOUNT DESCRIBED IN
(I) BY REASON OF BEING A MEMBER OF ANY COMBINED, CONSOLIDATED, AFFILIATED,
UNITARY OR OTHER GROUP AND (III) ANY LIABILITY FOR AN AMOUNT DESCRIBED IN (I) OR
(II) BY CONTRACT, AS A SUCCESSOR IN INTEREST OR OTHERWISE.


 


(QQ)   “TAX RETURN” MEANS ANY RETURN, DECLARATION, REPORT, CLAIM FOR REFUND, OR
INFORMATION RETURN OR STATEMENT RELATING TO TAXES, INCLUDING ANY SCHEDULE OR
ATTACHMENT THERETO, AND INCLUDING ANY AMENDMENT THEREOF.


 


(RR)     “THEATRE LEVEL CASH FLOW” FOR ANY THEATRE FOR ANY PERIOD MEANS THE NET
INCOME OF SUCH THEATRE FOR SUCH PERIOD PLUS, TO THE EXTENT DEDUCTED IN
DETERMINING SUCH NET INCOME, AND WITHOUT DUPLICATION, NET INTEREST EXPENSE,
TAXES RELATING TO INCOME, DEPRECIATION, AMORTIZATION, PROVISION FOR
STRAIGHT-LINE RENT AND ALLOCATIONS OF CORPORATE OVERHEAD, ALL DETERMINED IN
ACCORDANCE WITH GAAP AND IN GOOD FAITH FROM (I) THE ACCOUNTING RECORDS OF THE
COMPANIES AND IN A MANNER CONSISTENT WITH THEIR PAST PRACTICES, IF SUCH THEATRE
IS OPERATED BY ONE OR MORE OF THE COMPANIES, OR (II) THE ACCOUNTING RECORDS OF
PURCHASER AND ITS AFFILIATES AND IN A MANNER

 

57

--------------------------------------------------------------------------------


 

consistent with their past practices, if such theatre is operated by one or more
of Purchaser and its Affiliates.


 


SECTION 10.3.            HEADINGS; INTERPRETATION.

 

The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.  As
all parties to this Agreement have participated in the drafting of this
Agreement, no ambiguity shall be construed against any party as the drafter.  In
this Agreement, unless a clear contrary intention appears (i) the singular
number includes the plural number and vice versa; (ii) reference to any Person
includes such Person’s successors and assigns but, if applicable, only if such
successors and assigns are not prohibited by this Agreement, and reference to a
Person in a particular capacity excludes such Person in any other capacity or
individually; (iii) reference to any agreement, document or instrument means
such agreement, document or instrument as amended or modified and in effect from
time to time in accordance with the terms thereof; (iv) reference to any Law
means such Law as amended, modified, codified, replaced or reenacted, in whole
or in part, and in effect from time to time, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
Law means that provision of such Legal Requirement from time to time in effect
and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision; (v) “hereunder,”
“hereof,” “hereto,” and words of similar import shall be deemed references to
this Agreement as a whole and not to any particular Article, Section or other
provision hereof; (vi) “including” (and with correlative meaning “include”)
means including without limiting the generality of any description preceding
such term; (vii) references to “$” shall be references to United States dollars;
and (viii) references to documents, instruments or agreements shall be deemed to
refer as well to all addenda, exhibits, schedules or amendments thereto.

 


SECTION 10.4.            SEVERABILITY.

 

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.

 


SECTION 10.5.            ENTIRE AGREEMENT.

 

This Agreement (together with the Exhibits, Schedules and the other documents
delivered pursuant hereto or contemporaneously herewith) and the Confidentiality
Agreement constitute the entire agreement of the parties and supersede all prior
agreements and undertakings, both written and oral, between the parties, or any
of them, with respect to the subject matter hereof and, except as otherwise
expressly provided herein, are not intended to confer upon any other Person any
rights or remedies hereunder.

 

58

--------------------------------------------------------------------------------


 


SECTION 10.6.    ASSIGNMENT.

 

Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any party hereto (whether by operation of law or otherwise)
without the prior written consent of the other party.  Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and assigns.

 


SECTION 10.7.    THIRD PARTY BENEFICIARIES.

 

This Agreement shall be binding upon and inure solely to the benefit of each
party hereto, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement except for the Indemnified
Parties under Article VIII.

 


SECTION 10.8.    EXPENSES.

 

Except as otherwise expressly provided herein, all expenses incurred by the
parties hereto shall be borne solely by the party that has incurred such
expenses.  For the avoidance of doubt, all fees and expenses payable to UBS
Securities, LLC as a result of the Transactions will be payable by Sellers.

 


SECTION 10.9.    SPECIFIC PERFORMANCE.

 

Each party agrees that irreparable damage would occur and that the parties would
not have any adequate remedy at law in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  It is accordingly agreed that each of the parties
shall be entitled to seek an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any Federal court located in the State of Delaware or in Delaware
state court, this being in addition to any other remedy to which they are
entitled at law or in equity.

 


SECTION 10.10. AMENDMENTS; WAIVER.

 

No amendment of any provision of this Agreement shall be effective, unless the
same shall be in writing and signed by Purchaser and Parent.  Except as
otherwise expressly set forth herein, any failure of a party to comply with any
provision hereof may only be waived in a writing executed by the other party. 
No such waiver shall operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.  No failure by any party to take any action against
any breach of this Agreement or default by any other party shall constitute a
waiver of such party’s right to enforce any provision hereof or to take any such
action.

 


SECTION 10.11. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.

 


(A)   GOVERNING LAW; CONSENT TO JURISDICTION.  THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE,
REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE

 

59

--------------------------------------------------------------------------------


 

GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAW.  SUBJECT TO SECTION 8.5,
EACH PARTY HERETO, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, IRREVOCABLY AGREES
THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
MAY BE INSTITUTED IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
DELAWARE, UNITED STATES OF AMERICA OR IN THE ABSENCE OF JURISDICTION, THE STATE
COURTS LOCATED IN WILMINGTON, DELAWARE, AND GENERALLY AND UNCONDITIONALLY
ACCEPTS AND IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND IRREVOCABLY AGREES TO BE BOUND BY ANY FINAL JUDGMENT
RENDERED THEREBY FROM WHICH NO APPEAL HAS BEEN TAKEN OR IS AVAILABLE IN
CONNECTION WITH THIS AGREEMENT.  EACH PARTY, FOR ITSELF AND ITS SUCCESSORS AND
ASSIGNS, IRREVOCABLY WAIVES ANY OBJECTION IT MAY HAVE NOW OR HEREAFTER TO THE
LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION BASED ON THE GROUNDS OF FORUM NON CONVENIENS, IN THE
AFORESAID COURTS.  EACH OF THE PARTIES, FOR ITSELF AND ITS SUCCESSORS AND
ASSIGNS, IRREVOCABLY AGREES THAT ALL PROCESS IN ANY SUCH PROCEEDINGS IN ANY SUCH
COURT MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL
(OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO IT AT ITS
ADDRESS SET FORTH IN SECTION 10.1 OR AT SUCH OTHER ADDRESS OF WHICH THE OTHER
PARTY SHALL HAVE BEEN NOTIFIED IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 10.1, SUCH SERVICE BEING HEREBY ACKNOWLEDGED BY THE PARTIES TO BE
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.  NOTHING HEREIN SHALL AFFECT THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


(B)   WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE) INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.  EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTY HERETO THAT THIS
10.11(B) CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND WILL
RELY IN ENTERING INTO THIS AGREEMENT.  ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS 10.11(B) WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.


 


60

--------------------------------------------------------------------------------



 


SECTION 10.12.         NO RECOURSE.

 

Notwithstanding anything that may be expressed or implied in this Agreement,
Purchaser agrees and acknowledges that no recourse under this Agreement or any
documents or instruments delivered in connection with this Agreement shall be
had against any current or future direct or indirect director, officer,
employee, general or limited partner or member of any Seller or of any Affiliate
or assignee thereof, as such, whether by the enforcement of any assessment or by
any legal or equitable proceeding, or by virtue of any statute, regulation or
other applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any current or future officer, agent or employee of Seller or any
current or future member of Seller or any current or future director, officer,
employee, partner or member of any Seller or of any Affiliate or assignee
thereof, as such, for any obligation of any Seller under this Agreement or any
documents or instruments delivered in connection with this Agreement for any
claim based on, in respect of or by reason of such obligations or their
creation.

 


SECTION 10.13.         COUNTERPARTS.

 

This Agreement may be executed and delivered in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.  This Agreement and all
other agreements, certificates, instruments and other documents contemplated by
this Agreement may be executed and delivered in counterpart signature
pages executed and delivered via facsimile, pdf or other electronic
transmission, and any such counterpart executed and delivered via facsimile, pdf
or other electronic transmission shall be deemed an original for all intents and
purposes.  After the Closing the parties shall reasonably promptly exchange
original versions of this Agreement and all other agreements, certificates,
instruments and other documents contemplated by this Agreement that were so
executed and exchanged by electronic transmission.

 


SECTION 10.14.         TIME OF ESSENCE.

 

With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

 


SECTION 10.15.         PRIVILEGE AND RELATED MATTERS.

 

Purchaser acknowledges that Sellers and the Companies have been represented by
the law firms of Kirkland & Ellis LLP and Kennedy Covington Lobdell & Hickman,
L.L.P. (the “Firms”) in connection with the transactions contemplated by this
Agreement.  The parties agree that, while the representation by the Firms in
such transactions has, in part, nominally been of the Companies, the true
clients have been Parent, certain of its members and the other Sellers.  As a
consequence, the parties agree that: (i) the holder of the privilege with
respect to any discussions with any client of either Firm relative to such
transactions on or prior the Closing Date will be Sellers and such members and
no Company shall have no rights thereto; and (ii) that none of the parties
hereto shall take any action to attempt to disqualify either Firm from
representing any Seller in connection with any dispute relating to this
Agreement, any related agreement or any

 

61

--------------------------------------------------------------------------------


 

such transactions based on the representation by such Firm of any Company in
connection therewith on or prior to the Closing Date.

 

*  *  *  *  *

 

 

[The remainder of this page is intentionally left blank.]

 

62

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Purchase and Sale
Agreement to be executed and delivered as of the date first written above.

 

 

 

CONSOLIDATED THEATRES, LLC

 

CONSOLIDATED THEATRES HOLDINGS, GP

 

APEX CINEMA HOLDINGS, INC.

 

ARBORETUM CINEMA HOLDINGS, INC.

 

CARY CINEMA HOLDINGS, INC.

 

CHERRYDALE CINEMA HOLDINGS, INC.

 

CINEMA 6 HOLDINGS, INC.

 

COLUMBIA CINEMA HOLDINGS, INC.

 

CONSOLIDATED THEATRES MANAGEMENT HOLDINGS, INC.

 

GARNER CINEMA HOLDINGS, INC.

 

GREENSBORO I THEATRE HOLDINGS, INC.

 

GREENVILLE CINEMA HOLDINGS, INC.

 

HIGH POINT CINEMA HOLDINGS, INC.

 

HYATTSVILLE CINEMA HOLDINGS, INC.

 

KINGSTOWNE CINEMA HOLDINGS, INC.

 

LOUDOUN COUNTY CINEMA HOLDINGS, INC.

 

MOUNT PLEASANT CINEMA HOLDINGS, INC.

 

MT. JULIET CINEMA HOLDINGS, INC.

 

NEWNAN CINEMA HOLDINGS, INC.

 

PARK CINEMA HOLDINGS, INC.

 

PHILLIPS PLACE HOLDINGS, INC.

 

RALEIGH 16 HOLDINGS, INC.

 

RICHMOND I CINEMA HOLDINGS, INC.

 

ROANOKE CINEMA HOLDINGS, INC.

 

ROCK HILL CINEMA HOLDINGS, INC.

 

SILVER SPRING CINEMA HOLDINGS, INC.

 

SPARTANBURG CINEMA HOLDINGS, INC.

 

SUFFOLK CINEMA HOLDINGS, INC.

 

US 8 HOLDINGS, INC.

 

WILLIAMSBURG CINEMA HOLDINGS, INC.

 

WILMINGTON CINEMA HOLDINGS, INC.

 

 

  /s/    C.J. BRUCATO

 

By:

   C.J. Brucato

 

Title:

 Vice President

 

 

 

 

 

REGAL CINEMAS, INC.

 

 

 

  /s/  MICHAEL L. CAMPBELL

 

By:

 Michael L. Campbell

 

Title:

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Subsidiaries of the Partnership

 

Apex Cinema, L.L.C.
Arboretum Cinema, L.L.C.
Asheville Cinema, L.L.C.
Cary Cinema, L.L.C.(f/k/a Cary Cinemas, L.L.C.)
Cherrydale Cinema, L.L.C.
Cinema 6, L.L.C.
Columbia Cinema, L.L.C.
Consolidated Theatres Management, L.L.C.
Garner Cinema, L.L.C.
Greenville Cinema, L.L.C.
Greensboro I Theatre, L.L.C.(f/k/a Greensboro I Cinema, L.L.C.)
High Point Cinema, L.L.C.
Hyattsville Cinema, L.L.C.
Kingstowne Cinema, L.L.C.
Laurel Cinema, L.L.C.
Lynchburg Cinema, L.L.C.
Loudoun County Cinema, L.L.C.
Mount Pleasant Cinema, L.L.C.
Mt. Juliet Cinema, L.L.C.
Newnan Cinema, L.L.C.
Park Cinema, L.L.C.
Phillips Place, L.L.C.
Raleigh 16, LLC
Raleigh 16 Holdings, L.L.C.(f/k/a Raleigh 16, L.L.C.)
Richmond I Cinema, L.L.C.
Roanoke Cinema, L.L.C.
Rock Hill Cinema, L.L.C.
Silver Spring Cinema, L.L.C.
Spartanburg Cinema, L.L.C.
Suffolk Cinema, L.L.C.
US 8, L.L.C.
Williamsburg Cinema, L.L.C.
Wilmington Cinema, L.L.C.

 

64

--------------------------------------------------------------------------------